Exhibit 10.10

EXECUTION VERSION

 

 

 

$65,000,000

CREDIT AGREEMENT

Dated as of September 16, 2014

among

STOCKBRIDGE/SBE HOLDINGS, LLC,

as Borrower,

STOCKBRIDGE/SBE INVESTMENT COMPANY, LLC,

as Holdings,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

as Guarantors,

THE LENDERS PARTY HERETO

and

J.P. MORGAN SECURITIES LLC,

as Lead Arranger and Sole Bookrunning Manager,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent and Issuing Bank

and

UNION GAMING ADVISORS, LLC,

as Documentation Agent

 

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Classification of Loans and Borrowings

     37   

SECTION 1.03

 

Terms Generally

     38   

SECTION 1.04

 

Accounting Terms; GAAP

     38    ARTICLE II    THE LOANS   

SECTION 2.01

 

Revolving Commitments

     38   

SECTION 2.02

 

Loans and Borrowings

     39   

SECTION 2.03

 

Borrowing Procedure

     39   

SECTION 2.04

 

Funding of Borrowings

     40   

SECTION 2.05

 

Evidence of Debt; Repayment of Loans

     41   

SECTION 2.06

 

Fees

     41   

SECTION 2.07

 

Interest on Loans

     42   

SECTION 2.08

 

Termination and Reduction of Revolving Commitments

     43   

SECTION 2.09

 

Interest Elections

     43   

SECTION 2.10

 

Prepayments of Loans

     44   

SECTION 2.11

 

Alternate Rate of Interest

     45   

SECTION 2.12

 

Yield Protection

     45   

SECTION 2.13

 

Breakage Payments

     47   

SECTION 2.14

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     47   

SECTION 2.15

 

Taxes

     49   

SECTION 2.16

 

Mitigation Obligations; Replacement of Lenders

     52   

SECTION 2.17

 

Swingline Loans

     53   

SECTION 2.18

 

Letters of Credit

     54   

SECTION 2.19

 

Defaulting Lenders

     57    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01

 

Organization; Powers

     60   

SECTION 3.02

 

Authorization; Enforceability

     60   

SECTION 3.03

 

No Consents; No Conflicts; No Defaults

     61   

SECTION 3.04

 

Financial Statements; Projections

     61   

SECTION 3.05

 

Properties

     62   

SECTION 3.06

 

Intellectual Property

     64   

SECTION 3.07

 

Equity Interests and Subsidiaries

     65   

SECTION 3.08

 

Litigation; Compliance with Laws

     65   

SECTION 3.09

 

Agreements

     65   

SECTION 3.10

 

Federal Reserve Regulations

     65   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.11

 

Investment Company Act; Other Regulations

     66   

SECTION 3.12

 

Use of Proceeds

     66   

SECTION 3.13

 

Taxes

     66   

SECTION 3.14

 

No Material Misstatements

     66   

SECTION 3.15

 

Labor Matters

     66   

SECTION 3.16

 

Solvency

     67   

SECTION 3.17

 

Employee Benefit Plans

     67   

SECTION 3.18

 

Environmental Matters

     67   

SECTION 3.19

 

Security Documents

     68   

SECTION 3.20

 

Permits

     69   

SECTION 3.21

 

Anti-Corruption Laws and Sanctions

     69   

SECTION 3.22

 

Flood Insurance Laws

     69   

SECTION 3.23

 

Insurance

     69   

SECTION 3.24

 

Compliance with Gaming Laws

     69    ARTICLE IV    CONDITIONS TO CREDIT EXTENSIONS   

SECTION 4.01

 

Conditions to Effectiveness

     70   

SECTION 4.02

 

Initial Credit Extension

     73   

SECTION 4.03

 

Each Credit Extension Following the Initial Credit Extension

     74    ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01

 

Financial Statements, Reports, Etc.

     75   

SECTION 5.02

 

Litigation and Other Notices

     77   

SECTION 5.03

 

Existence; Businesses and Properties

     78   

SECTION 5.04

 

Insurance

     79   

SECTION 5.05

 

Obligations

     79   

SECTION 5.06

 

Employee Benefits

     79   

SECTION 5.07

 

Maintaining Records; Access to Properties and Inspections; Annual Meetings

     80   

SECTION 5.08

 

Use of Proceeds; Cash and Cash Equivalents

     80   

SECTION 5.09

 

Compliance with Environmental Laws; Permits

     81   

SECTION 5.10

 

Additional Collateral; Additional Guarantors

     82   

SECTION 5.11

 

Security Interests; Further Assurances

     84   

SECTION 5.12

 

Information Regarding Collateral

     85   

SECTION 5.13

 

Compliance with Laws, etc.; Permits

     86   

SECTION 5.14

 

Designation of Restricted and Unrestricted Subsidiaries

     86   

SECTION 5.15

 

Designation of Immaterial Subsidiaries

     87   

SECTION 5.16

 

In Balance Test

     87   

SECTION 5.17

 

Post-Closing Conditions

     87    ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01

 

Indebtedness

     87   

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 6.02

 

Liens

     89   

SECTION 6.03

 

Sale and Leaseback Transactions

     91   

SECTION 6.04

 

Investments, Loans and Advances

     91   

SECTION 6.05

 

Mergers and Consolidations

     93   

SECTION 6.06

 

Asset Sales

     93   

SECTION 6.07

 

Dividends

     96   

SECTION 6.08

 

Transactions with Affiliates

     97   

SECTION 6.09

 

Financial Covenants

     98   

SECTION 6.10

 

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, Etc.

     100   

SECTION 6.11

 

Limitation on Certain Restrictions on Subsidiaries

     100   

SECTION 6.12

 

Limitation on Issuance of Capital Stock

     101   

SECTION 6.13

 

Business; Holding Company Status

     101   

SECTION 6.14

 

Fiscal Year

     101   

SECTION 6.15

 

No Further Negative Pledge

     101   

SECTION 6.16

 

Anti-Corruption Law; Anti-Money Laundering

     102   

SECTION 6.17

 

Limitation on Hedge Agreements

     102   

SECTION 6.18

 

Limitation on Zoning and Contract Changes and Compliance

     102   

SECTION 6.19

 

No Joint Assessment; Separate Lots

     103   

SECTION 6.20

 

Holdings

     103    ARTICLE VII    GUARANTEE   

SECTION 7.01

 

The Guarantee

     103   

SECTION 7.02

 

Obligations Unconditional

     103   

SECTION 7.03

 

Reinstatement

     104   

SECTION 7.04

 

Subrogation; Subordination

     104   

SECTION 7.05

 

Remedies

     105   

SECTION 7.06

 

Instrument for the Payment of Money

     105   

SECTION 7.07

 

Continuing Guarantee

     105   

SECTION 7.08

 

General Limitation on Guarantee Obligations

     105   

SECTION 7.09

 

Release of Guarantors

     105   

SECTION 7.10

 

Right of Contribution

     106   

SECTION 7.11

 

Nevada Specific Provisions and Waivers

     106   

SECTION 7.12

 

Keepwell

     106    ARTICLE VIII    EVENTS OF DEFAULT   

SECTION 8.01

 

Events of Default

     107   

SECTION 8.02

 

Rescission

     109   

SECTION 8.03

 

Application of Proceeds

     110   

SECTION 8.04

 

Borrower’s Right to Cure

     111   

 

iii



--------------------------------------------------------------------------------

         Page   ARTICLE IX    THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
  

SECTION 9.01

 

Appointment and Authority

     111   

SECTION 9.02

 

Rights as a Lender

     111   

SECTION 9.03

 

Exculpatory Provisions

     112   

SECTION 9.04

 

Reliance by Agent

     112   

SECTION 9.05

 

Delegation of Duties

     113   

SECTION 9.06

 

Resignation/Removal of Agent

     113   

SECTION 9.07

 

Non-Reliance on Agent and Other Lenders

     114   

SECTION 9.08

 

Withholding Tax

     114   

SECTION 9.09

 

No Other Duties, Etc.

     115   

SECTION 9.10

 

Collateral Matters

     115   

SECTION 9.11

 

Enforcement

     116   

SECTION 9.12

 

First Lien Intercreditor Agreement and Collateral Matters

     116    ARTICLE X    MISCELLANEOUS   

SECTION 10.01

 

Notices

     116   

SECTION 10.02

 

Waivers; Amendment

     120   

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

     123   

SECTION 10.04

 

Successors and Assigns

     124   

SECTION 10.05

 

Survival of Agreement

     127   

SECTION 10.06

 

Counterparts; Integration; Effectiveness

     127   

SECTION 10.07

 

Severability

     128   

SECTION 10.08

 

Right of Setoff

     128   

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     128   

SECTION 10.10

 

Waiver of Jury Trial

     129   

SECTION 10.11

 

Headings

     129   

SECTION 10.12

 

Treatment of Certain Information; Confidentiality

     129   

SECTION 10.13

 

USA PATRIOT Act Notice

     130   

SECTION 10.14

 

Interest Rate Limitation

     130   

SECTION 10.15

 

Obligations Absolute

     130   

SECTION 10.16

 

Waiver of Immunity

     131   

SECTION 10.17

 

Special Provisions Regarding Pledges of Equity Interests in, and Promissory
Notes Owed by, Persons Not Organized in the U.S.

     131   

SECTION 10.18

 

Certain Matters Affecting Lenders

     131   

SECTION 10.19

 

Gaming Authorities and Liquor Laws

     132   

SECTION 10.20

 

Incurrence of Secured Obligations

     132   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

     

Schedule 1.01(b)

   —   

Environmental Reports

Schedule 1.01(c)

   —   

Guarantors

Schedule 1.01(d)

   —   

Mortgaged Property

Schedule 2.01(a)

   —   

Revolving Commitments

Schedule 3.03(a)

   —   

Consents; Authorizations; Filings; Notices

Schedule 3.04(b)

   —   

Material Liabilities

Schedule 3.05(b)(i)

   —   

Real Property

Schedule 3.05(b)(iv)

   —   

Assessments

Schedule 3.05(b)(vii)

   —   

Options to Purchase; Rights of First Refusal; Restrictions on Transfer

Schedule 3.05(d)

   —   

Project Property

Schedule 3.06(b)

   —   

Trademarks

Schedule 3.06(c)

   —   

Patents

Schedule 3.06(d)

   —   

Copyrights

Schedule 3.06(e)

   —   

Licenses

Schedule 3.07(a)

   —   

Subsidiaries; Equity Interests

Schedule 3.07(c)

   —   

Organizational Chart

Schedule 3.08

   —   

Litigation

Schedule 3.09

   —   

Material Agreements

Schedule 3.18

   —   

Environmental Matters

Schedule 3.19(a)

   —   

UCC Filing Offices

Schedule 3.19(b)

   —   

Mortgage Filing Offices

Schedule 3.19(c)

   —   

Intellectual Property Filing Offices

Schedule 5.04(a)

   —   

Insurance Policies and Programs

Schedule 5.17

   —   

Post-Closing Conditions

Schedule 6.01(c)

   —   

Existing Indebtedness

Schedule 6.02(f)

   —   

Existing Liens

Schedule 6.08(i)

   —   

Affiliate Agreements

EXHIBITS

     

Exhibit A

   —   

Form of Administrative Questionnaire

Exhibit B

   —   

Form of Mortgage

Exhibit C

   —   

Form of Assignment and Assumption

Exhibit D

   —   

Form of Borrowing Request

Exhibit E

   —   

Form of Compliance Certificate

Exhibit F

   —   

[Reserved]

Exhibit G

   —   

[Reserved]

Exhibit H

   —   

[Reserved]

Exhibit I

   —   

[Reserved]

Exhibit J

   —   

Form of Intercompany Note

Exhibit K

   —   

Form of First Lien Intercreditor Agreement

Exhibit L

   —   

Form of Interest Election Request

Exhibit M-1

   —   

Form of Revolving Note

Exhibit M-2

   —   

Form of Swingline Note

Exhibit N

   —   

Form of Perfection Certificate

Exhibit O

   —   

Form of Security Agreement

Exhibit P

   —   

Form of Tax Compliance Certificate

Exhibit Q

   —   

Form of Solvency Certificate

Exhibit R

   —   

Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit S

   —   

Form of Subordination Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of September 16, 2014 among
STOCKBRIDGE/SBE HOLDINGS, LLC, a Delaware limited liability company
(“Borrower”), STOCKBRIDGE/SBE INVESTMENT COMPANY, LLC, a Delaware limited
liability company (“Holdings”), the other Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given to it in
Article I), the Lenders, J.P. MORGAN SECURITIES LLC, as lead arranger (in such
capacity, “Arranger”) and sole bookrunning manager (in such capacity,
“Bookrunner”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders, as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties, Swingline Lender and the
Issuing Bank, and UNION GAMING ADVISORS, LLC, as documentation agent (in such
capacity, “Documentation Agent”).

W I T N E S S E T H:

WHEREAS, Borrower has requested the Lenders to extend credit in the form of
Revolving Loans, Swingline Loans and Letters of Credit at any time and from time
to time during the Revolving Commitment Period in an aggregate principal amount
at any time outstanding not to exceed $65,000,000; and

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12;

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower, and
each Issuing Bank is willing to issue Letters of Credit for the account of
Borrower and its Subsidiaries, on the terms and subject to the conditions set
forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“ADA Laws” shall mean the Americans with Disabilities Act of 1990, as amended
and supplemented from time to time, and any state or local laws covering similar
issues.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (i) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (ii) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.



--------------------------------------------------------------------------------

“Adjustment Date” shall have the meaning ascribed thereto in the definition of
“Pricing Grid”.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.06(a).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.08, the term “Affiliate”
shall also include any person that directly or indirectly owns more than 15% of
any class of Equity Interests having ordinary voting power for the election of
directors (or persons performing similar functions) of the person specified.

“Affiliate Documents” shall mean (i) the Hotel Management Agreement, (ii) the
DMA, and (iii) the Brand License Agreement.

“Agents” shall mean the Administrative Agent, the Collateral Agent and the
Documentation Agent; and “Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
highest of (a) the Base Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of one month beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 100 basis
points. If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin” shall mean a percentage per annum equal to 4.50%, in the
case of Eurodollar Loans, and 3.50%, in the case of ABR Loans; provided,
however, that on and after the first Adjustment Date occurring after delivery of
the financial statements and certificates required by Section 5.01 upon the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the “Applicable Margin” will be determined pursuant to the Pricing Grid.

“Applicable Percentage” shall mean, with respect to any Lender at any time, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment

 

-2-



--------------------------------------------------------------------------------

at such time. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments. The initial
Applicable Percentage of each Lender is set forth on Schedule 2.01(a) or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.

“Applicable Revolving Commitment Fee Rate” shall mean for any day, 1.00% per
annum; provided, however, that on and after the first Adjustment Date occurring
after delivery of the financial statements and certificates required by
Section 5.01 upon the completion of one full fiscal quarter of the Borrower
after the Closing Date, the “Applicable Revolving Commitment Fee Rate” will be
determined pursuant to the Pricing Grid.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Architectural Services Agreement” shall mean that certain Agreement between
Owner and Architect, dated as of May 4, 2011, between Borrower and Gensler
Architecture, Design & Planning, PC, dba Gensler of Nevada, together with all
riders, addenda and other instruments referred to therein, as amended, modified
or supplemented from time to time.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding (i) any
of the foregoing for an aggregate consideration of less than $200,000 with
respect to any transaction or series of related transactions, (ii) sales or
dispositions of inventory, in the ordinary course of business, (iii) assignments
and dispositions of cash and cash equivalents and (iv) issuances or sales of
Equity Interests described in the following clause (b) and (b) any issuance or
sale of any Equity Interests of any Subsidiary of Borrower, to any person other
than (i) Borrower, (ii) any Subsidiary Guarantor or (iii) other than for
purposes of Section 6.06, any other Subsidiary.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit C, or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, (i) to the extent
accounted for as a capitalized lease, the amount of the associated Capital Lease
Obligations and (ii) to the extent not accounted for as a capitalized lease, the
present value (discounted at a rate equivalent to Borrower’s then-current
weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such Sale and Leaseback Transaction.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
Administrative Agent’s prime rate from time to time; each change in the Base
Rate shall be effective on the date such change is effective. The corporate
prime rate is not necessarily the lowest rate charged by the Administrative
Agent to its customers.

 

-3-



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the sole member, the sole manager, the board of
managers or the executive committee of such person, (iii) in the case of any
partnership, the Board of Directors of the general partner of such person and
(iv) in any other case, the functional equivalent of the foregoing.

“Bookrunner” shall have the meaning assigned to such term in the preamble
hereto.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (i) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (ii) a Swingline Loan.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D, or such other
form as shall be approved by the Administrative Agent.

“Brand License Agreement” shall mean that certain Non-Exclusive SLS Brand
License Agreement dated as of April 1, 2011 between Borrower and SBE Hotel
Licensing, LLC, together with all riders, addenda and other instruments referred
to therein, as amended, modified or supplemented from time to time.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditure” shall mean with respect to any person for any period,
without duplication, the aggregate amounts that would be reflected as additions
to property, plant or equipment on a consolidated balance sheet of such person
and its Restricted Subsidiaries in accordance with GAAP, but excluding
(i) amounts for replacements, substitutions, restorations, acquisitions or
repairs of fixed assets, capital assets or equipment in each case to the extent
made with insurance or condemnation proceeds resulting from a Casualty Event or
with proceeds of an Asset Sale, (ii) the purchase price of property acquired in
ordinary course trade-ins to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) expenditures that constitute any
part of consolidated lease expense or arise out of a sale leaseback transaction
permitted hereunder, (iv) expenditures that are accounted for as capital
expenditures by Borrower or any Restricted Subsidiary and that actually are paid
for, or reimbursed to Borrower or any Restricted Subsidiary in cash or cash
equivalents, by a person other than Borrower or any Restricted Subsidiary and
for which neither Borrower nor any Restricted Subsidiary has liability, (v) the
book value of any asset owned by Borrower or any Restricted Subsidiary prior to
or during such period as a result of such person reusing or beginning to reuse
such asset during such period without a corresponding expenditure actually
having been made in such period, (vi) expenditures that constitute
(x) acquisitions permitted under Section 6.04, including additions to plant,
property or equipment acquired as part of a purchase of an ongoing business
pursuant to such acquisition or transaction expenses constituting transition
capital expenditures in connection with such acquisition or (y) other
Investments permitted under Section 6.04 constituting an acquisition of a
person, business unit or division or substantially all of a person’s assets,
(vii) expenditures fi-

 

-4-



--------------------------------------------------------------------------------

nanced with the net cash proceeds of Indebtedness permitted to be incurred under
Section 6.01(e), (viii) expenditures financed with net cash proceeds received by
Borrower from a contribution to its common equity capital or the issuance of its
Equity Interests (other than Disqualified Capital Stock) (and identified at the
time of such contribution or issuance as being for the purpose of expenditures
referred to above) and (ix) interest or labor costs capitalized in accordance
with GAAP during such period or reflected as additions to property, plant or
equipment in the consolidated balance sheet of Borrower and its Subsidiaries.
For purposes of this definition, the purchase price of equipment or other fixed
assets that are purchased simultaneously with the trade-in of existing assets or
with insurance proceeds shall be included in Capital Expenditures only to the
extent of the gross amount by which such purchase price exceeds the credit
granted by the seller of such assets for the assets being traded in at such time
or the amount of such insurance proceeds, as the case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash” shall mean money, currency or a credit balance in any demand or Cash
Account.

“Cash Account” shall mean a demand, time, savings, passbook or like account with
a bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than 18 months from the date of acquisition by such person;
(b) securities issued by corporations chartered by the United States government
that have borrowing capacity at the United States Treasury or have United States
Treasury funds to support payment having maturities of not more than one year
from the date of acquisition by such person; (c) time deposits and certificates
of deposit of any Lender (determined at the time of acquisition or deposit) or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia having, capital and surplus aggregating in
excess of $500.0 million and a rating of “A” (or such other similar equivalent
rating) or higher (determined at the time of acquisition or deposit) by at least
one nationally recognized statistical rating organization (as defined in Rule
436 under the Securities Act) with maturities of not more than one year from the
date of acquisition by such person; (d) repurchase obligations with a term of
not more than 30 days for underlying securities of the types described in
clauses (a) and (b) above entered into with any bank meeting the qualifications
specified in clause (c) above (determined at the time of acquisition), which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities; (e) commercial paper and variable or fixed rate notes
issued by an Approved Fund (or by the parent company thereof) (de-

 

-5-



--------------------------------------------------------------------------------

termined at the time of acquisition) or any person incorporated in the United
States , in each case rated at least A-1 or the equivalent thereof by Standard &
Poor’s Ratings Group or at least P-1 or the equivalent thereof by Moody’s
Investors Service Inc. (determined at the time of acquisition), and in each case
maturing not more than one year after the date of acquisition by such person;
(f) marketable direct obligations issued by, or unconditionally guaranteed by,
any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having one of the two highest rating
categories obtainable from either Standard & Poor’s Ratings Group or Moody’s
Investors Service Inc. (determined at the time of acquisition) and maturities
not more than 18 months from the date of acquisition by such person;
(g) investments in investment funds, money market funds or mutual funds
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (f) above; (h) investments in money market
funds governed by Rule 2(a)(7) of the Investment Company Act of 1940, as
amended, rated AAA- (or the equivalent thereof) or better by Standard & Poor’s
Rating Group or Aaa3 (or the equivalent thereof) or better by Moody’s Investors
Service Inc. at the time of issuance and (i) demand deposit accounts maintained
in the ordinary course of business.

“Casino License” shall mean any and all licenses, approvals, consents, permits,
findings of suitability, registrations, waivers and authorizations under the
Gaming Laws required by any Gaming Authority and necessary for the ownership
(directly or indirectly) of the Project or the Companies or for the operation of
gaming at the Project.

“Casualty Event” shall mean any involuntary loss of title, damage to or any
destruction of, or any condemnation or other Taking (including by any
Governmental Authority) of, any property of Borrower or any of its Subsidiaries.
“Casualty Event” shall include but not be limited to Events of Eminent Domain.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.

“Change in Control” shall mean the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Borrower and its Subsidiaries taken as a whole to any person (including any
“person,” as that term is used in Section 13(d)(3) of the Exchange Act);

(2) the adoption of a plan relating to the liquidation or dissolution of
Borrower; or

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that (i) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
other than a Permitted Investor becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 30% of the Voting
Stock of Borrower or any parent company of Borrower, measured by voting power
rather than number of shares or (ii) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted
Investor becomes a beneficial owner (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act) of the non-voting interests of Borrower or any parent company
of Borrower and as a result thereof the Stockbridge Fund Entities and the SBE
Entities (and Permitted Investors), collectively, cease to be the beneficial
owners (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of at least
50.1% of the non-voting interests of Borrower or any parent company of Borrower.

 

-6-



--------------------------------------------------------------------------------

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority, (c) the making or issuance of
any request, guideline or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Basel Committee on Banking Regulations and Supervision
pursuant to Basel III, and, in each case, all interpretations and applications
thereof and any compliance by a Lender with any request or directive relating
thereto shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Closing Date” shall mean September 16, 2014.

“Closing Fee” shall have the meaning assigned to such term in Section 2.06(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all of the “Collateral” referred to in the Security
Documents (other than the Mortgages), the “Trust Property” referred to in the
Mortgages and all other property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to Liens in favor of the
Collateral Agent, for the benefit of the Secured Parties pursuant to the
Security Documents in order to secure the Secured Obligations.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Amount” shall mean, at any time, an amount equal to 103% of the
Fronting Exposure, as applicable, with respect to Letters of Credit issued and
outstanding at such time.

“Collateral Assignments” shall mean the consents to assignment of the
Architectural Services Agreement, the General Construction Agreement, the DMA
and the Brand License Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Companies” shall mean Borrower and its Restricted Subsidiaries; and “Company”
shall mean any one of them.

“Competitor” shall mean a person or Affiliate of any person (other than, subject
to the other limitations set forth in this definition, an Affiliate of any Loan
Party or JPMorgan Chase Bank, N.A. or any Affiliate thereof) that owns or
controls, directly or indirectly, any Equity Interests in, or operates, or has
entered into any agreement to own or control, directly or indirectly, any Equity
Interests in, or to operate, a casino or other gaming establishment or hotel
within a fifty (50) mile radius of the Project; pro-

 

-7-



--------------------------------------------------------------------------------

vided, that the foregoing shall not cause (x) a person that holds a passive
investment constituting, directly or indirectly, less than 15% of the Equity
Interests of any entity owning or operating such casino, gaming establishment or
hotel to be a Competitor or (y) any person to be deemed a Competitor unless
Borrower has provided notice to the Administrative Agent that such gaming
establishment or hotel is a Competitor.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit E.

“Consolidated Adjusted EBITDA” shall mean, for any period, Consolidated Net
Income of Borrower and its Restricted Subsidiaries for such period plus, without
duplication and to the extent deducted in determining such Consolidated Net
Income for such period, the sum of (a) income tax expense (and other taxes based
on profits or capital) paid or payable or distributed or distributable by such
person with respect to such period (whether or not paid during such period),
(b) Consolidated Interest Expense, amortization or write-off of debt discount
and debt issuance costs and commissions and discounts, premiums and other fees,
expenses and charges associated with Indebtedness, including underwriting,
arrangement and commitment fees and letter of credit fees and prepayment or
redemption premiums, (c) depreciation and amortization expense, (d) amortization
of intangibles (including, but not limited to, goodwill), (e) any extraordinary,
non-recurring or unusual charges, expenses or losses (including any unusual or
non-recurring operating expenses attributable to the implementation of cost
savings initiatives), severance, relocation costs, integration and facilities’
opening costs, restructuring charges, accruals and reserves, signing costs,
retention or completion bonuses, transition costs and costs related to
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities), (f) whether or not
otherwise includable as separate items in the statement of such Consolidated Net
Income for such period, losses on sales of assets outside of the ordinary course
of business, (g) whether or not otherwise includable as separate items in the
statement of such Consolidated Net Income, Pre-Opening Expenses in an amount not
to exceed $20,000,000 related to the initial opening of the Project to the
extent incurred during such period, (h) Non-Cash Charges, (i) expenses relating
to actual or contemplated asset sales, acquisitions, investments, incurrences of
debt and issuances of equity and (j) expenses relating to the accrual of
obligations for casino reward programs, net of any cash payments made in respect
thereof, minus, to the extent included in the calculation of such Consolidated
Net Income for such period, the sum of (i) interest income (except to the extent
deducted in determining Consolidated Interest Expense), (ii) any extraordinary,
non-recurring or unusual income or gains (and, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business (but in any event excluding proceeds of business interruption
insurance, which shall not be deducted in calculating Consolidated Adjusted
EBITDA)) and (iii) other non-cash items increasing such Consolidated Net Income
for such period (excluding any such non cash item to the extent it represents
the reversal of an accrual or reserve for potential cash item in any prior
period), all as determined on a consolidated basis, plus, to the extent not
included in determining such Consolidated Net Income for such period, (i) any
distributions, dividends or other payments whether constituting fees or
otherwise received from any Unrestricted Subsidiary or any joint venture solely
to the extent not constituting a return of investment and (ii) for purposes of
determining compliance with the Financial Performance Covenants only (solely for
the purposes of Section 6.09), Equity Contributions made pursuant to
Section 8.04 to cure failure to comply with any Financial Performance Covenant
for a fiscal quarter in such period; provided that, for purposes of calculating
Consolidated Adjusted EBITDA for any period, (x) the Consolidated Adjusted
EBITDA of any person or line of business sold or otherwise disposed of by the
Loan Parties during such period shall be excluded for such period (as if the
consummation of such sale or other disposition and the repayment or assumption
by the buyer of any Indebtedness in connection therewith occurred as of the
first day of such period) and (y) the Consolidated Adjusted EBITDA of any person
(other than any Unrestricted Subsidiary) or attributable to any line of business
acquired by the Loan Parties during such period shall be included for such
period (as if the consummation of such acquisition had occurred as of the first
day of such period).

 

-8-



--------------------------------------------------------------------------------

“Consolidated First Lien Leverage Ratio” shall mean, at any date of
determination, the ratio of (a) Consolidated Indebtedness that is secured on a
pari passu or senior priority basis to the Loans on such date, as determined in
accordance with GAAP to (b) Consolidated Adjusted EBITDA for the Test Period
then most recently ended.

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate outstanding principal amount of all Indebtedness of Borrower and its
Restricted Subsidiaries constituting obligations for borrowed money and Capital
Lease Obligations, determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period ending
after the Initial Calculation Date, the ratio of (a) Consolidated Adjusted
EBITDA for such Test Period to (b) Consolidated Interest Expense for such Test
Period to the extent such Consolidated Interest Expense has been paid in cash or
is required to be paid in cash (and is not capitalized, paid in kind or accreted
or amortized) minus (i) interest income of Borrower and its Restricted
Subsidiaries for such period, (ii) amortization of deferred financing costs,
debt issuance costs, commissions, discounts, fees and expenses, pay-in-kind
interest expense and any other amounts of non-cash interest (including as a
result of the effects of acquisition method accounting), (iii) the accretion or
accrual of discounted liabilities during such period, (iv) non-cash interest
expense attributable to the movement of the mark-to-market valuation of
obligations under hedging agreements or other derivative instruments pursuant to
Financial Accounting Standings Codification No. 815-Derivatives and Hedging,
(v) any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates, (vi) debt discount or premium and financing fees
and expenses, including underwriting and arrangement fees and prepayment or
redemption premiums and (vii) all non-recurring cash interest expense consisting
of liquidated damages for failure to timely comply with registration rights
obligations (provided that if any person or line of business is sold or
otherwise disposed of in such period and, in connection therewith, any
Indebtedness is repaid or assumed by the purchaser thereof, then Consolidated
Interest Expense for such period (for purposes of calculating this ratio) shall
be determined as if such Indebtedness had been repaid on the first day of such
period).

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including that attributable to Capital Lease Obligations in accordance
with GAAP) of Borrower and its Restricted Subsidiaries for such period, with
respect to all outstanding Indebtedness of Borrower and its Restricted
Subsidiaries (including, without limitation, all commissions, discounts and
other fees and charges owed by Borrower and its Restricted Subsidiaries with
respect to letters of credit and bankers’ acceptance financing and net of
amounts payable to Borrower and its Restricted Subsidiaries under Hedging
Agreements in respect of interest rates, to the extent such net costs or net
amounts received are allocable to such period in accordance with GAAP).

“Consolidated Net Income” shall mean for any period, the consolidated net income
(or loss) of Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Borrower and its Restricted Subsidiaries
for any period, there shall be excluded (a) the income (or deficit) of any
person accrued prior to the date it becomes a Subsidiary of Borrower or is
merged into or consolidated with Borrower or any of its Subsidiaries (except to
the extent such person was a Subsidiary prior to such merger or consolidation),
(b) the income (or deficit) of any person (other than a Subsidiary of Borrower
that is not an Unrestricted Subsidiary) in which Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of Borrower (other than a Loan Party) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Financing Agreement) or Requirement of Law applicable to such
Subsidiary and (d) the cumulative effect of a change in accounting principles.

 

-9-



--------------------------------------------------------------------------------

“Construction Contracts” means collectively, the contracts entered into from
time to time between any Loan Party (or any Contractor on behalf of any Loan
Party) and any Contractor in connection with the design, engineering,
installation and construction of the Project or the supply of materials,
fixtures, equipment or services in connection with the construction of the
Project.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or
(d) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term “Contingent
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or any product warranties. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.

“Contractor” means any architects, consultants, contractors, sub-contractors,
suppliers or other Persons engaged by Borrower or another Contractor on behalf
of any Loan Party in connection with the design, engineering, installation and
construction of the Project.

“Contractual Obligation” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or other contract
to which such person is a party or by which it or any of its property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreements” shall mean, collectively, each control agreement executed
and delivered by any Loan Party from time to time pursuant to the Security
Agreement.

“Credit Extension” shall mean the making of a Loan by a Lender.

“Debt Issuance” shall mean the incurrence by Borrower or any of its Restricted
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).

“Debt Service Coverage Ratio” shall mean for any Test Period, the ratio of
(a) Consolidated Adjusted EBITDA for such Test Period to (b) Debt Service
Obligations for such Test Period to the extent such Debt Service Obligations
have been paid in cash or are required to be paid in cash (and are

 

-10-



--------------------------------------------------------------------------------

not capitalized, paid in kind or accreted or amortized) minus (i) interest
income of Borrower and its Restricted Subsidiaries for such period,
(ii) amortization of deferred financing costs, debt issuance costs, commissions,
discounts, fees and expenses, pay-in-kind interest expense and any other amounts
of non-cash interest (including as a result of the effects of acquisition method
accounting), (iii) the accretion or accrual of discounted liabilities during
such period, (iv) non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under hedging agreements or other
derivative instruments pursuant to Financial Accounting Standings Codification
No. 815-Derivatives and Hedging, (v) any one-time cash costs associated with
breakage in respect of hedging agreements for interest rates, (vi) debt discount
or premium and financing fees and expenses, including underwriting and
arrangement fees and prepayment or redemption premiums and (vii) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations (provided that if any
person or line of business is sold or otherwise disposed of in such period and,
in connection therewith, any Indebtedness is repaid or assumed by the purchaser
thereof, then Debt Service Obligations for such period (for purposes of
calculating this ratio) shall be determined as if such Indebtedness had been
repaid on the first day of such period). For any Test Period following delivery
of financial statements for the first full fiscal quarter commenced on or after
the Opening Date but prior to the Initial Calculation Date, Consolidated
Adjusted EBITDA and Debt Service Obligations shall be equal to (1) for the first
full fiscal quarter, (i) the actual Consolidated Adjusted EBITDA and Debt
Service Obligations for such fiscal quarter, multiplied by (ii) four; (2) for
the second full fiscal quarter, (i) the actual Consolidated Adjusted EBITDA and
Debt Service Obligations for such fiscal quarter and the preceding fiscal
quarter, multiplied by (ii) two; and (3) for the third full fiscal quarter,
(i) the actual Consolidated Adjusted EBITDA and Debt Service Obligations for
such fiscal quarter and the preceding two fiscal quarters, multiplied,
multiplied by (ii) 1.33.

“Debt Service Obligations” shall mean, for any period, the sum of
(i) Consolidated Interest Expense attributable to Indebtedness incurred pursuant
to Sections 6.01(a) and 6.01(d) hereof and (ii) regularly scheduled principal
payments on Indebtedness incurred pursuant to Sections 6.01(a) and 6.01(d).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, examinership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.07(c).
“Defaulting Lender” shall mean, subject to Section 2.19(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swingline Loans) within
two Business Days of the date when due, (b) has notified Borrower, the
Administrative Agent, any Issuing Bank, or any other Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding

 

-11-



--------------------------------------------------------------------------------

(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or Borrower, to confirm in writing to the
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.19) upon delivery of
written notice of such determination to Borrower, the Issuing Bank and any other
Lender.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Equity Interests which are not
otherwise Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the 91st day following the Revolving Commitment Termination
Date, (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interests referred to
in clause (a) above, in each case at any time on or prior to the date that is 91
days after the Revolving Commitment Termination Date, or (c) contains any
repurchase obligation which may come into effect prior to payment in full of the
Loans; provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the date that is 91 days after the
Revolving Commitment Termination Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations or to the extent such redemption is permitted under this
Agreement.

“Disqualified Lender” shall mean any Lender who has been found by a Gaming
Authority pursuant to applicable Gaming Laws to be “unsuitable” or disqualified
as a Lender to the Loan Parties.

“Disputed Amounts” shall mean payments for work, services or materials, fixtures
or equipment which are not overdue for a period of more than 60 days, have been
bonded around pursuant to NRS 108.2415 to 108.2425 inclusive, or that are being
contested in good faith by the Loan Parties through appropriate proceedings (in
any event, so long as no foreclosure proceedings have been commenced with
respect thereto or if commenced, such proceedings are stayed during the pendency
of such contest); provided, that if being contested adequate reserves with
respect to such obligations contested in good faith are maintained on the books
of the applicable Loan Party, to the extent required by GAAP.

 

-12-



--------------------------------------------------------------------------------

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend (other than a dividend of Qualified Capital Stock of such
person) or returned any equity capital to the holders of its Equity Interests or
authorized or made any other distribution, payment or delivery of property
(other than Qualified Capital Stock of such person) or cash to the holders of
its Equity Interests as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for consideration (other than consideration
consisting of Qualified Capital Stock of such person) any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Restricted Subsidiaries
to purchase or otherwise acquire for consideration any of the Equity Interests
of such person outstanding (or any options or warrants issued by such person
with respect to its Equity Interests).

“DMA” shall mean that certain Amended and Restated Development Management
Agreement dated as of April 1, 2011 between Borrower and SBE Las Vegas
Redevelopment I, LLC, together with all riders, addenda and other instruments
referred to therein, as amended, modified or supplemented from time to time.

“Documentation Agent” shall mean Union Gaming Advisors, LLC, in its capacity as
Documentation Agent under this Agreement, and any successor Documentation Agent
appointed pursuant to the terms of this Agreement.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States of America, any state thereof or the District of Columbia.

“Effectiveness Date” shall have the meaning assigned to such term in Section
4.01.

“Eligible Assignee” shall mean (i) a commercial bank organized under the laws of
the United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided, that (x) such bank is acting through a
branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country; (iv) any
other entity which is an “accredited investor” (as defined in Regulation D under
the Securities Act) which extends credit or buys loans in the ordinary course,
including insurance companies, mutual funds and lease financing companies; and
(v) any Lender or Approved Fund; provided, that “Eligible Assignee” shall not
include (w) Borrower or any Affiliate of Borrower (other than a person who is an
Affiliate solely because such person owns Voting Stock or other Equity Interests
of Borrower or any of its Subsidiaries), (x) any person that is a Disqualified
Lender, (y) any Competitor or (z) any Defaulting Lender or any of its
Subsidiaries; provided, however, that after the occurrence of and during the
continuance of an Event of Default, “Eligible Assignee” shall include any
Competitor other than the Hotel Management Competitors.

“Eminent Domain Proceeds” shall mean all cash and cash equivalents received by a
Loan Party in respect of any Event of Eminent Domain, net of (a) all direct
costs of recovery of such Eminent Domain Proceeds (including legal, accounting,
appraisal and insurance adjuster fees and expenses), (b) amounts required to be
applied to the repayment of Indebtedness secured by a Permitted Lien (including
any penalty, premium or make-whole amounts related thereto) on any asset which
is the subject of the Event of Eminent Domain to which such Eminent Domain
Proceeds relate and (c) all Taxes paid or reasonably estimated to be payable as
a result thereof by a Loan Party or any direct or indirect owner of Borrower
(after taking into account any Tax credits or deductions and any Tax sharing
arrangements attributable to the Loan Parties, in each case reducing the amount
of Taxes so paid or estimated to be payable).

 

-13-



--------------------------------------------------------------------------------

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed by, any Loan Party or any of its ERISA Affiliates.

“Entertainment Venue Documents” shall have the meaning assigned to such term in
Section 6.06(n).

“Entertainment Venue Easements” shall have the meaning assigned to such term in
Section 6.06(n).

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata and natural resources.

“Environmental Claim” shall mean any claim, notice, governmental enforcement
lien, demand, order, action, suit or proceeding alleging liability or obligation
for any investigation, remediation, removal, cleanup, response, corrective
action, damages to natural resources, personal injury, property damage, punitive
damages, fines, penalties or costs, in each case resulting from or arising out
of (i) the presence, Release or threatened Release of Hazardous Materials at any
Real Property or (ii) any violation or alleged violation of any Environmental
Law by a Loan Party related to the Mortgaged Property, and shall include any
claim seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from or arising out of the presence,
Release or threatened Release of Hazardous Materials at, under or about the Real
Property, or alleged injury or threat of injury to public health or safety (as
they relate to environmental matters at, under or about the Real Property) or
the Environment.

“Environmental Law” shall mean any Laws regulating protection of public health
and safety (as each relates to environmental matters) or the Environment, the
Release or threatened Release of Hazardous Materials or Hazardous Materials
Activity.

“Environmental Permit” shall mean any permit, license, registration, or written
exemption, consent, notification, approval or other authorization, required by
or from a Governmental Authority under Environmental Law.

“Environmental Report(s)” shall mean those certain environmental summaries
(including reports referenced therein) as more particularly identified on
Schedule 1.01(b).

“Equity Contribution” shall mean a contribution in cash to the equity of
Borrower from a person other than a Loan Party upon which no interest shall
accrue and which does not constitute Disqualified Capital Stock or a Preferred
Advance (as defined in the Organizational Documents of Holdings or Borrower).
For the avoidance of doubt, “New Equity Contributions” (as defined in the
Organizational Documents of Holdings or Borrower) are “Equity Contributions” and
are not “Disqualified Stock.” For the avoidance of doubt, a contribution in cash
to the equity of Borrower received from a Loan Party substantially concurrently
with the contribution of such cash to the equity of such Loan Party shall
constitute an Equity Contribution.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests

 

-14-



--------------------------------------------------------------------------------

(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
date hereof or issued after the Closing Date, but excluding debt convertible or
exchangeable into such equity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(c) the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the Code and Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by any Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by any Company or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which would reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) a determination
that any Plan is in “at risk” status within the meaning of Section 430 of the
Code; (j) the “substantial cessation of operations” within the meaning of
Section 4062(e) of ERISA with respect to a Plan; (k) the making of any amendment
to any Plan which would result in the imposition of a lien or the posting of a
bond or other security; or (l) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which would reasonably be expected to result in liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Event of Eminent Domain” shall mean, with respect to any property, (a) any
compulsory transfer or taking by condemnation, seizure, eminent domain or
exercise of a similar power, or transfer under threat of such compulsory
transfer or taking or confiscation of such property or the requisition of the
use of such property, by any agency, department, authority, commission, board,
instrumentality or political subdivision of any state, the United States or
another Governmental Authority having jurisdiction or (b) any settlement in lieu
of any of the actions described in clause (a) above.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

-15-



--------------------------------------------------------------------------------

“Excluded Property” shall have the meaning assigned to such term in the Security
Agreement.

“Excluded Real Property” shall mean (a) any real property constituting a
leasehold interest and (b) any fee interest in real property having a fair
market value of less than $2,500,000 and which, in each case, is not material to
the Project.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to any Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(a) Taxes imposed on or measured by such recipient’s net income or profits
(however denominated and including, for the avoidance of doubt, any U.S. federal
backup withholding in respect of such Taxes pursuant to Section 3406 of the
Code), and franchise Taxes imposed on it (in lieu of net income or profits
Taxes), in each case by a jurisdiction as a result of the recipient being
organized or having its principal office or, in the case of any Lender, its
applicable lending office in such jurisdiction or having any other present or
former connection with such jurisdiction (other than a connection deemed to
arise solely from such recipient having executed, delivered, become a party to,
or performed its obligations or received a payment under, received or perfected
a security interest under, enforced, and/or engaged in any other transaction
pursuant to this Agreement or any other Loan Document), (b) any Tax in the
nature of the branch profits Tax under Section 884(a) of the Code that is
imposed by any jurisdiction described in clause (a), (c) with respect to any
Lender (other than an assignee pursuant to a request by any Loan Party under
Section 2.16), any U.S. federal withholding Tax imposed on amounts payable to
such Lender pursuant to a Law in effect at the time such Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts from a Loan Party with respect to such U.S. federal withholding Tax
pursuant to Section 2.15, (d) any Tax resulting from a Lender’s failure to
comply with Section 2.15(e), and (e) any U.S. federal withholding Tax imposed
pursuant to FATCA.

“Existing Intercreditor Agreements” shall mean, collectively, the Existing 2013
Intercreditor Agreement and the Existing 2014 Intercreditor Agreement.

“Existing 2013 Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of May 1, 2013, by and between KeyBank National Association (as
successor by merger to KeyCorp Real Estate Capital Markets, Inc.), as First Lien
Collateral Agent, and SLS Lender, LLC, as Qualified Additional Financing Agent,
as amended, modified or supplemented from time to time.

“Existing 2014 Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of January 30, 2014, by and between KeyBank National Association (as
successor by merger to KeyCorp Real Estate Capital Markets, Inc.), as First Lien
Collateral Agent, and SLS Tranche I Lender, LLC, as Qualified Additional
Financing Lender, as amended, modified or supplemented from time to time.

 

-16-



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(and any amended or successor version thereof that is substantively comparable
and not materially more onerous to comply with), and any current or future
Treasury regulations or official interpretations thereof, and any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fees” shall mean each of the fees under Section 2.06.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Financial Performance Covenant” shall mean the financial covenants contained in
Section 6.09.

“Financing Agreements” shall mean, collectively, this Agreement and the other
Loan Documents, the Term Loan Documents, the Qualified Additional Financing
Documents and any other loan, security or similar agreement entered into on or
after the Closing Date in connection with the foregoing, including with respect
to Permitted Refinancings of the Loans, Indebtedness under the Term Loan
Documents or the Qualified Additional Financing.

“First Lien Intercreditor Agreement” shall mean that First Lien Intercreditor
Agreement, substantially in the form of Exhibit K hereto, dated as of the date
hereof, among the Collateral Agent, the Administrative Agent and KeyBank
National Association, as administrative agent and collateral agent for the Term
Loan Secured Parties.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (iv) Biggert-Waters Flood Insurance
Reform Act of 2012 as now or hereafter in effect or any successor statute
thereto.

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Franchise Guaranty” shall mean that certain Guaranty of Franchise Agreement,
dated as of August 20, 2014, by Borrower in favor of Hilton Worldwide Holdings,
Inc.

 

-17-



--------------------------------------------------------------------------------

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding LC Exposure with respect to Letters of Credit
issued by such Issuing Bank other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States.

“Gaming Approvals” shall mean, with respect to any action by a particular
person, any consents, approvals, waivers, exemptions, findings of suitability,
licenses, permits, registrations or other authorizations required for such
action by such person from a Gaming Authority or under Gaming Laws.

“Gaming Authority” shall mean, any Governmental Authorities that hold
regulatory, licensing or permitting authority over gambling, gaming or related
casino activities conducted by any Loan Parties within its jurisdiction, or
before which an application for licensing to conduct such activities is pending,
and, in the case of the Project, the Nevada State Gaming Control Board, the
Nevada Gaming Commission and the Clark County Liquor and Gaming Licensing Board.

“Gaming Facility” shall mean any building or other structure used or expected to
be used to enclose space in which a gaming operation is conducted (including any
outdoor space where gaming is allowed) and (a) which is wholly owned by a Loan
Party or (b) any portion or aspect of which is managed or used, or expected to
be managed or used, by a Loan Party.

“Gaming Laws” shall mean all Laws pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gambling, gaming or
related casino activities conducted or to be conducted by any of the Loan
Parties, and all rules and regulations promulgated under such Laws, including,
but not limited to, those applicable to any of the Loan Parties during the
construction of the Project and the application process in connection therewith.

“General Construction Agreement” shall mean that certain agreement between
Borrower and the General Contractor dated as of February 5, 2013, together with
all riders, addenda and other instruments referred to therein, as amended,
modified or supplemented from time to time.

“General Contractor” shall mean PENTA Building Group, LLC, a Nevada limited
liability company.

“Governmental Authority” shall mean any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including the Gaming Authorities,
Liquor Authorities, any zoning authority, the FDIC, the Comptroller of the
Currency, the Federal Reserve Board, any redevelopment authority, any central
bank and any comparable authority), any self-regulatory agency (e.g., FINRA),
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government or any arbitrator with
authority to bind a party at law.

 

-18-



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean Holdings and each Restricted Subsidiary that is or
becomes a party to this Agreement pursuant to Section 5.10, other than (i) any
Immaterial Subsidiary and (ii) any Subsidiary that is a joint venture permitted
under this Agreement. The Guarantors as of the Closing Date are as set forth on
Schedule 1.01(c) hereto.

“Hazardous Materials” shall mean the following: polychlorinated biphenyls
(“PCBs”) or PCB-containing equipment; asbestos or asbestos-containing materials;
radon gas, radiation, petroleum, crude oil or any fraction thereof; and any
other pollutants, contaminants, chemicals, wastes, materials, or substances,
regulated under any Environmental Laws.

“Hazardous Materials Activity” shall mean any manufacture, storage, use,
generation, transportation, processing, treatment, disposal, disposition,
abatement, corrective action, response action, removal or remediation of any
Hazardous Materials.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates either generally
or under specific contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Hotel Management Agreement” shall mean that certain Second Amended and Restated
Management Agreement entered into as of June 16, 2014 by and between Borrower
and the Hotel Manager, together with all riders, addenda and other instruments
referred to therein, as amended, modified or supplemented from time to time.

“Hotel Management Competitors” shall mean the companies operating the following
brands: The Kor Group, Thompson Hotels, Dolce Group, The Light Group, Innovative
Dining Group, Morgans Hotel Group, Wolfgang Puck, Patina Group, Myriad
Restaurant Group, Andre Balazs Properties, and Kimpton Hotels.

“Hotel Manager” shall mean SBEHG Las Vegas I, LLC, a Nevada limited liability
company.

“Immaterial Subsidiary” shall mean each Subsidiary of Borrower which is
hereafter designated as such from time to time by written notice to the
Administrative Agent in a manner consistent with the provisions of Section 5.15;
provided that no person shall be so designated (i) if, as of the date of its
designation, its Consolidated Adjusted EBITDA for the then most recent period of
twelve months is in excess of $500,000, (ii) at any time when the aggregate book
value (as reasonably determined by Borrower) of the assets of all Immaterial
Subsidiaries would thereby be in excess of $1,000,000, (iii) if it owns any
Equity Interests in Borrower or any Guarantor, (iv) if it owns any material
assets that are used in connection with the Project or (v) at the time such
Subsidiary is designated an Immaterial Subsidiary, there is any Default or Event
of Default occurring and continuing.

 

-19-



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning set forth in the definition of “LIBOR
Rate.”

“Improvements” shall mean the improvements, alterations or appurtenances now, or
at any time hereafter, located upon, in, under or above the Land or any part
thereof.

“In-Balance Test” shall have the meaning assigned to such term in the Term Loan
Credit Agreement.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business and not overdue by more than 90 days and
(ii) earn out obligations which do not constitute a liability on the balance
sheet of such person in accordance with GAAP); (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such person, whether or not
the obligations secured thereby have been assumed, but limited to the lesser of
(x) the aggregate principal amount of such Indebtedness and (y) the fair market
value of such property; (f) all Capital Lease Obligations of such person;
(g) for purposes of Section 8.01(f) only, all Hedging Obligations to the extent
required to be reflected on a balance sheet of such person; (h) all Attributable
Indebtedness of such person; (i) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (j) all
Contingent Obligations of such person in respect of Indebtedness of others of
the kinds referred to in clauses (a) through (i) above; provided that the term
“Indebtedness” shall not include (x) deferred or prepaid revenue and
(y) purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty or other unperformed obligations of the seller. The
Indebtedness of any person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation, limited
liability company or limited partnership in which such person is a limited
partner and other than loans made by any member of Borrower to another member of
Borrower pursuant to the terms and provisions of Borrower’s Organizational
Documents) in which such person is a general partner or a joint venture member,
unless such Indebtedness is non-recourse to such person. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, in no
event shall casino “chips” or gaming winnings of customers constitute
Indebtedness.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document, other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Initial Calculation Date” shall mean the last day of the initial period of four
consecutive fiscal quarters of Borrower commenced on or following the Opening
Date.

“Initial Draw Satisfaction Date” shall mean the first date on which each of the
following conditions has been satisfied:

(i) the Opening Date has occurred;

 

-20-



--------------------------------------------------------------------------------

(ii) all material Permits required for the design, construction and operation of
the Project have been issued and are in full force and effect;

(iii) all amounts required to be paid to Contractors in connection with the
Property opening have been paid, other than Permitted Amounts;

(iv) an updated title search identifying all Liens of record through the Closing
Date confirming that there are no intervening Liens or encumbrances which may
then or thereafter take priority over the Lien of each Mortgage, other than
Permitted Liens, has been delivered to the Administrative Agent; and

(v) the Project shall have received a temporary certificate of occupancy from
the applicable Governmental Authority.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner, lessee or operator of
Mortgaged Property or any part of the Project pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Proceeds” shall mean all cash and cash equivalents paid under any
casualty insurance policy maintained by a Loan Party (other than payments in
respect of business interruption as reasonably determined by Borrower), net of
(a) all costs of recovery of such Insurance Proceeds (including legal,
accounting, appraisal and insurance adjuster fees and expenses), (b) all amounts
required to be applied to the repayment of Indebtedness secured by a Permitted
Lien (including any penalty, premium or make-whole amounts related thereto) on
any asset which is the subject of the event to which such Insurance Proceeds
relate and (c) all Taxes paid or reasonably estimated to be payable as a result
thereof, whether by a Loan Party or any direct or indirect owner thereof (after
taking into account any Tax credits or deductions and any Tax sharing
arrangements, in each case reducing the amount of Taxes so paid or estimated to
be payable).

“Insurance Requirements” shall mean, collectively, all material provisions of
the Insurance Policies, all material requirements of the issuer of any of the
Insurance Policies and all orders, rules, regulations and any other requirements
of the National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner, lessee or operator of
Mortgaged Property and applicable to the Mortgaged Property or any use or
condition thereof.

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, state, multinational or foreign Laws or otherwise,
including, without limitation, copyrights, patents, trademarks, service-marks,
trade names, technology, know-how and processes, recipes, formulas, trade
secrets, or licenses (under which the applicable person is licensor or licensee)
relating to any of the foregoing and all rights to sue at law or in equity for
any infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Intellectual Property Collateral” shall mean all Intellectual Property of the
Loan Parties, now owned or hereafter acquired, upon which a Lien is purported to
be created by the Intellectual Property Security Agreements or the Security
Agreement but excluding at all times any Intellectual Property owned by SBE
Hotel Licensing, LLC and licensed to Borrower for use in the business and/or
operation of the Project or in the food and beverage business and operations
associated with the Project.

 

-21-



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” shall mean any Intellectual Property
Security Agreement executed and delivered by a Loan Party from time to time,
substantially in the form of Exhibit 4, 5 or 6, as applicable, to the Security
Agreement.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit J.

“Intermediate” shall have the meaning assigned to such term in Section 6.07(k).

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.09(b), substantially in the
form of Exhibit L.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) the Revolving Commitment
Termination Date.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months, to the extent twelve month interest periods are
available to all applicable Lenders), as Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBOR Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

“Issuing Bank” shall mean JPMorgan Chase Bank, N.A. or such other Lender
designated as an Issuing Bank pursuant to Section 2.18(i) or (k).

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Land” shall mean the real property specifically described in each of the
Mortgages, including all of the applicable Loan Party’s right, title and
interest in and to all oil, gas and mineral rights, oil, gas and minerals,
easements, appurtenances, water rights, water stock, rights in and to streets,
roads and highways (whether before or after vacation thereof), hereditaments and
privileges relating, in any manner whatsoever, to such real property.

 

-22-



--------------------------------------------------------------------------------

“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, regulations, orders, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“LC Disbursement” shall mean a payment made by an Issuing Bank pursuant to a
Letter of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“LC Reimbursement Obligation” shall mean, for any Letters of Credit, the
obligations of any person to pay any amounts due in connection therewith.

“Lenders” shall mean (a) the financial institutions that are a party hereto and
(b) any financial institution that has become a party hereto pursuant to an
Assignment and Assumption, other than, in each case, any such financial
institution that has ceased to be a party hereto pursuant to an Assignment and
Assumption. Unless context clearly indicates otherwise, the term “Lender” shall
include the Swingline Lender.

“Letter of Credit” shall mean any letter of credit issued or deemed issued
pursuant to this Agreement.

“Letter of Credit Expiration Date” shall have the meaning assigned to such term
in Section 2.18(c).

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided further
that if the LIBOR Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBOR Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“LIBOR Screen Rate” has the meaning set forth in the definition of “LIBOR Rate.”

“License Revocation” shall mean the revocation, failure to renew, denial or
suspension of any Gaming Approval, Casino License or Liquor License of any Loan
Party necessary for the ownership, use or operation of any Gaming Facility or
the Project, or the appointment of a receiver, conservator, supervisor or
similar official with respect to any portion of any Gaming Facility or the
Project.

 

-23-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance for security, claim, charge, assignment,
hypothecation, or security interest of any kind as security, in each of the
foregoing cases whether voluntary or imposed by law; and (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; provided in
no event shall an operating lease be deemed to constitute a Lien.

“Liquor Authorities” shall mean, in any jurisdiction in which Borrower or any of
its Restricted Subsidiaries sells and/or distributes beer, wine or liquor, or
proposes to sell and/or distribute beer, wine or liquor, the applicable
alcoholic beverage commission or other Governmental Authority responsible for
interpreting, administering or enforcing the Liquor Laws, and, in the case of
the Project, the Clark County Liquor and Gaming Licensing Board.

“Liquor Laws” shall mean, the Laws applicable to or involving the sale and/or
distribution of beer, wine or liquor by Borrower or any of its Restricted
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations or administration thereof by the applicable Liquor
Authorities.

“Liquor License” shall mean, in any jurisdiction in which Borrower or any of its
Restricted Subsidiaries sells and/or distributes beer, wine or liquor, or
proposes to sell and/or distribute beer, wine or liquor, any license, permit or
other authorization to sell and distribute beer, wine or liquor that is granted
or issued by the Liquor Authorities.

“Loan” shall mean the loans made by the Lenders to Borrower pursuant to this
Agreement. Each Loan shall be either an ABR Loan or a Eurodollar Loan.

“Loan Documents” shall mean this Agreement, the Security Documents, the Notes,
the Existing Intercreditor Agreements, the First Lien Intercreditor Agreement
and any other instruments, certificates, documents or agreements executed and
delivered by any Loan Party with or for the benefit of the Administrative Agent,
the Collateral Agent, or any Lender in its capacity as such pursuant hereto or
thereto or in connection herewith or therewith (in each case as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time).

“Loan Parties” shall mean Borrower and the Guarantors.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Master Lease Documents” shall have the meaning assigned to such term in Section
6.06(m).

“Master Lease Easements” shall have the meaning assigned to such term in Section
6.06(m).

“Material Adverse Effect” shall mean any event or circumstance which: (a) has a
material adverse effect on the business, assets, operations or condition
(financial or otherwise) of Borrower and its Restricted Subsidiaries, taken as a
whole, (b) materially and adversely affects the ability of the Companies, taken
as a whole, to pay the Obligations, or (c) materially and adversely affects the
rights of the Secured Parties under their respective Loan Documents, including
the validity, enforceability or priority of the Liens purported to be created by
the Security Documents.

 

-24-



--------------------------------------------------------------------------------

“Material Agreement” shall mean (a) the General Construction Agreement, (b) the
Architectural Services Agreement and (c) the Affiliate Documents.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans) or
Hedging Obligations of Borrower or any of its Subsidiaries in an aggregate
outstanding principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” in respect of any Hedging
Obligations of any Loan Party at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Loan Party would be required
to pay if the related Hedging Agreement were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Minimum Liquidity Test” shall mean, on any date, the sum of (i) the excess of
the aggregate Revolving Commitments over the aggregate Revolving Credit Exposure
on such date plus (ii) unrestricted cash and Cash Equivalents of the Borrower
and its Restricted Subsidiaries, on a consolidated basis in accordance with
GAAP, on such date exceeds (i) prior to the date on which the conditions set
forth in Section 4.02(g) or Section 4.03(e) are satisfied, $25,000,000 and
(ii) thereafter, $50,000,000.

“MNPI” shall have the meaning assigned to such term in Section 10.01(e).

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property in form reasonably satisfactory to the Collateral Agent, in
each case, with such schedules and including such provisions as shall be
necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law.

“Mortgaged Property” shall mean the real property described on Schedule 1.01(d)
or otherwise as to which the Collateral Agent for the benefit of the Secured
Parties shall be granted Liens pursuant to the Mortgages (but only for such
period that each such real property is subject to a Mortgage).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Non-Cash Charges” shall mean (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) Non-Cash Compensation
Expenses, (d) the non-cash impact of acquisition method accounting, (e) any
non-cash loss attributable to the mark to market movement in the valuation of
hedging obligations or other derivative instruments pursuant to Financial
Accounting Codification No. 815 – Derivatives and Hedging and (f) other non-cash
charges (provided, in each case, that if any non-cash charges represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated Adjusted EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense” shall mean any non-cash expenses and costs that
result from the issuance of stock or equity based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.

 

-25-



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Notes” shall mean each Revolving Note and Swingline Note made by Borrower in
favor of a Lender evidencing the Loans made by such Lender substantially in the
form of Exhibit M-1 or Exhibit M-2, as applicable.

“Notice of Intent to Cure” shall have the meaning specified in Section
5.01(c)(2).

“NRS” shall have the meaning assigned to such term in Section 7.11.

“Obligations” shall mean obligations of Borrower and the other Loan Parties from
time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of LC Reimbursement Obligations, interest thereon and obligations to
provide Cash Collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents; provided, that the Obligations shall not include any Excluded Swap
Obligations.

“Officers’ Certificate” shall mean a certificate executed on behalf of a Loan
Party or the sole member or manager of a Loan Party by the chairman of the Board
of Directors (if an officer), the chief executive officer, the president or any
Financial Officer, Vice President or Secretary each in his or her official (and
not individual) capacity.

“Opening Date” shall have the meaning assigned to such term in Term Loan Credit
Agreement.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes, which arise from
any payment made hereunder or under any other Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
imposed as a result of an assignment (other than an assignment made pursuant to
Section 2.16) by a Lender (an “Assignment Tax”), if such Assignment Tax is
imposed as a result of a present or former connection of the assignor or
assignee with the jurisdiction imposing such Assignment Tax (other than any
connection arising from having executed, delivered, become a party to, or
performed its obligations or received a payment under, received or perfected a
security interest under, enforced, and/or engaged in any other transaction
pursuant to this Agreement or any other Loan Document).

 

-26-



--------------------------------------------------------------------------------

“Participant” shall have the meaning assigned to such term in Section 10.04(e).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(e).

“Patriot Act” shall have the meaning assigned to such term in Section 4.01(n).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Plan” shall mean any Employee Benefit Plan, other than a Multiemployer
Plan, that is subject to Section 412 of the Code or Section 302 of ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit N or
any other form approved by the Collateral Agent with the consent of Borrower, as
the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement
substantially in the form of the Perfection Certificate delivered on the Closing
Date or any other form approved by the Collateral Agent.

“Permits” shall mean the collective reference to any and all consents, orders,
licenses, permits, approvals, notifications, certifications, registrations,
regulatory filings or notices and authorizations required under any Requirement
of Law (including Gaming Laws), including, without limitation, any Casino
License, Liquor License or other Gaming Approvals.

“Permitted Amounts” shall mean (i) amounts payable with respect to any portion
of the construction of the Project not complete as of the Opening Date,
(ii) Retainage Amounts, (iii) Disputed Amounts and (iv) amounts due and payable
that have not been paid but are not yet delinquent in payment.

“Permitted Businesses” shall mean (a) the gaming business, (b) the development,
construction, ownership and operation of a Gaming Facility, (c) any development,
construction, ownership or operation of lodging, retail, restaurant or
convention facilities, sports or entertainment facilities, food and beverage
(including liquor) distribution operations, transportation services, parking
services, recreation, spa, pool, exercise and gym facilities or sales and
marketing services, (d) any development, construction, ownership or operation of
a full service destination resort, including, without limitation, residential or
vacation housing facilities (including, without limitation, timeshares, interval
ownership and condominiums and similar developments), parking services or sales
and marketing services, (e) any business or other activity, whether or not
licensed by Gaming Authorities (including any related internet business) that is
ancillary to, necessary for, incidental to, useful to, arising out of,
supportive of, related to, connected to or a reasonable extension, development
or expansion of any of the foregoing and/or (f) the ownership by a person of
Equity Interests in its Subsidiaries and other Investments permitted hereunder;
provided, however, that with respect to Borrower and its Subsidiaries the
foregoing shall only be Permitted Businesses to the extent related to (or
ancillary to, necessary for, incidental to, useful to, arising out of,
supportive of, or connected to) the Project or in furtherance of the Project’s
development, construction, ownership or operation.

“Permitted Encumbrances” shall mean those exceptions specified in Schedule B of
the title policies delivered to the Collateral Agent with respect to any
Mortgaged Property.

 

-27-



--------------------------------------------------------------------------------

“Permitted Investors” shall mean (i) the Stockbridge Fund Entities, any
investment fund Controlled by or under common Control with the Stockbridge Fund
Entities and any officer, director or person performing an equivalent function
of the foregoing persons, or any entity Controlled by any of the foregoing
persons, (ii) the SBE Entities, any entity or person Controlled by or under
common Control with the SBE Entities, and any officer, director or person
performing an equivalent function of the foregoing persons, or any entity
Controlled by any of the foregoing persons, (iii) any members of management of
Borrower on the Closing Date and family members thereof, including, without
limitation, the family members of Sam Nazarian and Terrence Fancher, (iv) any
trust, corporation, partnership or other entity the beneficiaries, stockholders,
partners, members, managers, owners or persons beneficially holding a
controlling interest of which (or persons which are the principal beneficiaries
of which) consist of any one or more of the persons referred to in the
immediately preceding clauses (i), (ii) and (iii), (v) any group (as defined in
the rules promulgated under Section 13(d) of the Exchange Act) which is
controlled by any of the persons referred to in the immediately preceding clause
(i), (ii), (iii) or (iv), and (vi) any Affiliates of any of the persons
referenced in clause (i), (ii), (iii), (iv) or (v), provided that for this
purpose, the proviso in the definition of “Affiliate” shall not apply.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing” shall mean, with respect to any person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by (i) an amount equal to unpaid accrued interest, make-whole
amounts, penalties and premium thereon plus other amounts paid, and fees
(including, without limitation, upfront fees and original issue discount) and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and (ii) an amount equal to any existing
commitments unutilized thereunder, (b) the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) at the time thereof, no Default shall have occurred and be
continuing, (d) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, the Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the
Obligations on terms, taken as a whole, that are determined in good faith by a
Responsible Officer of Borrower to be at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (e) Indebtedness of a Subsidiary that
is not a Guarantor or Borrower shall not refinance Indebtedness of Borrower or a
Guarantor, (f) no person is an obligor under such modified, refinanced,
refunded, renewed or extended Indebtedness that was not an obligor (or required
to become an obligor) under such Indebtedness prior to such modification,
refinancing, refunding, renewal or extension and (g) to the extent the
Indebtedness being modified, refinanced, refunded, renewed or extended was
initially incurred pursuant to a Qualified Additional Financing, the
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension shall also qualify as a Qualified Additional Financing; provided
that if any Loan Party is an obligor under such modified, refinanced, refunded,
renewed or extended Indebtedness, other Loan Parties may be guarantors of such
Indebtedness.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

 

-28-



--------------------------------------------------------------------------------

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

“Pre-Opening Expenses” means, for any period, the amount of expenses (other than
interest expense) incurred with respect to capital projects that are classified
as “pre-opening expenses” on the applicable financial statements of Borrower and
its Restricted Subsidiaries for such period, prepared in accordance with GAAP.

“Pricing Grid” shall mean the table set forth below:

 

Pricing Grid for Applicable Margin

Consolidated First Lien Leverage Ratio

  

Applicable Margin for ABR Loans

  

Applicable Margin for Eurodollar Loans

Greater than 4.00 to 1.00

   3.50%    4.50%

Less than or equal to 4.00 to 1.00 but greater than 3.00 to 1.00

   3.00%    4.00%

Less than or equal to 3.00 to 1.00

   2.50%    3.50%

 

Pricing Grid for Revolving Commitment Fee

Consolidated First Lien Leverage Ratio

  

Applicable Revolving Commitment Fee Rate

Greater than 4.00 to 1.00

   1.00%

Less than or equal to 4.00 to 1.00 but greater than 3.00 to 1.00

   0.75%

Less than or equal to 3.00 to 1.00

   0.50%

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Revolving Commitment Fee Rate resulting from changes in the
Consolidated First Lien Leverage Ratio shall become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which the
relevant financial statements are delivered to the Lenders pursuant to
Section 5.01 for each fiscal quarter beginning with the first full fiscal
quarter of the Borrower ended after the Closing Date, and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 5.01, then, at the option of the Administrative Agent or
the Required Lenders, until the date that is three Business Days after the date
on which such financial statements are delivered, the top pricing level shall
apply as of the first Business Day after the date on which such financial
statements were to have been delivered but were not delivered.

 

-29-



--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated First Lien Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated First Lien Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
Issuing Bank, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code, automatically and
without further action by the Administrative Agent, any Lender or the Issuing
Bank), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the other rights
of the Administrative Agent, any Lender or the Issuing Bank hereunder. The
Borrower’s obligations under this paragraph shall survive the termination of the
Revolving Commitments and the repayment of all other Obligations hereunder.

For the avoidance of doubt, in the event that the Consolidated First Lien
Leverage Ratio is a negative ratio, the top pricing level shall apply.

“Proceedings” shall have the meaning assigned to such term in Section 5.02(a).

“Project” shall mean the casino entertainment resort commonly known as SLS Las
Vegas, being developed on the “Strip” in Las Vegas, Nevada.

“Project Costs” shall mean, collectively, (i) the costs and expenses of the
renovation, remodel, construction and development of the Project and (ii) the
costs and expenses in connection with the opening (including Pre-Opening Costs)
and initial operations of the Project.

“Project Site” shall mean that portion of the Mortgaged Property described on
Schedule 1.01(d), on which the Project is or will be located.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of acquisition,
repair, installation, construction or improvement of any property and any
refinancing thereof; provided, however, that (i) such Indebtedness is incurred
or committed within 180 days after such acquisition, repair, installation,
construction or improvement of such property by such person and (ii) the amount
of such Indebtedness does not exceed 100% of the cost of such acquisition,
repair, installation, construction or improvement, as the case may be (including
financing costs).

“Qualified Additional Financing” shall mean one or more (which may be in
combination) of the following: one or more U.S. EB-5 visa immigrant investor
program financings, other junior priority, unsecured and/or mezzanine financing
and/or preferred or common equity financing, with a combined blended cash
interest rate not in excess of 6.0% per annum, and any Permitted Refinancing
thereof; provided that if such financing is secured by a lien on the Collateral,
such financing shall be subject to an Existing Intercreditor Agreement. For the
avoidance of doubt, any refinancing of a Qualified Additional Financing with
another source of funds that would qualify as a Qualified Additional Financing
shall be considered a Qualified Additional Financing hereunder.

 

-30-



--------------------------------------------------------------------------------

“Qualified Additional Financing Agreement” shall mean, with respect to any
Qualified Additional Financing, the debt, equity, mezzanine and/or other
financing agreement(s) entered into by Borrower pursuant to which such Qualified
Additional Financing is provided; provided that to the extent the Qualified
Additional Financing is provided under more than one agreement, Borrower and the
financing sources under such financing agreements shall enter into an Existing
Intercreditor Agreement.

“Qualified Additional Financing Agent” shall mean, with respect to any Qualified
Additional Financing, the person that serves in the capacity as agent for the
financing source (or in the event that there is no such agent, then the
financing source itself) under the relevant Qualified Additional Financing
Agreement.

“Qualified Additional Financing Documents” shall mean the Qualified Additional
Financing Agreement(s), any Qualified Additional Financing Security Documents,
the Existing Intercreditor Agreements and any other instruments, certificates,
documents or agreements executed and delivered by any Loan Party with or for the
benefit of the Qualified Additional Financing Agent or any Qualified Additional
Financing Secured Parties in their capacities as such pursuant hereto or thereto
or in connection herewith or therewith (in each case as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time or
refinanced or replaced pursuant to a Permitted Refinancing).

“Qualified Additional Financing Secured Parties” shall mean, in the event that
the Qualified Additional Financing is secured by a Lien, the Qualified
Additional Financing Agent and holders of any Indebtedness constituting
Qualified Additional Financing.

“Qualified Additional Financing Security Documents” shall mean the collective
reference to any security agreement, pledge agreement, intellectual property
security agreement, account control agreements, mortgages, collateral
assignments and all other similar documents now or hereafter delivered to the
applicable Qualified Additional Financing Agent granting a Lien on any Property
(or associated with such a grant) of any person to secure the obligations and
liabilities of any Loan Party under any Qualified Additional Financing Document.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10.0 million at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property which the relevant Loan Party or Restricted
Subsidiary owns in fee or in which it holds a leasehold interest as a tenant or
in which it holds an easement right as an easement holder or otherwise occupies,
or in which it holds an option, together with any buildings or other
improvements located on such real property (but not including Excluded Real
Property), provided any leasehold interest or easement or option shall be
subject to the document creating such interest.

“Register” shall have the meaning assigned to such term in Section 10.04(d).

 

-31-



--------------------------------------------------------------------------------

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the directors, officers, employees, agents and advisors of such
person and of such person’s Affiliates.

“Release” shall mean releasing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment, or within, from, or into any
building, structure or facility.

“Required Lenders” shall mean Lenders having Revolving Credit Exposure and
unused Revolving Commitments representing more than 50% of the sum of the total
Revolving Credit Exposure and unused Revolving Commitments; provided that
Revolving Credit Exposure and unused Revolving Commitments held by any
Defaulting Lender shall be deemed not to be outstanding for purposes of
calculating the Required Lenders.

“Requirements of Law” shall mean, as to any person, the Organizational Documents
of such person, and any Law or determination of an arbitrator or a court,
including, without limitation, zoning and subdivision ordinances, building
codes, Permits, Environmental Laws, ADA Laws and Gaming Laws, in each case
applicable to or binding upon such person or any of its Property or to which
such person or any of its Property is subject.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Restricted Subsidiary” shall mean any Subsidiary of Borrower other than an
Unrestricted Subsidiary.

“Retainage Amounts” shall mean, at any given time, amounts that have accrued and
are owing under the terms of a Construction Contract for work, materials or
services already provided but which at such time (in accordance with the terms
of the Construction Contract) are being withheld from payment to the Contractor
thereunder until certain subsequent events (e.g., completion benchmarks) have
been achieved.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Credit Exposure
hereunder, as such commitment may be (i) reduced from time to time pursuant

 

-32-



--------------------------------------------------------------------------------

to Section 2.08 or (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.02. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01(a) or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $65,000,000.

“Revolving Commitment Period” shall mean the period from and including the
Closing Date to but excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” shall mean the earliest to occur of
(i) September 30, 2018, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.08(b) and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.01; provided,
however, that if as of November 2, 2016, all remaining Indebtedness outstanding
under the Term Loan Credit Agreement has not been refinanced in full with
Indebtedness maturing later than December 31, 2018, then as of such date,
November 2, 2016 shall be deemed to be the Revolving Commitment Termination
Date.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.

“Revolving Loan” shall mean a Loan made by a Lender to Borrower pursuant to
Section 2.01(a).

“Revolving Note” shall mean a promissory note made by Borrower to a Lender,
substantially in the form of Exhibit M-1, either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed,
extended or supplanted.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the, (b) any person operating, organized or resident in a Sanctioned
Country or (c) any person owned or controlled by any such person or persons.

“SBE Entities” shall mean, individually and collectively, SBEEG Holdings, LLC,
SBE Las Vegas Holdings I, LLC and SBE Entertainment Group LLC.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment of all obligations of Borrower and the other Loan Parties under each
Hedging Agreement entered into with any counterparty that is a Secured Party and
that is not a Term Loan Secured Party and (c) the due and punctual payment of
all obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement existing on or
entered into after the Closing

 

-33-



--------------------------------------------------------------------------------

Date, in each case with any counterparty that is a Secured Party and that is not
a Term Loan Secured Party; provided that (i) the Obligations of Borrower under
any such Hedging Agreement or Treasury Services Agreement shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under such
Hedging Agreements or Treasury Services Agreement; provided that Excluded Swap
Obligations shall not be a Secured Obligation of any Guarantor that is not a
Qualified ECP Guarantor.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, the Issuing Bank and each
counterparty to a Hedging Agreement or Treasury Services Agreement existing on
or entered into after the Closing Date if such person was an Agent, or a Lender
or an Affiliate of an Agent or a Lender (x) on the Closing Date, in the case of
a Hedging Agreement or Treasury Services Agreement existing on the Closing Date
or (y) at the date of entering into such Hedging Agreement or Treasury Services
Agreement, in the case of a Hedging Agreement or Treasury Services Agreement
entered into after the Closing Date (provided that, as consideration for the
benefits of being deemed a Secured Party under the Loan Documents, each such
counterparty appoints the Collateral Agent as its agent under the Loan Documents
and otherwise agrees to be bound by the provisions of the Security Agreement,
the First Lien Intercreditor Agreement, the Existing Intercreditor Agreements
and the provisions of Article IX hereof as if it were a direct party thereto and
hereto as a Lender).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit O among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.

“Security Documents” shall mean the collective reference to the Security
Agreement, the Intellectual Property Security Agreements, the Control
Agreements, the Mortgages, the Collateral Assignments and all other pledge and
security documents now or hereafter delivered to the Collateral Agent or the
Administrative Agent granting a Lien on any Property (or associated with such a
grant) of any person to secure the obligations and liabilities of any Loan Party
under any Loan Document.

“Solvent” shall mean with respect to any person, as of any date of
determination:

(a) the amount of the “present fair saleable value” of the assets of such person
will, as of such date, exceed the amount of all “liabilities of such person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors,

(b) the present fair saleable value of the assets of such person will, as of
such date, be greater than the amount that will be required to pay the liability
of such person on its then existing debts as such debts become absolute and
matured considering potential financing alternatives and asset sales that may be
available to such person,

(c) such person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business, and

 

-34-



--------------------------------------------------------------------------------

(d) such person will be able to pay its debts as they mature.

For purposes of this definition, (i) “debt” shall mean liability on a “claim”
and (ii) “claim” shall mean (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).

“Stockbridge Fund Entities” shall mean, individually and collectively,
Stockbridge Real Estate Fund II Co-Investors LV, LP; Stockbridge Real Estate
Fund II-A, LP; Stockbridge Real Estate Fund II-B, LP; Stockbridge Real Estate
Fund II-C, LP; Stockbridge Real Estate Fund II-D, LP; Stockbridge Real Estate
Fund II-E, LP; Stockbridge Real Estate Fund II-T, LP; Stockbridge Real Estate
Fund III-A, LP and Stockbridge Real Estate Fund III-C, LP.

“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of
Borrower and such Guarantor, as applicable.

“Subordination Agreement” shall mean that certain Hotel Management Fee
Subordination Agreement substantially in the form of Exhibit S among the Hotel
Manager, the Loan Parties and the Administrative Agent.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

“Subsidiary Guarantor” shall mean any Restricted Subsidiary that is a Guarantor
hereunder.

“Survey” shall have the meaning assigned to such term in Section 4.01(j)(iii).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

-35-



--------------------------------------------------------------------------------

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan” shall mean a Loan made pursuant to Section 2.17.

“Swingline Note” shall mean a promissory note made by Borrower to the Swingline
Lender, substantially in the form of Exhibit M-2, either as originally executed
or as the same may from time to time be supplemented, modified, amended,
renewed, extended or supplemented.

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of the Real Estate, or any interest therein or right
accruing thereto or use thereof, as the result of, or in settlement of, or in
contemplation of, any condemnation or other Event of Eminent Domain affecting
any Real Property or any portion thereof, whether or not the same shall have
actually been commenced.

“Tax Indemnitee” shall have the meaning assigned to such term in
Section 2.15(c).

“Tax Return” shall mean all original and amended returns, declarations, claims
for refund reports, estimates, information returns and statements required to be
filed in respect of any Taxes, including any schedules, forms or other required
attachments thereto.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Loan Closing Date” shall mean May 2, 2012.

“Term Loan Collateral Agent” shall have the meaning assigned to such term in the
First Lien Intercreditor Agreement.

“Term Loan Credit Agreement” shall mean the Credit Agreement, dated as of May 2,
2012, by and among Borrower, as borrower, the guarantors party thereto, KeyBank
National Association (as successor by merger to KeyCorp Real Estate Capital
Markets, Inc.), as administrative agent and collateral agent, and the other
parties thereto, as amended on January 31, 2013 and July 25, 2013, and as
amended, modified or supplemented from time to time.

“Term Loan Documents” shall mean the Term Loan Credit Agreement and the Security
Documents (as defined in the Term Loan Credit Agreement) and other security
documents and any guarantee entered into in connection therewith and any related
notes.

“Term Loan Secured Parties” shall have the meaning assigned to such term in the
First Lien Intercreditor Agreement.

“Test Period” in effect at any time shall mean the period of four consecutive
fiscal quarters of Borrower ended on or prior to such time (taken as one
accounting period).

 

-36-



--------------------------------------------------------------------------------

“Title Company” shall mean Nevada Title Company, as agent of First American
Title Company, or another nationally recognized title insurance company
reasonably acceptable to the Collateral Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(j)(ii).

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type” when used in reference to any Loan or Borrowing, shall refer to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 2.15(e)(ii)(III).

“Unrestricted Subsidiary” shall mean (i) any Subsidiary of Borrower designated
as an Unrestricted Subsidiary pursuant to Section 5.14 after the Closing Date
and (ii) any Subsidiary of an Unrestricted Subsidiary.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withdrawal Period” shall have the meaning assigned to such term in Section
10.18(b).

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

-37-



--------------------------------------------------------------------------------

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, restated, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, amendments and
restatements, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time, (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, shall
mean “on, in, under, above or about.”

SECTION 1.04 Accounting Terms; GAAP . Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof unless otherwise agreed to
by Borrower and the Required Lenders; provided, however, that if Borrower
notifies the Administrative Agent that Borrower wishes to amend Section 6.09 or
any financial definition used therein to implement the effect of any change in
GAAP or the application thereof occurring after the Closing Date (or if the
Administrative Agent notifies Borrower that the Required Lenders wish to amend
Section 6.09 or any financial definition used therein for such purpose), then
Borrower and the Administrative Agent shall negotiate in good faith to amend
Section 6.09 or the definitions used therein to preserve the original intent
thereof in light of such changes in GAAP; provided further that until Borrower
and the Administrative Agent agree to modify such provisions to reflect such
changes in GAAP and, unless such provisions are modified, all determinations of
compliance or pro forma compliance with Section 6.09 provided hereunder shall be
provided together with a reconciliation between the calculations and amounts set
forth therein before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained in the Loan Documents, all terms
of an accounting or financial nature used in the Loan Documents shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
Borrower or any of its Subsidiaries at “fair value,” as defined therein. All
other determinations with respect to whether leases constitute Indebtedness or
Capital Lease Obligations shall be made based on GAAP as in effect on the date
hereof.

ARTICLE II

THE LOANS

SECTION 2.01 Revolving Commitments.

(a) During the Revolving Commitment Period, subject to the terms and conditions
and relying upon the representations and warranties herein set forth, each
Lender agrees, severally and not

 

-38-



--------------------------------------------------------------------------------

jointly, to make Revolving Loans to Borrower in the aggregate amount up to but
not exceeding such Lender’s Revolving Commitment. No Lender shall have an
obligation to make a Revolving Loan in excess of such Lender’s Applicable
Percentage of the aggregate amount of Revolving Commitments of all Lenders.
Amounts borrowed pursuant to this Section 2.01(a) may be repaid and reborrowed
during the Revolving Commitment Period.

(b) Each Lender’s unfunded Revolving Commitment shall terminate immediately and
without further action on the Revolving Commitment Termination Date and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

(c) The Revolving Loans shall (i) bear interest as provided in Section 2.07
hereof and (ii) be entitled to the security interests, Collateral and other
rights and benefits provided pursuant to the other Loan Documents.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Revolving Commitments. The failure of any Lender to make any Loan
required to be made shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Swingline Loan shall be an ABR Loan. Each Lender may at its
option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided that Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than eight
Eurodollar Borrowings outstanding hereunder at any one time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that, notwithstanding
the foregoing each Swingline Loan shall be not less than $150,000 and if greater
than such amount shall be in an amount that is an integral multiple of $50,000.
Notwithstanding anything to the contrary herein, an ABR Borrowing or Swingline
Loan may be in an aggregate amount, subject in the case of Swingline Loans to
the limitations on the amounts thereof set forth in Section 2.17(a), (i) that is
equal to the entire unused balance of the aggregate Revolving Commitments or
(ii) that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.18(e).

(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request Eurodollar Loans, or to elect to convert or continue, any
Borrowing to Eurodollar Loans if the Interest Period requested with respect
thereto would end after the Revolving Commitment Termination Date.

SECTION 2.03 Borrowing Procedure. To request a Revolving Borrowing, Borrower
shall deliver, by hand delivery or facsimile, a duly completed and executed
Borrowing Request to the

 

-39-



--------------------------------------------------------------------------------

Administrative Agent (i) in the case of a Eurodollar Borrowing, not later than
12:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 12:00
p.m., New York City time, one Business Day before the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(e) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders, provided that
Swingline Loans shall be made as provided in Section 2.17. The Administrative
Agent will make such Loans available to Borrower by promptly crediting the
amounts so received, in like funds, to an account of Borrower maintained with
the Administrative Agent in New York City and designated by Borrower in the
applicable Borrowing Request or by wire transfer of immediately available funds
to such other account designated by Borrower from time to time, provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.18(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.04(a) and may, in reliance upon such assumption and in
its sole discretion, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of Borrower, the interest rate applicable to
such Borrowing. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

 

-40-



--------------------------------------------------------------------------------

SECTION 2.05 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender, the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Commitment
Termination Date and (ii) to the Swingline Lender, the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Commitment
Termination Date and the first day after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least four Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, Borrower shall repay all Swingline Loans then outstanding.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of Borrower
to repay the Loans in accordance with their terms. In the event of any conflict
between the records maintained by any Lender and the records of the
Administrative Agent in respect of such matters, the records of the
Administrative Agent shall control in the absence of manifest error.

(c) Promissory Notes. Any Lender by written notice to Borrower (with a copy to
the Administrative Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, Borrower shall prepare, execute and deliver to
such Lender a Revolving Note (in the form of Exhibit M-1) or a Swingline Note
(in the form of Exhibit M-2), as applicable, to evidence such Lender’s Loans.

SECTION 2.06 Fees.

(a) Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees payable in the amounts and
at the times separately agreed upon between Borrower and the Administrative
Agent (the “Administrative Agent Fees”). All Administrative Agent Fees shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent. Once paid, none of the Administrative Agent Fees shall be refundable
under any circumstances.

(b) Closing Fee. Borrower agrees to pay on the Closing Date to the
Administrative Agent for the account of each Lender party to this Agreement on
the Closing Date, as fee compensation for the making available of such Lender’s
Revolving Commitment, a closing fee (the “Closing Fee”) in an amount equal to
(x) in the case of Lenders holding Revolving Commitments as of the Closing Date
equal to or greater than $25,000,000, 0.75% and (y) in the case of all other
Lenders, 0.50%, in each case, of the stated principal amount of such Lender’s
Revolving Commitment. Such Closing Fee will be in all respects fully earned, due
and payable on the Closing Date and non-refundable and non-creditable
thereafter.

 

-41-



--------------------------------------------------------------------------------

(c) Revolving Commitment Fee. Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Revolving Commitment Fee Rate per annum on the average daily unused
amount of the Revolving Commitment of such Lender during the period from and
including the Closing Date to but excluding the Revolving Commitment Termination
Date. Accrued commitment fees shall be payable in arrears in respect of the
Revolving Commitments on the last Business Day of March, June, September and
December of each year and on the Revolving Commitment Termination Date,
commencing on September 30, 2014. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and, so long as
JPMorgan Chase Bank, N.A., or any of its Affiliates are not the only Lenders
under this Agreement, the Swingline Exposure of such Lender shall be disregarded
for such purpose).

(d) Letter of Credit Fees. Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Borrowings
on the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the Revolving
Commitment Termination Date and the date on which such Lender ceases to have any
LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
a rate equal to 0.125% per annum on the average daily amount of the LC Exposure
arising from or related to Letters of Credit issued by it (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the Revolving
Commitment Termination Date and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s reasonable standard administrative fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder; provided that notwithstanding the
foregoing no fronting fees shall be payable so long as JPMorgan Chase Bank,
N.A., or any of its Affiliates are the only Lenders under this Agreement.
Participation fees and fronting fees shall be payable on the last Business Day
of March, June, September and December of each year, commencing on September 30,
2014; provided that all such fees shall be payable on the Revolving Commitment
Termination Date and any such fees accruing after the Revolving Commitment
Termination Date shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

SECTION 2.07 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.07(c), the Loans
comprising each ABR Borrowing (including each Swingline Loan) shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.

(b) Eurodollar Loans. Subject to the provisions of Section 2.07(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, if any of the Events of Default
set forth in clause (a), (b), (g) or (h) of Section 8.01 has occurred and is
continuing, then the past due amounts hereunder (and on all amounts hereunder
upon the occurrence and during the continuance of an

 

-42-



--------------------------------------------------------------------------------

Event of Default under Section 8.01(g) or (h)) shall, to the extent permitted by
applicable law, bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of amounts constituting principal of or interest
on any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided
in the preceding paragraphs of this Section 2.07 or (ii) in the case of any
other amount, 2.00% plus the rate applicable to ABR Loans as provided in
Section 2.07(a) (in either case, the “Default Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.07(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or a Swingline Loan without a permanent reduction in
Revolving Commitments), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

SECTION 2.08 Termination and Reduction of Revolving Commitments.

(a) The Revolving Commitments shall terminate on the Revolving Commitment
Termination Date.

(b) Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments, provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1,000,000 and (ii) Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with this Section 2.08, the aggregate
Revolving Credit Exposure would exceed the aggregate Revolving Commitments.

(c) Borrower shall notify the Administrative Agent by written notice of any
election to terminate or reduce the Revolving Commitments hereunder not later
than 11:00 a.m., New York City time, three Business Days before the date of such
termination or reduction. Each such notice shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by Borrower may
state that such notice is conditioned upon the effectiveness of another credit
facility or the closing of a securities offering or acquisition or sale, in
which case such notice may be revoked or the date of such termination delayed by
Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied. Each such notice shall
specify the effective date of such termination or reduction. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Any termination or reduction of the Revolving Commitments
shall be permanent. Each reduction of the Revolving Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving
Commitments.

SECTION 2.09 Interest Elections.

(a) Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period

 

-43-



--------------------------------------------------------------------------------

as specified in such Borrowing Request. Thereafter, Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, Borrower shall not
be entitled to request any conversion or continuation that, if made, would
result in more than ten Eurodollar Borrowings outstanding hereunder at any one
time. This Section 2.09 shall not apply to Swingline Loans, which may not be
converted or continued.

(b) Interest Election Notice. To make an election pursuant to this Section,
Borrower shall deliver, by hand delivery or facsimile, a duly completed and
executed Interest Election Request to the Administrative Agent not later than
the time that a Borrowing Request would be required under Section 2.03 if
Borrower was requesting a Loan of the Type resulting from such election to be
made on the effective date of such election. Each Interest Election Request
shall be irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, at the end of such Interest Period
such Borrowing shall be converted to an ABR Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
notice to Borrower, that (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.10 Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10.

 

-44-



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. In the event and on such occasion that the aggregate
Revolving Credit Exposure exceeds the aggregate Revolving Commitments, Borrower
shall prepay Revolving Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit Cash Collateral in an account with the
Collateral Agent ) in an aggregate amount equal to such excess.

(c) Notice of Prepayment. Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) in writing
of any prepayment hereunder by (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 2:00 p.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable; provided that a notice of prepayment
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of another credit facility or the closing of a securities offering
or acquisition or sale, in which case such notice may be revoked or the date of
such prepayment delayed by Borrower (by notice to the Administrative Agent on or
prior to the specified prepayment date) if such condition is not satisfied. Each
such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Credit Extension of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.07.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent determines or is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or any
Issuing Bank;

 

-45-



--------------------------------------------------------------------------------

(ii) subject any Lender or any Issuing Bank to any Tax (except for
(A) Indemnified Taxes or Other Taxes covered by Section 2.15 or (B) any Excluded
Tax); or

(iii) impose on any Lender, any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or in the case of clause
(ii) above, any Loan), or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (or maintaining its obligation to
participate in any Letter of Credit), or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender or
Issuing Bank, Borrower will pay to such Lender or Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank, as applicable, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Bank determines (in good
faith, but in its sole absolute discretion) that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement, the
Revolving Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or such Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
prepared in good faith setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section 2.12 and setting
forth in reasonable detail the basis of such amounts and delivered to Borrower
shall be conclusive absent manifest error. Borrower shall pay such Lender or
Issuing Bank the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender or such Issuing Bank pursuant to this Section 2.12 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or such Issuing Bank, as applicable, notifies Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

-46-



--------------------------------------------------------------------------------

SECTION 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan earlier than the last day of the Interest Period applicable thereto as a
result of a request by Borrower pursuant to Section 2.16(b), then, in any such
event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to equal an amount reasonably determined
by such Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the LIBOR Rate that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market. A certificate of
any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.13 shall be delivered
to Borrower (with a copy to the Administrative Agent) and shall be conclusive
and binding absent manifest error. Borrower shall pay such Lender the amount
shown as due on any such certificate within 5 Business Days after receipt
thereof.

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrower shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or reimbursement of LC Disbursements or of amounts payable under
Section 2.12, 2.13, 2.15 or 10.03, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 1111
Fannin Street, Houston, Texas, except payments to be made directly to an Issuing
Bank or the Swingline Lender as expressly provided herein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, unless specified otherwise, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.

(b) Pro Rata Treatment.

(1) Each payment by Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(2) Each payment on account of principal of the Loans shall be allocated among
the Lenders pro rata based on the principal amount of the Loans held by the
Lenders, except with respect to a Disqualified Lender, in which case payment
shall be applied solely to such Disqualified Lender’s Loans and not pro rata,
subject to any necessary Gaming Approvals.

 

-47-



--------------------------------------------------------------------------------

(3) For the avoidance of doubt, the provisions of this Section shall be subject
to Section 2.19 to the extent applicable.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties. It is
understood that the foregoing does not apply to any adequate protection payments
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar proceeding, and that the Administrative Agent may, subject to any
applicable federal, state or foreign bankruptcy, insolvency, receivership or
similar orders, distribute any adequate protection payments it receives on
behalf of the Lenders to the Lenders in its sole discretion (i.e., whether to
pay the earliest accrued interest, all accrued interest on a pro rata basis or
otherwise).

(d) Sharing of Setoff. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans or other Obligations resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon or other Obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans and such other obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans
and participations in LC Disbursements and Swingline Loans and other amounts
owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.

(e) Borrower Default. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administra-

 

-48-



--------------------------------------------------------------------------------

tive Agent may assume that Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f) Lender Default. If any Lender or the Issuing Bank shall fail to make any
payment required to be made by it pursuant to Section 2.04(a), 2.14(e) or
10.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender or the Issuing Bank, as the
case may be, to satisfy such Lender’s or such Issuing Bank’s, as the case may
be, obligations under such Sections until all such unsatisfied obligations are
fully paid.

SECTION 2.15 Taxes.

(a) Payments Free of Taxes. Unless required by applicable Law (as determined in
good faith by the applicable withholding agent), any and all payments by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document to any Lender or Agent shall be made free and clear of and without
reduction or withholding for any Taxes; provided that if any Loan Party or other
applicable withholding agent shall be required by Law to deduct any Taxes from
or in respect of any sum paid or payable by any Loan Party to any Lender or
Agent under any of the Loan Documents, then (i) if the Tax in question is an
Indemnified Tax or Other Tax, the sum payable by the applicable Loan Party shall
be increased as necessary so that after all such required deductions or
withholdings (including such deductions or withholdings applicable to additional
sums payable under this Section 2.15) have been made, each Lender (or, in the
case of a payment made to an Agent for its own account, such Agent), receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable Loan Party or other applicable
withholding agent shall make such deductions or withholdings and (iii) the
applicable Loan Party or other applicable withholding agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

(b) Payment of Other Taxes by Loan Parties. Without limiting the provisions of
paragraph (a) above, the relevant Loan Party shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by Borrower. The Loan Parties shall, without duplication of
additional amounts paid pursuant to Section 2.15(a), indemnify each Agent and
Lender (each a “Tax Indemnitee”), within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) imposed on such Tax Indemnitee by any
Governmental Authority in connection with this Agreement or any other Loan
Document and reasonable expenses arising therefrom or with respect thereto,
regardless of whether such Indemnified Taxes or Other Taxes were correctly or
legally imposed, asserted or otherwise determined to be payable by the relevant
Governmental Authority. A certificate, prepared in good faith, as to the amount
of such payment or liability and setting forth in reasonable detail the
calculation of such payment or liability delivered to Borrower (with a copy to
the Administrative Agent) by the Tax Indemnitee or by an Agent on its own behalf
or on behalf of another Tax Indemnitee, shall be conclusive absent manifest
error.

 

-49-



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of any Taxes
by any Loan Party that such Loan Party is required to pay pursuant to this
Section 2.15, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Each Lender shall, at the time or times prescribed by
applicable Law and at such time or times reasonably requested by Borrower or the
Administrative Agent, provide Borrower and the Administrative Agent with any
documentation prescribed by Law, or reasonably requested by Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any applicable withholding Tax with respect to
any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders any
such documentation (including any specific documentation referenced below in
this Section 2.15(e)) expired, obsolete or inaccurate in any material respect,
or upon the reasonable request of Borrower or the Administrative Agent, deliver
promptly to Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by Borrower
or the Administrative Agent) or promptly notify Borrower and the Administrative
Agent in writing if such Lender is not legally eligible to deliver such
documentation under applicable Law.

Without limiting the generality of the foregoing:

(i) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

(ii) Each Foreign Lender shall deliver to Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement whichever of
the following is applicable:

(I) two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

(II) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit P (any such certificate a
“United States Tax Compliance Certificate”), to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Foreign
Lender’s conduct of a U.S. trade or business and (y) two duly completed copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any
successor forms),

 

-50-



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership, or is a Foreign Lender that has
transferred its beneficial ownership to a participant), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Foreign Lender, accompanied by an
Internal Revenue Service Form W-8ECI, Internal Revenue Service W-8BEN, Internal
Revenue Service W-8BEN-E, United States Tax Compliance Certificate, Internal
Revenue Service Form W-9, Internal Revenue Service Form W-8IMY (or other
successor forms) or any other required information from each beneficial owner,
as applicable (provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Foreign Lender on behalf of such partner(s)), or

(V) two copies of any other form prescribed by applicable requirements of U.S.
federal income tax Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax on any payments to such Lender under the Loan
Documents, duly completed together with such supplementary documentation as may
be prescribed by applicable requirements of Law to permit Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii) If a payment made to any Lender or the Administrative Agent under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender or the Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) and 1472(b) of the Code, as applicable), such Lender and the
Administrative Agent shall deliver to Borrower and the Administrative Agent, at
the time or times reasonably requested by Borrower and/or the Administrative
Agent, such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Administrative Agent as may be necessary
for Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine whether such Lender or the Administrative Agent has complied
with its obligations under FATCA and to determine the amount, if any, to deduct
and withhold from such payment.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) Treatment of Certain Refunds. If and to the extent that a Tax Indemnitee
determines, in good faith and in its sole discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.15, then such Tax Indemnitee shall
pay to Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such Tax Indemnitee and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund net of any
Taxes payable by any Tax Indemnitee); provided that the applicable Loan Party,
upon the request of the Tax Indemnitee, agrees to repay the amount paid over to
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Tax Indemnitee in the event such Tax
Indemnitee is required to repay such refund to such Governmental Authority. This
Section 2.15(f) shall not be construed to require any Tax Indemnitee to make
available its Tax Returns (or any other information relating to its Taxes that
it deems confidential) to any Loan Party or any other person.

 

-51-



--------------------------------------------------------------------------------

(g) Definition of Lender. For the avoidance of doubt, the term “Lender” shall,
for purposes of this Section 2.15, include any Issuing Bank and any Swingline
Lender.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to Borrower shall be conclusive absent manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender is a Defaulting Lender or if Borrower exercises
its replacement rights under Section 10.02(d), then Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.04), all of its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13 from the assignee or Borrower);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law,
including any Gaming Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

Each Lender agrees that, if Borrower elects to replace such Lender in accordance
with this Section 2.16(b), it shall promptly execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.

 

-52-



--------------------------------------------------------------------------------

SECTION 2.17 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to Borrower from time to time during the
Revolving Commitment Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $7.5 million or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Revolving Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 p.m.
(New York City time), on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
Borrower. The Swingline Lender shall make each Swingline Loan available to
Borrower by means of a credit to the general deposit account of Borrower with
the Swingline Lender or by wire transfer of immediately available funds to such
other account as Borrower may request from time to time (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.18(e), by remittance to the Issuing Bank) by 3:00 p.m.
(New York City time), on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m. (New York City time), on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.04 or
with respect to Loans made by such Lender (and Section 2.04 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Borrower (or other party on behalf of Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline

 

-53-



--------------------------------------------------------------------------------

Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
Borrower of any default in the payment thereof.

SECTION 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request the issuance of Letters of Credit as the applicant thereof for the
support of its or its Restricted Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Commitment Period, and the Issuing Bank
agrees to issue Letters of Credit requested in accordance with this
Section 2.18. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days or such shorter period as is acceptable to the Issuing Bank) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by Issuing
Bank, Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$7.5 million and (ii) the sum of the total Revolving Credit Exposures shall not
exceed the total Revolving Commitments.

(c) Expiration Date. Maturities for Letter of Credit shall not exceed twelve
months (in the case of standby Letters of Credit) or 180 days (in the case of
trade Letters of Credit), renewable automatically annually thereafter in the
case of standby Letters of Credit. All Letters of Credit shall expire no later
than the date that is five Business Days prior to the Revolving Commitment
Termination Date (such date, the “Letter of Credit Expiration Date”), unless
Borrower agrees, at the time Borrower requests any such Letter of Credit
expiring later than the Letter of Credit Expiration Date, to Cash Collateralize
such Letter of Credit on the Business Day prior to the Letter of Credit
Expiration Date or all the Lenders have approved such expiry date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by Borrower on the date
due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to Borrower for any reason.

 

-54-



--------------------------------------------------------------------------------

Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, Borrower shall reimburse such LC Disbursement by paying
to the Administrative Agent an amount equal to such LC Disbursement not later
than 12:00 p.m., New York City time, (i) two Business Days after Borrower shall
have received notice of such LC Disbursement, if such notice is received by
Borrower prior to 10:00 a.m., New York City time, or (ii) three Business Days
after Borrower received such notice, if such notice is not received prior to
such time; provided that, if such LC Disbursement is not less than $1,000,000,
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.17 that such payment be financed with a Swingline
Loan in an equivalent amount and, to the extent so financed, Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Swingline Loan. If Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from Borrower, in the same manner as provided in Section 2.04
with respect to Loans made by such Lender (and Section 2.04 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve Borrower of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Borrower’s obligation to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by Borrower to the extent permitted by

 

-55-



--------------------------------------------------------------------------------

applicable law) suffered by Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans; provided that, if Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.07(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.07(d). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest on unreimbursed LC Disbursements; provided that the obligation
to de-

 

-56-



--------------------------------------------------------------------------------

posit such cash collateral shall become effective immediately, and such deposit
shall become immediately due and payable, without demand or other notice of any
kind, upon the occurrence of any Event of Default with respect to Borrower
described in Section 8.01(g) or (h). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of Borrower under this Agreement. If Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to Borrower within three Business Days after all Events of Default
have been cured or waived.

(k) Additional Issuing Banks. Borrower may at any time, and from time to time,
designate one or more additional Lenders to act as an issuing bank under this
Agreement with the consent of the Administrative Agent (not to be unreasonably
withheld) and such Lender. Any Lender designated as an issuing bank pursuant to
this Section 2.18(k) shall be deemed to be and shall have all the rights and
obligations of an “Issuing Bank” hereunder.

SECTION 2.19 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure pursuant to
Section 2.19(d); fourth, as Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.19(d); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lenders as

 

-57-



--------------------------------------------------------------------------------

a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or Swingline Lenders against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans, LC Exposure and funded and unfunded participations in
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 2.19(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(I) No Defaulting Lender shall be entitled to receive any Revolving Commitment
Fee for any period during which that Lender is a Defaulting Lender (and Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(II) Each Defaulting Lender shall be entitled to receive Letter of Credit Fee
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.19(d).

(III) With respect to any other fees required to be paid to any Defaulting
Lender pursuant to clause (II) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s LC Exposure or
participation in Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s LC Exposure or participation in Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified the Administrative Agent at such
time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

-58-



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in Section 2.19(d).

(b) Defaulting Lender Cure. If Borrower, Administrative Agent and each Swingline
Lender and Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Revolving Commitments
(without giving effect to Section 2.19(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within three Business Days following the written request of the Administrative
Agent or any Issuing Bank (with a copy to the Administrative Agent) Borrower
shall Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to Section 2.19(a)(iv)
and any Cash Collateral provided by such Defaulting Lender) in an amount equal
to the Collateral Amount.

(i) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the Issuing Banks, and agree to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LC Exposure,
to be applied pursuant to clause (ii) below. If at any time the Administrative
Agent determines that Cash Collateral is subject to any prior right or claim of
any person other than the Administrative Agent and the Issuing Banks as herein
provided, or that the total amount of such Cash Collateral is less than the
Collateral Amount, Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19(d) or
Section 2.19(a) in respect of Letters

 

-59-



--------------------------------------------------------------------------------

of Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Exposure (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.19(d)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 2.19(a),
the person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided, further, that to the extent that such Cash
Collateral was provided by Borrower, such Cash Collateral shall remain subject
to the security interest granted pursuant to the Security Documents.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders that:

SECTION 3.01 Organization; Powers. Each Company (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate, limited liability company or other
organizational power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or limited liability company and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except to the extent the
failure to be so qualified or in good standing would not reasonably be expected
to result in a Material Adverse Effect and (d) is in compliance with all
Requirements of Law, except to the extent that the failure to comply therewith
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability.

(a) Each Loan Party has the corporate, limited liability company or other
organizational power and authority, and the legal right, to execute, deliver and
perform the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby and, in the case of Borrower, to borrow and
issue Indebtedness hereunder and under the Financing Agreements. Each Loan Party
has taken all necessary corporate, limited liability company or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents and the Financing Agreements to which it is a party and, in
the case of Borrower, to authorize the borrowings and issuances of Indebtedness
on the terms and conditions of this Agreement and the other Financing
Agreements.

(b) Each Loan Document and Financing Agreement has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document and Financing Agreement upon execution
by all parties thereto will constitute, a legal, valid and binding obligation of
each Loan Party party thereto, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

-60-



--------------------------------------------------------------------------------

SECTION 3.03 No Consents; No Conflicts; No Defaults.

(a) No material consent or material authorization of, material filing with,
material notice to or other act by or in respect of, any Governmental Authority
or any person is required to be obtained, made or taken by any Loan Party in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement, any of the other Loan
Documents or any of the other Financing Agreements, except (i) consents,
authorizations, filings, notices and other acts, including Gaming Approvals,
Gaming Licenses and Liquor Licenses, described in Schedule 3.03(a), which
consents, authorizations, filings, notices and other acts have, unless otherwise
indicated on Schedule 3.03(a), been obtained, made or taken (or waived) and are
in full force and effect, (ii) the filings and actions referred to in
Section 3.19 and (iii) ministerial filings and filings with respect to notices
given or issued to Governmental Authorities, including notices as to the status
of construction of the Project.

(b) The execution, delivery and performance of this Agreement, the other Loan
Documents and the Financing Agreements, the borrowings hereunder and the use of
the proceeds thereof will not violate (i) any Requirement of Law, including any
Gaming Law, (ii) any Contractual Obligation of any Loan Party or (iii) the
Organizational Documents of any Loan Party, except in the cases of clauses
(i) and (ii), to the extent that any such violations, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any material
Requirement of Law or any such Contractual Obligation (other than the Liens
created, or permitted to be incurred, by the Security Documents).

(c) As of the Closing Date, no Loan Party is in default in any material respect
under or with respect to any Material Agreement. No Loan Party is in default in
any material respect under or with respect to any Affiliate Document.

SECTION 3.04 Financial Statements; Projections.

(a) Historical Financial Statements. The audited consolidated balance sheets of
Holdings and its consolidated Subsidiaries as at December 31, 2013, and the
related consolidated statements of income and of cash flows for the fiscal year
ended on such date, reported on by PricewaterhouseCoopers LLP, present fairly in
all material respects the consolidated financial condition of Holdings and its
consolidated Subsidiaries as at such date, and the consolidated results of
Holdings and its consolidated Subsidiaries’ operations and consolidated cash
flows for such fiscal year. The unaudited consolidated balance sheets of
Holdings and its consolidated Subsidiaries as at June 30, 2014, and the related
unaudited consolidated statements of income and of cash flows for the six-month
period ended on such date, present fairly in all material respects the
consolidated financial condition of Holdings and its consolidated Subsidiaries
as at such date, and the consolidated results of Holdings and its consolidated
Subsidiaries’ operations and consolidated cash flows for the six-month period
then ended (subject to normal year end audit adjustments and the absence of
footnotes and except for impairment charges related to the assets held for
sale). Except as noted in the preceding sentence, all such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved,
except as noted therein.

(b) No Liabilities. Other than as disclosed on Schedule 3.04(b), as of the
Closing Date, the Loan Parties do not have any material Contingent Obligations,
material contingent liabilities or

 

-61-



--------------------------------------------------------------------------------

liabilities for Taxes, or any long term leases or unusual forward or long term
commitments, including, without limitation, any interest rate or foreign
currency swap or exchange transactions or other obligations in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this Section 3.04, except for the Obligations.

(c) No Material Adverse Effect. Since December 31, 2013, there have been no
developments or events that, individually or in the aggregate, have resulted in
or would reasonably be expected to result in a Material Adverse Effect.

(d) Projections. The projections, forward-looking statements, estimates and pro
forma financial information contained in this Agreement, any other Loan
Document, or any other document, certificate or statement furnished to the
Agents, the Arranger or the Lenders (including, without limitation, the
Projections) are based upon good faith estimates and assumptions believed by
Borrower to be reasonable at the time made, it being recognized by the Agents,
the Arranger and the Lenders that such projections, forward-looking statements,
estimates and pro forma financial information are not to be viewed as facts and
are subject to material contingencies and assumptions, many of which are beyond
the control of the Loan Parties, and that actual results during the period or
periods covered by any such projections, forward-looking statements, estimates
and pro forma financial information may differ materially from the projected
results.

SECTION 3.05 Properties.

(a) Generally. The Loan Parties are the sole owners of, and have legal title to,
or a valid right to use, all of their property necessary to the operation of
their businesses, and none of such property is subject to any claims,
liabilities, obligations, charges or restrictions of any kind, nature or
description (other than claims, liabilities, obligations, charges or
restrictions that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect) or to any Lien, other than Permitted
Liens.

(b) Real Property.

(i) As of the Closing Date, Schedule 3.05(b)(i) sets forth a true, complete and
correct list of all Real Property, including a brief description thereof.
Borrower has delivered to the Administrative Agent true, complete and correct
copies of all such leases as in effect on the Closing Date.

(ii) Assuming completion of the Project, all Real Property and the current use
thereof comply with all applicable Requirements of Law (including applicable
building and zoning ordinances and codes) and with all Insurance Requirements,
and none of the Loan Parties are non-conforming users of such Real Property,
except, in each case, where noncompliance or such non-conforming use would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(iii) No Taking has been commenced with respect to all or any portion of any
Real Property or for the relocation of roadways providing access to such Real
Property, except, in each case, as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(iv) Except for those disclosed in the Title Policies or as set forth on
Schedule 3.05(b)(iv), as of the Closing Date (x) there are no current or pending
special or other assessments (other than for ad valorem taxes) for public
improvements or otherwise affecting any Real Property, nor (y) are there any
contemplated improvements to such Real Property that may reasonably be expected
to result in such special or other assessments, in any case that would
reasonably be expected to result in a Material Adverse Effect.

 

-62-



--------------------------------------------------------------------------------

(v) None of the Loan Parties has suffered, permitted or initiated the joint
assessment of any Real Property with any other real property constituting a
separate tax lot that is not owned by a Loan Party or is not subject to a
Mortgage. As of the Closing Date, the Mortgaged Properties have been properly
subdivided or entitled to exception therefrom, and for all purposes the
Mortgaged Properties may be mortgaged, conveyed and otherwise dealt with as
separate legal lots or parcels.

(vi) As of the Closing Date, other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, all approvals from Governmental Authorities having
jurisdiction over the Land and Improvements, including, but not limited to,
building permits, street openings or closings, zoning or use permits, variances
or special exceptions, zoning reclassifications, setback requirements however
established, and approvals of fire underwriters, have been obtained for the
portion of the Improvements that have been constructed, to the extent required
under applicable Law, and to the extent so obtained, have not been withdrawn. As
of the Closing Date, assuming completion of the Project, there are no existing
material structural defects in the Improvements and no material violation of any
governmental requirements exists with respect thereto. As of the Closing Date,
the anticipated use thereof complies with applicable zoning ordinances and all
regulations affecting the Project and all governmental requirements for such use
have been satisfied, to the extent required to be satisfied at such time, except
to the extent such noncompliance or failure to satisfy government requirements
would not reasonably be expected to result in a Material Adverse Effect.

(vii) As of the Closing Date, except as set forth on Schedule 3.05(b)(vii),
there are no outstanding options to purchase or rights of first refusal or
restrictions on transferability affecting any Real Property (other than those
restrictions on transfer set forth in, or otherwise permitted under, the Loan
Documents, including, without limitation, Permitted Liens).

(viii)(A) Other than exceptions to any of the following that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, as of the Closing Date, (i) all utility services necessary for
the current state of construction of the Project are available, including,
without limitation, public sanitary sewer service and storm sewers, public
water, electricity, gas and telephone service, and (ii) all permits and
approvals have been obtained or are available so that the Improvements may be
hooked up to the public sanitary sewer service, which public sanitary sewer
service shall be available to the full extent required for the full operation of
the Project and shall permit the discharge of sewage for the types and amounts
anticipated to be produced from the Project. Other than exceptions to any of the
following that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, after the Closing Date,
Borrower reasonably expects to have all utilities available, as and when
necessary, to complete the construction of the Improvements.

(B) Other than exceptions to any of the following that would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, Borrower reasonably expects that as of the Opening Date, all public
sanitary sewer service and storm sewers necessary for the full operation of the
Project will be available at the title lines of the Land (or, if they pass
through adjoining private land, in accordance with valid public or unencumbered
private easements which inure to the benefit of Borrower and any applicable Loan
Parties and run with the Land, copies of which have been delivered to the
Administrative Agent).

(C) As of the date of the initial Credit Extension, the Project shall have all
hot and chilled water for purposes of heating and air conditioning, electricity,
and gas services necessary for the operation of the Project at the title lines
of the Land (or, if they pass through adjoining private or public land, in
accordance with valid public or unencumbered private easements or licenses which
inure to the benefit of Borrower and any applicable Loan Parties and run with
the Land, copies of which have been delivered to the Administrative Agent).

 

-63-



--------------------------------------------------------------------------------

(ix) As of the Closing Date, all roads necessary for the utilization of the Real
Property related to the Project Site for its current and intended purposes are
indicated on the Survey and provide adequate public access to the Project Site
for its current and intended purposes.

(x) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, no building or structure
constituting Real Property or any appurtenance thereto or equipment thereon, or
the use, operation or maintenance thereof, violates any restrictive covenant
affecting such Real Property or encroaches on any easement or on any property
owned by others.

(c) Landmark Status. The Real Property and the site conditions thereof are not
preserved as landmarks or historic sites in such way that would reasonably be
expected to have a Material Adverse Effect on the Real Property.

(d) Project Property. The Real Property set forth on Schedule 3.05(d)
constitutes all of the real property currently owned or leased by the Loan
Parties and used in the development of the Project, and no other Real Property
is necessary to complete the development of the Project and begin operations.

SECTION 3.06 Intellectual Property.

(a) Ownership No Claims. Each Loan Party owns, or is licensed or otherwise has
the right to use, all Intellectual Property that is material to the conduct of
its business as currently conducted except as would not reasonably be expected
to result in a Material Adverse Effect. As of the Closing Date, no claim has
been asserted or is pending by any person challenging the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property within the past three (3) years, nor as of the Closing Date does
Borrower know of any valid basis for any such claim, except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. To the knowledge of Borrower, the use by each Loan Party of the
Intellectual Property that is material to the conduct of its business as
currently conducted, does not infringe on the rights of any person, which
infringement, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.

(b) Trademarks. As of the Closing Date, Schedule 3.06(b) (i) identifies each of
the registrations and pending applications for material trademarks,
service-marks and trade names currently registered by, made by or otherwise held
by the Loan Parties (other than Excluded Property) and identifies which such
person registered, made or otherwise holds, or filed an application with respect
to, such Intellectual Property and (ii) specifies as to each, the jurisdiction
in which such Intellectual Property has been issued or registered (or, if
applicable, in which an application for such issuance or registration has been
filed), including the respective registration or application numbers and
applicable dates of registration or application and expiration.

(c) Patents. As of the Closing Date, Schedule 3.06(c) (i) identifies each of the
material patents and patent applications currently owned or made by the Loan
Parties and identifies which such person applied for or owns such Intellectual
Property and (ii) specifies as to each, the jurisdiction in which such
Intellectual Property has been issued or registered (or, if applicable, in which
an application for such issuance or registration has been filed), including the
respective patent or application numbers and applicable dates of issuance or
application and expiration.

(d) Copyrights. As of the Closing Date, Schedule 3.06(d) (i) identifies each of
the material copyrights applications and registrations currently registered or
applied for by the Loan Parties

 

-64-



--------------------------------------------------------------------------------

and identifies which such person applied for or registered such Intellectual
Property and (ii) specifies as to each, the jurisdiction in which such
Intellectual Property has been issued or registered (or, if applicable, in which
an application for such issuance or registration has been filed), including the
respective registration or application numbers and applicable dates of
registration or application and expiration.

(e) Licenses. As of the Closing Date, Schedule 3.06(e) identifies all licenses,
sublicenses and other agreements relating to Intellectual Property (excluding
Intellectual Property available on a commercial basis in the ordinary course) to
which any of the Loan Parties is a party that are material to the conduct of
such person’s business and pursuant to which (i) any of the Loan Parties is a
licensor, sub-licensor, licensee or sub-licensee or the equivalent or (ii) any
other person is authorized to use any Intellectual Property of a Loan Party as a
licensee, sub-licensee or the equivalent.

SECTION 3.07 Equity Interests and Subsidiaries.

(a) The persons listed on Schedule 3.07(a) constitute all the Subsidiaries of
Borrower as of the Closing Date. Schedule 3.07(a) sets forth, as of the Closing
Date, (i) the name and jurisdiction of formation of Holdings and Borrower and
each of its Subsidiaries and (ii) the persons that own its Equity Interests and
the percentage and number of each class of Equity Interests owned by any such
person. Such Equity Interests have been validly issued and are owned free and
clear of any Liens or restrictions on transfer (other than restrictions on
transfer that may be imposed by Gaming Laws once such entity has been licensed
or registered thereunder and Liens created by the Term Loan Documents). As of
the Closing Date, each such Subsidiary is a Wholly Owned Subsidiary of Borrower.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees, officers or directors and directors’ qualifying
shares) of any nature relating to any Equity Interests of Borrower.

(c) An accurate organizational chart, showing the ownership structure of
Holdings and Borrower and each of its Subsidiaries, if any, on the Closing Date
is set forth on Schedule 3.07(c).

SECTION 3.08 Litigation; Compliance with Laws. Except as set forth on Schedule
3.08, no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Borrower, threatened
in writing by or against any Loan Party, or against any of their respective
properties or revenues (a) as of the Closing Date, with respect to any of the
Financing Agreements or any of the transactions contemplated hereby or thereby
or (b) that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09 Agreements. As of the Closing Date, no Requirement of Law or
Contractual Obligation applicable to any Loan Party would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
Schedule 3.09 accurately and completely lists all Material Agreements to which
any Loan Party is a party which are in effect on the Closing Date and Borrower
has delivered to the Administrative Agent complete and correct copies of all
such Material Agreements as of the Closing Date, including any amendments,
supplements or modifications with respect thereto entered into on or prior to
the Closing Date, and all such Material Agreements are in full force and effect
as of the Closing Date.

SECTION 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its principal activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X.

 

-65-



--------------------------------------------------------------------------------

SECTION 3.11 Investment Company Act; Other Regulations. No Loan Party is an
“investment company” or a company “controlled” by an “investment company,”
subject to regulation under, the Investment Company Act of 1940, as amended.
None of the Loan Parties is subject to regulation under the Federal Power Act or
the Interstate Commerce Act or registration under the Investment Company Act of
1940 or under any other federal or state statute or regulation which may limit
its ability to incur Indebtedness (other than the Gaming Laws and laws of
general applicability) or which may otherwise render all or any portion of the
Obligations unenforceable.

SECTION 3.12 Use of Proceeds. Borrower will use the proceeds of the Revolving
Loans, Swingline Loans and Letters of Credit (i) to finance the ongoing working
capital and general corporate needs of Borrower and its Subsidiaries and (ii) to
pay transaction fees and expenses incurred in respect of the transactions
contemplated hereby. Notwithstanding anything to the contrary, Borrower shall
not use the proceeds of the Revolving Loans, Swingline Loans and Letters of
Credit to fund any costs and expenses of the renovation, remodel, construction
and development of the Project or any Pre-Opening Costs.

SECTION 3.13 Taxes.

(a) Each of the Loan Parties has timely filed, or caused to be timely filed, all
material Tax returns that are required to have been filed by it in any
jurisdiction. Each of the Loan Parties has paid all Taxes shown to be due and
payable on such returns and all other material Taxes payable by it (including in
its capacity as withholding agent), to the extent the same have become due and
payable (other than those Taxes it is contesting in good faith and by
appropriate proceedings in accordance with applicable Law (or which have been
subject to such a contest) and with respect to which such Loan Party has
established adequate reserves in accordance with GAAP). There is no current, and
Borrower is aware of no proposed or pending, Tax assessments, deficiencies,
audits or other claims against any of the Loan Parties that would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b) There are no Liens for Taxes on any of the properties of the Loan Parties
other than Liens permitted pursuant to Section 6.02.

SECTION 3.14 No Material Misstatements. No statement or information (excluding
projections, forward-looking statements, estimates, pro forma financial
information (as such pro forma financial information relates to future events or
forward-looking circumstances) and information of a general, economic or
industry nature) contained in this Agreement, any other Loan Document, or any
other document, certificate or written statement furnished to the Agents, the
Arranger or the Lenders, or any of them, by or on behalf of any Loan Party for
use in connection with the transactions contemplated by this Agreement or the
other Loan Documents, when taken as a whole and as updated from time to time
(but without any obligation on behalf of any Loan Party to provide such update,
except expressly as set forth herein), contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading in light of the
circumstances in which the same were made.

SECTION 3.15 Labor Matters. There are no strikes, stoppages, lockouts, slowdowns
or other labor disputes pending against any Loan Party, or to the knowledge of
Borrower, threatened against any Loan Party, in each case that would reasonably
be expected to, individually or in the aggregate, result in a Material Adverse
Effect. The hours worked by, and payments made to, employees of any Company have
not been in violation of the Fair Labor Standards Act of 1938, as amended, or
any other applicable Requirement of Law dealing with such matters, in any manner
which would reasonably be expected to, individually or in the aggregate, result
in a Material Adverse Effect. All payments due

 

-66-



--------------------------------------------------------------------------------

from any Loan Party on account of employee health and welfare insurance that
would reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of such Loan Party.

SECTION 3.16 Solvency. As of the Closing Date, both prior to and after giving
effect to the transactions contemplated hereby, the Loan Parties, taken as a
whole on a consolidated basis, are Solvent.

SECTION 3.17 Employee Benefit Plans. Except in each case, as would not
reasonably be expected to result in a Material Adverse Effect, (a) no ERISA
Event has occurred or would reasonably be expected to occur, (b) no liability to
the PBGC (other than required premium payments) or the Internal Revenue Service
in respect of any Employee Benefit Plan, or to any Employee Benefit Plan or any
trust established under Title IV of ERISA has been or would reasonably be
expected to be incurred by any Company or any of their respective ERISA
Affiliates, and (c) the actuarial present value of all benefit liabilities under
each Pension Plan (based on those assumptions that would be used to determine
whether each such Pension Plan could be terminated in a standard termination
under Section 4041(b) of ERISA) did not, as of the last annual valuation date
prior to the date on which this representation is made or deemed made, exceed
the value of the assets of such Pension Plan allocable to such accrued benefits.
Except to the extent required under Section 4980B of the Code or similar state
laws, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of their respective ERISA Affiliates. As of the most recent
valuation date for each Multiemployer Plan for which an actuarial report is
available, the potential liability of the Loan Parties and their ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 101(l) of ERISA, would not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.18 Environmental Matters. Except as set forth on Schedule 3.18:

(a) Each of the Loan Parties is, and, during the past three years has been, in
compliance with all applicable Environmental Laws and Environmental Permits
applicable to the Real Property, except as would not reasonably be expected to
result in a Material Adverse Effect.

(b) There has not been a Release of Hazardous Materials at, on, under or from
the Real Property, or at any other location to which any Loan Party has sent
Hazardous Materials for treatment, storage, or disposal for which any Loan Party
would reasonably be expected to incur liability, in each case which would
reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there is no Environmental Claim to which any of the Loan Parties is
named as a party that is pending or, to the knowledge of Borrower, threatened in
writing.

(d) Except as would not reasonably be expected to result in a Material Adverse
Effect, none of the Loan Parties has received any written request for
information, or been notified that it is a potentially responsible party, under
CERCLA or otherwise liable for a Release of Hazardous Materials at the Real
Property under any other Environmental Law.

(e) Except as would not reasonably be expected to result in a Material Adverse
Effect, none of the Loan Parties has (i) entered into any written consent
decree, order, or settlement or other agreement that remains outstanding, or is
subject to any judgment, decree, or order, in any judicial, administrative,
arbitral, or other forum for dispute resolution, pertaining to compliance with
or liability un-

 

-67-



--------------------------------------------------------------------------------

der any Environmental Law or as a result of any Environmental Claim or
(ii) assumed by contract or, to the knowledge of Borrower, by operation of law
any liabilities under any Environmental Law or for any Hazardous Materials.

SECTION 3.19 Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable security interest in the Collateral described therein
and the proceeds and products thereof to the extent such Collateral is subject
to the UCC; provided that licensing by the Gaming Authorities or other Gaming
Approvals may be required to enforce and/or exercise certain rights and remedies
under such agreements. In the case of the certificated Pledged Stock (as defined
in the Security Agreement), when any stock or membership certificates
representing such certificated Pledged Stock are delivered to the Collateral
Agent (or the Term Loan Collateral Agent as bailee for the Collateral Agent
pursuant to the First Lien Intercreditor Agreement) with a corresponding
endorsement in blank or transfer instrument with respect thereto endorsed in
blank, and in the case of the other Collateral (excluding deposit accounts and
Intellectual Property) described in the Security Agreement to the extent such
Collateral is subject to the UCC, when financing statements in appropriate form
are filed in the offices specified on Schedule 3.19(a) and such other filings
and actions as are specified in the Security Agreement are made and taken
(including, upon any of the Loan Parties’ licensure by or registration with the
Gaming Authorities, the receipt of approval from the Gaming Authorities of the
pledges of Equity Interests of such Loan Parties), the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds and
products thereof, as security for the Secured Obligations, in each case subject
only to Permitted Liens and prior and superior in right to any other Lien
(except Permitted Liens).

(b) Mortgages. The related Mortgage for each Mortgaged Property will be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable Lien on, and security
interest in, the property described therein, any improvements thereon and any
fixtures related thereto and the proceeds and products thereof, and when such
Mortgage is recorded in the offices specified on Schedule 3.19(b), such Mortgage
shall constitute a perfected Lien on, and security interest in, the property
described therein, all improvements thereon and all fixtures related thereto,
and the proceeds and products thereof, as security for the Secured Obligations,
in each case subject only to Permitted Liens and prior and superior in right to
any other Lien (except Permitted Liens).

(c) Intellectual Property Security Agreements. The Intellectual Property
Security Agreements, together with the Security Agreement, are effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid, binding and enforceable security interest in the Intellectual
Property Collateral described therein and the proceeds and products thereof;
provided that licensing by the Gaming Authorities may be required to enforce
and/or exercise certain security interests and as may be otherwise limited by
the Gaming Laws. With respect to domestic Intellectual Property Collateral, upon
(i) the filing and recordation of the Intellectual Property Security Agreements
in the appropriate indices of the United States Patent and Trademark Office
relative to patents and trademarks (within three months after the Closing Date),
and the United States Copyright Office relative to copyrights (within 30 days
after the Closing Date), together with payment of all requisite fees, and
(ii) the filing of financing statements in appropriate form for filing in the
offices specified on Schedule 3.19(c) (which financing statements have been duly
completed in accordance with applicable Requirements of Law), the Intellectual
Property Security Agreements, together with the Security Agreement, shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Intellectual Property Collateral and the
proceeds and products thereof, as security for the Secured Obligations, in each
case subject only to Permitted Liens and prior and superior in right to any
other Lien (except Permitted Liens).

 

-68-



--------------------------------------------------------------------------------

(d) Control Agreements. Each of the Control Agreements, together with the
Security Agreement, is effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a legal, valid, binding and enforceable
security interest in the accounts described therein and the proceeds and
products thereof; provided that certain Gaming Approvals may be required to
enforce and/or exercise certain rights and remedies thereunder. Upon the
execution of the Security Agreement and each Control Agreement, each such
Control Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the accounts
described therein and the proceeds and products thereof, as security for the
Secured Obligations, in each case subject only to Permitted Liens and prior and
superior in right to any other Lien (except Liens created pursuant to the Term
Loan Documents and Liens permitted under Sections 6.02(a), (c) and (s)).

SECTION 3.20 Permits. Other than exceptions to any of the following that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect: (a) each Loan Party has obtained and holds all Permits
required as of the date this representation is deemed made in respect of all
Real Property and any other property currently owned, leased or otherwise
operated by or on behalf of, or for the benefit of, such person, for the
operation of its business at such date, (b) each Loan Party has performed and
observed all requirements of such Permits (to the extent required to be
performed by the date this representation is deemed made) and (c) as of the
Closing Date no other Permits are required for the commencement of renovation.

SECTION 3.21 Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
Borrower its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of (a) Borrower, any
Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of Borrower, any agent of Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by the Credit Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.22 Flood Insurance Laws. No Mortgage encumbers improved real property
which is located in an area that has been identified by the Director of the
Federal Emergency Management Agency (“FEMA”) as an area having special flood
hazards and in which flood insurance has been made available under Flood
Insurance Laws (except any Mortgaged Properties as to which such flood insurance
as required by Flood Insurance Laws has been obtained and is in full force and
effect as required by this Agreement or the other Loan Documents).

SECTION 3.23 Insurance. Each of the Loan Parties is insured by insurers of
recognized financial responsibility (as of the date such insurance was
purchased) against such losses and risks and in such amounts as are customary in
the businesses in which it is engaged, for companies located in a similar
geographic area, taking into account the activities and relative size (as
compared to other similarly situated companies) of the Loan Parties and in any
event in accordance with Section 5.04.

SECTION 3.24 Compliance with Gaming Laws. Incurrence of the Obligations by the
Loan Parties under the Loan Documents complies with all applicable provisions of
the Gaming Laws, subject to any informational filings or reports required by the
Gaming Authorities and subject to the receipt of requisite Gaming Approvals for
the pledges of Equity Interests of the Loan Parties that are or will be licensed
by or registered with the Gaming Authorities and except for all Casino Licenses
and Liquor Licenses to be obtained by the Loan Parties relating to the Project,
which approvals and licenses shall be sought, diligently and in good faith by
Borrower prior to the Opening Date.

 

-69-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01 Conditions to Effectiveness. This Agreement shall become effective
on the date (the “Effectiveness Date”) on which the Administrative Agent shall
have received each of the following documents, each of which shall be
satisfactory to the Administrative Agent (and to the extent specified below, to
each Lender) in form and substance (or such condition shall have been waived in
accordance with Section 10.02):

(a) Loan Documents. There shall have been delivered to the Administrative Agent
an executed counterpart of each of the Loan Documents and the Perfection
Certificate.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of a Responsible Officer of each Loan Party dated the Closing
Date, certifying (A) that attached thereto is a true and complete copy of each
Organizational Document of such Loan Party certified (to the extent applicable)
as of a recent date by the Secretary of State of the state of its organization,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the Responsible Officer
executing the certificate in this clause (i)); and

(ii) a certificate as to the good standing of each Loan Party as of a recent
date, from such Secretary of State (or other applicable Governmental Authority).

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of
Borrower, certifying that the conditions specified in Sections 4.02(a) and
4.02(b) have been satisfied and confirming that there has been no event or
circumstance since December 31, 2013 which has resulted in, or which would
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.

(d) Financial Statements; Pro Forma Financials; Projections. The Arranger shall
have received the financial statements and forecasts described in Section 3.04.

(e) Indebtedness. After giving effect to the transactions contemplated hereby,
no Company shall have outstanding any Indebtedness other than (i) the Loans and
Credit Extensions hereunder, (ii) the Indebtedness listed on Schedule 6.01(c),
(iii) Indebtedness permitted under Section 6.01(d) and (iv) Indebtedness owed to
Borrower or any Guarantor.

(f) Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion of (i) Gibson Dunn & Crutcher LLP, special counsel for
the Loan Parties, (ii) Richards,

 

-70-



--------------------------------------------------------------------------------

Layton & Finger P.A., counsel to the Loan Parties in Delaware and (iii) Lewis
and Roca LLP, counsel to the Loan Parties in Nevada, in each case (A) dated the
Closing Date, (B) addressed to the Agents and the Lenders and (C) in a form
reasonably satisfactory to the Administrative Agent.

(g) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit Q, dated the Closing Date and signed
by a Financial Officer of Borrower.

(h) Fees. The Arranger and Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least 3 Business Days prior to the Closing Date,
reimbursement or payment of all out-of-pocket expenses (including (i) the
reasonable legal fees and expenses of Cahill Gordon & Reindel LLP, special
counsel to the Agents, Brownstein Hyatt Farber Schreck, LLP, special Nevada real
estate and gaming counsel to the Agents and (ii) the fees and expenses of any
consultants and other advisors) required to be reimbursed or paid by Borrower
hereunder or under any other Loan Document.

(i) Personal Property Collateral Requirements.

(i) All certificates, agreements, documents or instruments, including UCC
financing statements and filings with the United States Patent and Trademark
Office and United States Copyright Office, required by law or by the Security
Documents or reasonably requested by the Collateral Agent to be executed, filed,
registered or recorded to perfect the Liens created by the Security Agreement
shall have been executed, filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or recording (or the Collateral Agent
shall be authorized to make such filings, registrations or recordings).

(ii) The Collateral Agent shall have received evidence reasonably satisfactory
to it that (x) all certificates, agreements, acknowledgments or instruments
representing, acknowledging or evidencing the Securities Collateral accompanied
by instruments of transfer and stock powers undated and endorsed in blank and
(y) all other certificates, agreements or instruments necessary to perfect the
Collateral Agent’s security interest in all “Chattel Paper,” all “Instruments”
and all “Investment Property” of each Loan Party (as each such term is defined
in the Security Agreement) and to the extent required by the Security Agreement
are in the possession of the Term Loan Collateral Agent.

(iii) The Administrative Agent shall have received the results of a search of
the Uniform Commercial Code (or equivalent), tax and judgment, United States
Patent and Trademark Office and United States Copyright Office filings made with
respect to the Loan Parties in any applicable jurisdictions in the United States
(including Clark County, NV) and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(j) Insurance. The Collateral Agent shall have received copy of, or a
certificate as to coverage under, and a declaration page relating to, the
insurance policies required by Section 5.04 (including, without limitation,
flood insurance policies to the extent required by Section 5.04) and the
applicable provisions of the Security Documents, each of which (i) shall be
endorsed or otherwise amended to

 

-71-



--------------------------------------------------------------------------------

include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable), (ii) shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured, (iii) in the case of flood
insurance, if applicable, shall (a) identify the addresses of each property
located in a special flood hazard area, (b) indicate the applicable flood zone
designation, the flood insurance coverage and the deductible relating thereto
and (c) provide that the insurer will give the Collateral Agent 45 days written
notice of cancellation or non-renewal and (iv) shall be otherwise in form and
substance satisfactory to the Administrative Agent.

(k) Real Property Collateral Requirements. The Collateral Agent shall have
received each of the following:

(i) Mortgages; Fixture Filings. a Mortgage encumbering each Mortgaged Property
in favor of the Collateral Agent, for the benefit of the Secured Parties, duly
executed and acknowledged by each Loan Party that is the owner of or holder of
any interest in such Mortgaged Property, and otherwise in form for recording in
the recording office of each applicable political subdivision where each such
Mortgaged Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Requirements of Law, and
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to Collateral Agent;

(ii) Title Policy. With respect to each Mortgage, a policy of title insurance
(or marked up title insurance commitment having the effect of a policy of title
insurance) insuring the Lien of such Mortgage as a valid first mortgage Lien on
the Mortgaged Property and fixtures described therein in the amount not less
than $65,000,000, which policy (or such marked-up commitment) (each, a “Title
Policy”) shall (A) be issued by the Title Company, (B) include such reinsurance
arrangements within the First American affiliated title companies (with
provisions for direct access) as shall be reasonably requested by the Collateral
Agent, (C) if relevant, contain a “tie-in” or “cluster” endorsement, if
available under applicable law (i.e., policies which insure multiple mortgages
against losses regardless of location or allocated value of the insured property
up to a stated aggregated maximum coverage amount), (D) have been supplemented
by such endorsements (or where such endorsements are not available, opinions of
special counsel, architects or other professionals reasonably acceptable to the
Collateral Agent) as shall be available in Nevada and as reasonably requested by
the Collateral Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, future advances, and
so-called comprehensive coverage over covenants and restrictions and (E) contain
no exceptions to title other than Permitted Liens and other exceptions
reasonably acceptable to the Collateral Agent;

(iii) Survey. An ALTA Survey with respect to each Mortgaged Property (each, a
“Survey”); provided, however, that a new Survey shall not be required to the
extent that (x) an existing Survey, together with an “affidavit of no change”
satisfactory to the Title Company, is provided, and (y) the Title Company
removes the standard survey exception and provides reasonable and customary
survey related endorsements and other coverages in the applicable Title Policy;

(iv) [Reserved].

 

-72-



--------------------------------------------------------------------------------

(v) Flood Hazard Determinations. A completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrower and each Loan
Party relating thereto); and

(vi) Opinions. Opinions, addressed to the Collateral Agent and the Secured
Parties, of local counsel in each jurisdiction (i) where a Mortgaged Property is
located and (ii) where the applicable Loan Party granting the Mortgage on said
Mortgaged Property is organized, regarding the due execution and delivery and
enforceability of each such Mortgage, the corporate or limited liability company
formation, existence and good standing of the applicable mortgagor, and such
other matters as may be reasonably requested by the Collateral Agent, each in
form and substance reasonably satisfactory to the Collateral Agent.

(l) Amendments. The Administrative Agent shall have received a copy of the
(x) amendments to the Existing Intercreditor Agreements and (y) amendments to
any U.S. EB-5 visa immigrant investor program financings, in each case, dated on
or prior to the Closing Date, in form and substance reasonably satisfactory to
the Administrative Agent, that permits the incurrence of Indebtedness under this
Agreement.

(m) Subordination Agreement. The Administrative Agent shall have received an
executed counterpart of the Subordination Agreement.

(n) Appraisal Report. The Administrative Agent shall have received an appraisal
from an accounting, appraisal or investment banking firm of national standing
that is selected by the Administrative Agent in its sole discretion,
demonstrating that the aggregate amount of outstanding Indebtedness and undrawn
Commitments under the Term Loan Credit Agreement (as each defined in the Term
Loan Credit Agreement) and this Agreement is not greater than 65% of the
“as-complete” and “stabilized” appraised value of the Project.

(o) USA PATRIOT Act. The Lenders shall have received, sufficiently in advance of
the Closing Date, all documentation and other information that may be required
by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) including the information described in Section 10.13.

(p) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making the Loans to be made by it. It
is understood and agreed that if any Lender is restrained by any occurrence set
forth above, no other unaffected Lender shall be relieved from its obligation to
make Loans subject to satisfaction of the conditions hereunder.

SECTION 4.02 Initial Credit Extension. The obligations of the Lenders to make an
initial Credit Extension of Loans or any Letter of Credit hereunder shall not
become effective until the Effectiveness Date has occurred and the date on which
each of the following additional conditions is satisfied:

(a) Representations and Warranties. Each representation and warranty of the Loan
Parties in Article III or any other Loan Document shall be true and correct in
all material respects (except where already qualified as to materiality) on and
as of the date of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the
extent that such representation and warranty specifically refers to an earlier
date, in which case it shall be true and correct in all material respects as of
such earlier date.

 

-73-



--------------------------------------------------------------------------------

(b) No Default or Event of Default. At the time of and immediately after giving
effect to such Borrowing or the issuance of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c) Total Revolving Commitments. The sum of the aggregate amount of the
outstanding Revolving Loans, plus the aggregate amount of the outstanding
Swingline Loans plus the aggregate outstanding LC Exposure shall not exceed the
aggregate Revolving Commitments then in effect.

(d) Notice of Borrowing. The Administrative Agent shall have received a
Borrowing Request or notice requesting the issuance of a Letter of Credit in
accordance with the requirements hereof. Each Borrowing Request or notice
delivered by Borrower hereunder shall constitute a representation and warranty
by Borrower that on and as of the date of such notice and on and as of the
relevant borrowing date or date of issuance of a Letter of Credit (both
immediately before and after giving effect to such borrowing or issuance and the
application of the proceeds thereof) that the conditions specified in Sections
4.02(a) and (b) have been satisfied.

(e) Approvals. All necessary Gaming Approvals and Governmental Authority and
third party approvals and/or consents in connection with the transactions
contemplated by the Loan Documents shall have been obtained and shall remain in
full force and effect (other than the Gaming Approvals for the pledges of Equity
Interests of the Loan Parties that are or will be licensed by or registered with
the Gaming Authorities). In addition, there shall not exist any judgment, order,
injunction or other restraint, and there shall be no pending litigation or
proceeding by any Governmental Authority, prohibiting, enjoining or imposing
materially adverse conditions on the transactions contemplated by the Loan
Documents.

(f) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated as of the date of such initial Credit Extension and signed by
a Responsible Officer of Borrower, confirming that the Initial Draw Satisfaction
Date shall have occurred.

(g) Evidence of No Conflict with Qualified Additional Financing and the Term
Loan Credit Agreement. With respect to any Credit Extension of Loans or any
issuance of a Letter of Credit that would result in the Revolving Credit
Exposure of the Lenders exceeding $22,500,000 in the aggregate, the
Administrative Agent shall have received a certificate, dated as of the date of
such Credit Extension and/or issuance of a Letter of Credit and signed by a
Responsible Officer of Borrower, confirming that the such Credit Extension
and/or issuance of a Letter of Credit is permitted under (x) any Qualified
Additional Financing then outstanding, together with a supporting certification
or consent executed by the Qualified Additional Financing Agent under such
Qualified Additional Financing and (y) the Term Loan Credit Agreement to the
extent then outstanding, together with a supporting amendment to the Term Loan
Credit Agreement or other similar documentation.

SECTION 4.03 Each Credit Extension Following the Initial Credit Extension. The
obligation of each Lender to make any Loan and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, following the initial Credit
Extension is subject to the following conditions:

(a) Representations and Warranties. Each representation and warranty of the Loan
Parties in Article III or any other Loan Document shall be true and correct in
all material respects (except where already qualified as to materiality) on and
as of the date of the date of such Loan or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the
extent that such representation and warranty specifically refers to an earlier
date, in which case it shall be true and correct in all material respects as of
such earlier date.

 

-74-



--------------------------------------------------------------------------------

(b) No Default or Event of Default. At the time of and immediately after giving
effect to such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

(c) Total Revolving Commitments. The sum of the aggregate amount of the
outstanding Revolving Loans, plus the aggregate amount of the outstanding
Swingline Loans plus the aggregate outstanding LC Exposure shall not exceed the
aggregate Revolving Commitments then in effect.

(d) Notice of Borrowing. The Administrative Agent shall have received a
Borrowing Request or notice requesting the issuance, amendment, renewal or
extension of a Letter of Credit in accordance with the requirements hereof. Each
Borrowing request or notice delivered by Borrower hereunder shall constitute a
representation and warranty by Borrower that on and as of the date of such
notice and on and as of the relevant borrowing date or date of issuance of a
Letter of Credit (both immediately before and after giving effect to such
borrowing or issuance and the application of the proceeds thereof) that the
conditions specified in Sections 4.03(a) and (b) have been satisfied.

(e) Evidence of No Conflict with Qualified Additional Financing and the Term
Loan Credit Agreement. With respect to any Credit Extension of Loans or any
issuance of a Letter of Credit that would result in the Revolving Credit
Exposure of the Lenders exceeding $22,500,000 in the aggregate, the
Administrative Agent shall have received a certificate, dated as of the date of
such Credit Extension and/or issuance of a Letter of Credit and signed by a
Responsible Officer of Borrower, confirming that the such Credit Extension
and/or issuance of a Letter of Credit is permitted under (x) any Qualified
Additional Financing then outstanding, together with a supporting certification
or consent executed by the Qualified Additional Financing Agent under such
Qualified Additional Financing and (y) the Term Loan Credit Agreement to the
extent then outstanding, together with a supporting amendment to the Term Loan
Credit Agreement or other similar documentation.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that from and after the
Closing Date and until the Revolving Commitments have expired or been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have expired, been terminated or been Cash Collateralized or
supported by “back to back” letters of credit reasonably satisfactory to the
Administrative Agent and all LC Disbursements shall have been reimbursed, unless
the Required Lenders shall otherwise consent in writing, each Loan Party will,
and will cause each of its Restricted Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent:

(a) Annual Reports. As soon as available, but in any event not later than 90
days after the end of each fiscal year, a copy of the audited consolidated
balance sheets of Holdings and its consolidated Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income and
of cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, reported on without a “going
concern” or like qualification or exception (other than any qualification for
periods ending prior to the Opening Date that advises of the development stage
nature of the Holdings and its consolidated Subsidiaries) or qualification
arising out of the scope of the audit, by PricewaterhouseCoopers LLP or another
independent certified public accountants of nationally recognized standing; and

 

-75-



--------------------------------------------------------------------------------

(b) Quarterly Reports. As soon as available, but in any event not later than 45
days after the end of each of the first three quarterly periods of each fiscal
year, the unaudited consolidated balance sheets of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year end audit adjustments and the absence of footnotes);

all such financial statements delivered pursuant to this Section 5.01 shall be
complete and correct in all material respects (in the case of financial
statements delivered pursuant to subsection (b) of this Section 5.01, subject to
normal year-end audit adjustments and the absence of footnotes) and shall be
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by the accountants or Responsible Officer referred to above, as the
case may be, and disclosed therein). The requirements of Sections 5.01(a) and
(b) may be satisfied through the delivery of a Form 10-K or Form 10-Q containing
the consolidated financial statements of Holdings and its consolidated
Subsidiaries required under Sections 5.01(a) and (b), respectively (subject to,
in the case of Section 5.01(a), delivery of the report required thereunder and,
in the case of Section 5.01(b), delivery of the Responsible Officer certificate
required thereunder);

(c) Financial Officer’s Certificate. (1) Concurrently with the delivery of the
financial statements referred to in Section 5.01(a), to the extent such
financial statements cover a period when Section 6.09 is applicable, to the
extent available on commercially reasonable terms and in accordance with the
standards of the Public Company Accounting Oversight Board (United States), a
written statement of the independent certified public accountants reporting on
such financial statements stating (A) whether in connection with their audit
examination, such independent certified public accountants obtained knowledge of
any condition or event that constitutes an Event of Default as a result of
failure to comply with Section 6.09 (to the extent applicable) and (B) if such
independent certified public accountants obtained knowledge of such a condition,
the nature thereof; provided that such accountants shall not be liable by reason
of any failure to obtain knowledge of such an Event of Default; and

(2) Concurrently with the delivery of any financial statements pursuant to
Section 5.01(a) or (b), (i) a certificate of a Financial Officer of the Loan
Parties stating that such Financial Officer has obtained no knowledge of the
existence of any Default or Event of Default that is continuing except as
specified in such certificate, (ii) to the extent such financial statements
cover a period when Section 6.09 is applicable, a Compliance Certificate showing
calculations for determining compliance by the Loan Parties with Section 6.09 as
of the last day of the applicable fiscal quarter or fiscal year, as the case may
be covered by such financial statements and, if such Compliance Certificate
demonstrates an Event of Default of any Financial Performance Covenant, a notice
of intent to cure (a “Notice of Intent to Cure”) such Event of Default pursuant
to Section 8.04 may be delivered with such Compliance Certificate and (iii) a
list identifying each Unrestricted Subsidiary (if any) (and, in the event there
are any Unrestricted Subsidiaries, a reconciliation or narrative explanation of
such financial statements depicting or explaining the results of Borrower,
Borrower and the Restricted Subsidiaries, on the one hand and the Unrestricted
Subsidiaries on the other hand);

(d) Narrative Discussion. Within 45 days after the end of each fiscal quarter of
Holdings after the Opening Date (other than the fourth fiscal quarter of a
Fiscal Year) and within 90 days after the end of the fourth fiscal quarter of
each fiscal year after the Opening Date, a narrative discussion and analysis of
the financial condition and results of operations of each of the Loan Parties
for such fiscal quarter and for the period from the beginning of the then
current fiscal year (or if the then current fiscal

 

-76-



--------------------------------------------------------------------------------

year is the fiscal year in which the Opening Date has occurred, from the Opening
Date) to the end of such fiscal quarter (provided that such discussion and
analysis may be provided through delivery of a Form 10-K or Form 10-Q for
Holdings covering such applicable period);

(e) Budgets. Commencing with the Opening Date, no later than the Opening Date,
and no later than 90 days after the beginning of each fiscal year thereafter, a
detailed consolidated budget of Borrower and its Restricted Subsidiaries for
such fiscal year (or portion thereof from the Opening Date through the end of
such fiscal year), including a projected consolidated balance sheet of Borrower
and its Restricted Subsidiaries as of the end of such fiscal year, and the
related consolidated statements of income and of projected cash flow
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that, at the time
made, such Projections are based on estimates and assumptions believed by the
Responsible Officer to be reasonable at the time made;

(f) Proceedings. Within 45 days after the end of the first three fiscal quarters
of each fiscal year and within 90 days after the fourth fiscal quarter of each
fiscal year (120 days in the case of the first fiscal year after the Closing
Date), a schedule of all Proceedings involving an alleged liability of, or
claims against, any Loan Party, equal to or greater than $5,000,000, and
promptly after request by the Administrative Agent, such other information as
may be reasonably requested by the Administrative Agent to enable the
Administrative Agent and its counsel to evaluate any of such Proceedings (to the
extent delivery of such information will not violate any confidentiality
obligations binding upon the Loan Parties or constitute a waiver of attorney
client privilege and in any event excluding any information concerning
Proceedings relating to workers’ compensation claims);

(g) Insurance. Within 90 days after the end of each fiscal year commencing after
the Opening Date, a certificate certifying that the insurance requirements of
Section 5.04 have been implemented and are being complied with in all material
respects (or if such requirements are not being met, an explanation as to why
such requirements are not being met);

(h) Governmental Filings and Notices. Promptly upon request by the
Administrative Agent, copies of any other material reports or documents that
were filed by any Loan Party with any Governmental Authority and copies of any
and all material notices and other material communications from any Governmental
Authority with respect to any Loan Party; and

(i) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any Loan
Party, as the Administrative Agent or any Lender (through the Agent) may
reasonably request (to the extent delivery of such information will not violate
any confidentiality obligations binding upon the Loan Parties or constitute a
waiver of attorney client privilege).

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within three
Business Days of the occurrence or obtaining knowledge thereof):

(a) the institution of any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration against or
affecting any Company, or any property of any Company (collectively,
“Proceedings”) not previously disclosed in writing by Borrower to the
Administrative Agent that would reasonably be expected to result in a Material
Adverse Effect, or any material development in any such Proceeding, in each case
together with such other information as may be reasonably available to the Loan
Parties to enable the Administrative Agent and its counsel to evaluate such
matters (to the extent delivery of such information will not violate any
confidentiality obligations binding upon the Loan Parties or constitute a waiver
of attorney client privilege and in any event excluding any information
concerning Proceedings relating to workers’ compensation claims);

 

-77-



--------------------------------------------------------------------------------

(b) copies of all notices provided to any Company pursuant to any documents
evidencing Material Indebtedness relating to material defaults and promptly upon
execution and delivery thereof, copies of all amendments to any of the documents
evidencing Material Indebtedness;

(c) the institution of any special or other assessments (other than ad valorem
taxes) for public improvements or otherwise affecting any Real Estate, or any
contemplated improvements to such Real Estate that would reasonably result in
such special or other assessments;

(d) the occurrence of any Default or Event of Default;

(e) the occurrence, or any Responsible Officer of a Loan Party obtaining
knowledge of a forthcoming occurrence, of any ERISA Event and in any event
within 10 days after any Responsible Officer of a Loan Party knows of such ERISA
Event, a written notice specifying the nature thereof, what actions the affected
Loan Party or ERISA Affiliate has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and

(f) any other developments or events that, individually or in the aggregate,
have resulted in, or would reasonably be expected to result in, a Material
Adverse Effect.

Each notice pursuant to clauses (a) and (f) of this Section 5.02 shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the relevant Loan Party
proposes to take with respect thereto.

SECTION 5.03 Existence; Businesses and Properties.

(a)(i) Preserve, renew and keep in full force and effect its organizational
existence and with respect to each Subsidiary of Borrower, in each case remain a
Wholly Owned Subsidiary of Borrower and (ii) take all reasonable action to
maintain all rights, privileges, franchises, Permits and licenses necessary in
the normal conduct of its business, except, in each case, as otherwise permitted
by Section 6.05 or Section 6.06 and except, in the case of subsection
(ii) above, to the extent that failure to do so would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(b) Keep all property and systems material to the operation of the business of
the Loan Parties in good working order and condition, ordinary wear and tear,
accidents and force majeure and, casualty and condemnation events, excepted.

(c) Maintain, as of a particular date, all rights of way, easements, grants,
privileges, licenses (including, without limitation, Casino Licenses and Liquor
Licenses), certificates, and Permits necessary for the intended use by the Loan
Parties of any Real Property at such date, except any such item the loss of
which, individually or in the aggregate, would not reasonably be expected to
materially and adversely affect or interfere with the Project or Project Site.

(d) With respect to each Mortgaged Property, comply with the terms of each lease
or other grant of interests in real property, including easement grants, so as
to not permit any material uncured default on its part to exist thereunder,
except, in each case, where noncompliance therewith would not reasonably be
expected to materially and adversely affect or interfere with the Project or
Project Site.

 

-78-



--------------------------------------------------------------------------------

SECTION 5.04 Insurance.

(a) Generally. At all times maintain in full force and effect the insurance
policies and programs listed on Schedule 5.04(a), which policies and programs
may be modified or cancelled from time to time if, (i) and only to the extent
that, such policies and programs are not then available on commercially
reasonable terms and (ii) the resulting coverage is, at the time of the
modification or cancellation, customary for companies engaged in the same or
similar business, which are similarly situated, and which have obtained or are
then obtaining insurance coverage under similar conditions as those then
currently applicable to the applicable Loan Party. In the event that, in
accordance with the preceding sentence, any Loan Party is, at any time or from
time to time, permitted to deviate from the insurance policies and programs
described in Schedule 5.04(a) and, thereafter, any such policy or program as set
forth in Schedule 5.04(a) becomes available on commercially reasonable terms,
the applicable Loan Party, as the case may be, shall promptly procure coverage
satisfying the requirement for such policy or program.

(b) Notice to Agents. Deliver to the Administrative Agent on behalf of the
Lenders, (i) promptly upon request of the Administrative Agent or any Lender
from time to time, information as to the insurance carried, (ii) promptly
following receipt thereof, from any insurer, a copy of any notice of
cancellation, non-renewal or material change in coverage from that existing on
the Closing Date, unless such coverage is replaced prior to the cancellation or
non-renewal thereof in accordance with Section 5.04(a), (iii) forthwith, notice
of any cancellation, non-renewal or material change in coverage received by any
Loan Party, unless such insurance is replaced prior to the cancellation or
non-renewal thereof in accordance with Schedule 5.04(a) and (iv) promptly after
such information is available to any Loan Party, information as to any claim for
an amount in excess of $5,000,000 with respect to any property or casualty
insurance policy maintained by any such Loan Party.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then Borrower shall, or shall
cause each Loan Party to, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

SECTION 5.05 Obligations.

(a) Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all Taxes imposed
upon it or its properties, and all lawful claims for labor, material and
supplies which, if unpaid might give rise to a Lien upon such properties, except
where (i) the amount or validity thereof is currently being contested in good
faith by appropriate proceedings in accordance with applicable Law and adequate
reserves in accordance with GAAP with respect thereto have been provided on the
books of the relevant Loan Party or (ii) the failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(b) Filing of Returns. Each Loan Party shall timely file, or cause to be filed,
all material Tax Returns that are required to be filed by it in any
jurisdiction.

SECTION 5.06 Employee Benefits. Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within 10
business days after any Responsible Officer of any Company knows or has reason
to know that, any ERISA Event has occurred that, alone or together with any
other ERISA

 

-79-



--------------------------------------------------------------------------------

Event, would reasonably be expected to result in liability of the Companies or
any of their ERISA Affiliates in an aggregate amount that would reasonably be
expected to have a Material Adverse Effect or the imposition of a Lien on any of
the property of any Company, a statement of a Responsible Officer of Borrower
setting forth details as to such ERISA Event and the action, if any, that the
Companies propose to take with respect thereto; (y) upon the reasonable request
by the Administrative Agent, copies of (i) each Schedule SB (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Company or any
ERISA Affiliate with the Internal Revenue Service with respect to each Plan;
(ii) the most recent actuarial valuation report for each Plan; (iii) all notices
received by any Company or any ERISA Affiliate from a Multiemployer Plan sponsor
or any Governmental Authority concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Plan (or employee
benefit plan (as such term is defined in Section 3(3) of ERISA) sponsored or
contributed to by any Company) as the Administrative Agent shall reasonably
request and (z) promptly following any request therefor, copies of (i) any
documents described in Section 101(k) of ERISA that any Company or its ERISA
Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(1) of ERISA that any Company or its ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
any Company or its ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, the
applicable Company or ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and shall provide copies
of such documents and notices promptly after receipt thereof.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.

(a) Keep in all material respects records and books of account in accordance
with GAAP. Subject to any Gaming Laws restricting or modifying such actions,
each Company will permit representatives of the Administrative Agent (or if an
Event of Default is continuing, any Lender coordinated through the
Administrative Agent), at the Administrative Agent’s expense (unless an Event of
Default is continuing, in which case at Borrower’s expense), to visit and
inspect any of its properties and examine any of its financial books and records
at any reasonable time and upon reasonable prior notice, and as often as may
reasonably be desired and during normal business hours, to discuss the business,
operations, properties and financial and other condition of any Company with
officers of such Company and with their respective independent certified public
accountants (provided that a Responsible Officer may be present for any such
discussions with independent certified public accountants if Borrower so
chooses); provided that, notwithstanding the foregoing, (x) such inspection
rights shall be subject to confidentiality restrictions binding on the Loan
Parties and their Subsidiaries, and shall not encompass materials subject to
attorney client privilege and (y) unless an Event of Default has occurred and is
continuing, the Administrative Agent may visit and inspect the Loan Parties’ and
their Subsidiaries’ offices and books and records not more than two times per
fiscal year of Borrower.

(b) Within 45 days after the end of each fiscal quarter and 90 days after the
fourth fiscal quarter of each fiscal year (120 days in the case of the first
fiscal year after the Closing Date) commencing after the Closing Date, at the
request of the Administrative Agent or Required Lenders, hold a meeting or
conference call (at a mutually agreeable time and, to the extent applicable,
location and venue, the costs of such venue or call to be paid by Borrower) with
all Lenders who choose to attend such meeting, at which meeting shall be
reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budgets presented for the current fiscal year
of the Companies.

SECTION 5.08 Use of Proceeds; Cash and Cash Equivalents. Use the proceeds of the
Loans only for the purposes set forth in Section 3.12.

 

-80-



--------------------------------------------------------------------------------

SECTION 5.09 Compliance with Environmental Laws; Permits.

(a) Except to the extent failure to do so would not reasonably be expected to
result in a Material Adverse Effect, comply with, and use commercially
reasonable efforts to require compliance by all tenants and subtenants, if any,
with, all Environmental Laws and obtain, maintain and comply with, and use
commercially reasonable efforts to require that all tenants and subtenants
obtain, maintain and comply with any and all Environmental Permits.

(b) Except to the extent failure to do so would not reasonably be expected to
result in a Material Adverse Effect, conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions, in
each case to the extent required under Environmental Laws in connection with any
Real Property (including, as necessary under Environmental Law, asbestos surveys
and abatement and/or groundwater investigation and remediation), and comply as
required with all Environmental Laws governing any Real Property or the
improvements thereon.

(c) The Administrative Agent may (but shall not be required to) at Borrower’s
expense, at any time that the Administrative Agent has a reasonable basis to
believe that (i) a Release of Hazardous Materials has occurred at, on or under
any Real Property or (ii) there has been a violation of Environmental Law in
connection with any Real Property that, in each case, would reasonably be
expected to have a Material Adverse Effect, (A) retain an independent
professional consultant to review any environmental audits, investigations,
analyses and reports relating to Hazardous Materials prepared by or for the Loan
Parties, (B) conduct its own investigation of such Real Property in respect of
such Release (if any) or (C) conduct a further Phase I investigation, asbestos
survey, or other environmental assessment of such Real Property. For purposes of
conducting such a review and/or investigation, the Administrative Agent and its
agents, employees, consultants and contractors shall have the right, upon
reasonable prior notice, to enter into or onto such Real Property and to perform
such tests on such property (including taking samples of soil, groundwater and
suspected asbestos containing materials) as are reasonably necessary to conduct
such further Phase I investigation, asbestos survey or other environmental
assessment, or investigate such recommendations as may be set forth in such
subsequent Phase I, asbestos survey or other environmental assessment report.
Notwithstanding the foregoing, absent an Event of Default in connection with or
related to Environmental Law that is continuing, the Administrative Agent shall
first afford Borrower a reasonable opportunity to conduct its own review and/or
investigation instead, and in all cases shall give reasonable prior notice and
reasonably cooperate with Borrower concerning such review and/or investigation.
The Administrative Agent shall share the results of such investigation with
Borrower and shall provide copies of associated reports to Borrower and provide
Borrower with the reasonable opportunity to participate in any sampling
investigation, including the right to take split or other verification samples.
Any such investigation shall be conducted, unless otherwise agreed to in writing
by Borrower and the Administrative Agent, during normal business hours and shall
be conducted so as not to unreasonably interfere with the ongoing operations at
such Real Property or the Project or cause any damage or loss to any property at
such Real Property or the Project. Any report of any investigation conducted at
the request of the Administrative Agent pursuant to this Section 5.09 will be
obtained and shall be used by the Administrative Agent and the Lenders solely
for the purposes of the Lenders’ internal credit decisions, to monitor and
police the Loans and to protect the Lenders’ security interests, if any, created
by the Loan Documents, and except as may be required by applicable law and
subject to any independent legal obligations of the independent professional
consultant, neither the Administrative Agent nor any Lender shall confer with,
make filings to or otherwise correspond with any Governmental Authority with
respect to or relating to such sampling or investigation without the reasonable
consent of, or participation by, Borrower; provided, however, should any such
investigation conducted at the request of the Administrative Agent confirm a
Release of Hazardous Materials at, on, under or from any Real Property, Borrower
shall, at Borrower’s sole cost and expense without prejudice to Borrower’s right
to assert any claims against any Governmental Authority or other person, if and
to the extent required under Environmental Law, undertake to remediate such
Release and shall otherwise comply with any Environmental Law with respect to
such Release.

 

-81-



--------------------------------------------------------------------------------

(d) Upon request, deliver or make available to the Administrative Agent (i) as
soon as reasonably practicable following receipt thereof, copies in such Loan
Party’s possession or control of all non-privileged portions of environmental
audits, investigations, analyses and reports not previously made available to
the Administrative Agent, whether prepared by personnel of such Loan Party or by
independent consultants, Governmental Authorities or any other persons, with
respect to the Real Property or with respect to any Environmental Claims,
(ii) reasonably promptly upon the occurrence thereof, written notice describing
in reasonable detail (A) any Release required to be reported to any Governmental
Authority under any Environmental Laws that would reasonably be expected to
result in a Material Adverse Effect and (B) any remedial action taken by any
person in response to (1) any Release of Hazardous Materials which would
reasonably be expected to result in a Material Adverse Effect, or (2) any
Environmental Claims against such Loan Party that would reasonably be expected
to result in a Material Adverse Effect, (iii) as soon as practicable following
the sending or receipt thereof by such Loan Party, a copy of any and all
material written communications with any third parties with respect to (A) any
Environmental Claims that would reasonably be expected to result in a Material
Adverse Effect, (B) any Release required to be reported to any Governmental
Authority that would reasonably be expected to result in a Material Adverse
Effect, and (C) any request for information from any Governmental Authority
stating that such Governmental Authority is investigating whether such Loan
Party may be potentially responsible under CERCLA or any analogous Environmental
Law or may otherwise have liability under any Environmental Law that would
reasonably be expected to result in a Material Adverse Effect and (iv) with
reasonable promptness, such other documents and information as from time to time
may be reasonably requested by the Administrative Agent regarding any matters
disclosed pursuant to this Section 5.09(d) or otherwise affecting the Mortgaged
Property under any Environmental Law that would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.10 Additional Collateral; Additional Guarantors.

(a) With respect to any property or property interest acquired after the Closing
Date by any Loan Party as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected security interest (other than any
(i) Excluded Property, (ii) Excluded Real Property, (iii) property described in
paragraph (c) below, (iv) cash and cash equivalents and (v) other property with
respect to which the Loan Documents do not require the Collateral Agent or any
other Secured Party to have a perfected security interest), subject to
compliance with applicable Gaming Laws, promptly (and in any event within 20
Business Days following the date of such acquisition or such longer period as
may be reasonably approved by the Administrative Agent) execute and deliver to
the Collateral Agent a joinder to this Agreement in a form reasonably
satisfactory to the Collateral Agent and, subject to compliance with applicable
Gaming Laws, such amendments to the Security Agreement or such other documents,
and take all the actions, as the Administrative Agent or the Collateral Agent
reasonably deems necessary or advisable to grant to the Collateral Agent, for
the benefit of the Secured Parties, a perfected security interest in such
property (subject only to Permitted Liens and prior and superior in right to any
other Lien (except Permitted Liens)), including, without limitation, the filing
of UCC financing statements in such jurisdictions as may be reasonably required
by the Security Documents or by law or as may be reasonably requested by the
Administrative Agent or the Collateral Agent. In addition to the foregoing, in
the event any such property or interest therein acquired after the Closing Date
consists of Real Property (other than Excluded Real Property) or other property
with respect to which a recording in the real property records of an appropriate
jurisdiction is required or advisable in order to perfect a security interest
therein, promptly (and, in any event, (I) in the case of clauses (A), (B) and
(D) below, within 20 Business Days following, and (II) in the case of clause
(C) below, no later than five Business Days prior to, the date of such
acquisition or such longer or shorter period as may be reasonably approved by
the Administrative

 

-82-



--------------------------------------------------------------------------------

Agent) (A) execute and deliver a mortgage, substantially in the form of the
Mortgages (with such modifications, if any, as are necessary to comply with
Requirements of Law (including Gaming Laws) or that the Administrative Agent or
the Collateral Agent may reasonably request), such mortgage to be recorded in
the real property records of the appropriate jurisdiction, or execute and
deliver to the Collateral Agent for recording a supplement to an existing
Mortgage, in either case pursuant to which the applicable Loan Party grants to
the Collateral Agent on behalf of the Secured Parties a Lien on such Real
Property subject only to Permitted Liens and prior and superior in right to any
other Lien (except Permitted Liens), (B) provide the Collateral Agent on behalf
of the Secured Parties with a commitment from the Title Company to issue title
and extended coverage insurance covering such Real Property in an amount at
least equal to the fair market value of such Real Property (including pursuant
to a tie-in endorsement, if applicable), or obtain a commitment from the Title
Company to issue an appropriate endorsement or supplement to an existing Title
Policy (in the case of an appropriate endorsement or supplement to an existing
Title Policy, without any increase in the coverage amount of such Title Policy),
(C) provide the Administrative Agent with a Phase I environmental assessment
report or reports with respect to such Real Property along with a corresponding
reliance letter from an environmental consultant (if available), such Phase I
reports and reliance letters to be reasonably satisfactory to the Administrative
Agent, and (D) execute and/or deliver such other documents or provide such other
information in furtherance thereof as the Administrative Agent or the Collateral
Agent may reasonably request to obtain such security interest, including
delivering documents which would have been required under Section 4.01(k) if
such Real Property were part of the Mortgaged Property on the Closing Date.

(b) With respect to any new Subsidiary (other than an Unrestricted Subsidiary or
an Immaterial Subsidiary) created or acquired after the Closing Date (which, for
the purpose of this paragraph shall include any existing Subsidiary that ceases
to be an Unrestricted Subsidiary) by any Loan Party or upon any Immaterial
Subsidiary ceasing to be designated as such pursuant to Section 5.15, subject to
compliance with applicable Gaming Laws, promptly (and in any event within 20
Business Days following the date of such acquisition or creation or such longer
period as may be reasonably approved by the Administrative Agent) (i) except
with respect to a Subsidiary ceasing to be an Immaterial Subsidiary, execute and
deliver to the Collateral Agent such amendments to the Security Agreement as the
Administrative Agent or the Collateral Agent reasonably deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected security interest in the Equity Interests of such new
Subsidiary (subject only to Permitted Liens); provided that if such new
Subsidiary is a Foreign Subsidiary, in no event shall more than 65% of the total
outstanding voting Equity Interests and 100% of the total outstanding nonvoting
Equity Interests of such new Subsidiary be required to be so pledged and
provided further if such Equity Interests constitute Excluded Property, such
Equity Interests shall not be required to be pledged, (ii) except with respect
to a Subsidiary ceasing to be an Immaterial Subsidiary or with respect to Equity
Interests constituting Excluded Property, deliver to the Collateral Agent (or
the Term Loan Collateral Agent as bailee for the Collateral Agent pursuant to
the First Lien Intercreditor Agreement) the certificates (if any) representing
such Equity Interests, together with undated stock or similar powers, in blank,
executed and delivered by a duly authorized officer of such Loan Party, as
applicable, (iii) if such new Subsidiary is a Wholly Owned Subsidiary that is a
Domestic Subsidiary, cause such new Subsidiary (or Subsidiary ceasing to be an
Immaterial Subsidiary that is a Wholly Owned Subsidiary) (A) to become a party
to this Agreement, the Security Agreement, the Intercompany Note, and, to the
extent applicable, the Intellectual Property Security Agreements and the other
Security Documents, and (B) to take such actions reasonably necessary or
advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected security interest (subject only to Permitted Liens and prior
and superior in right to any other Lien (except Permitted Liens)) in the
Collateral described in the Security Documents with respect to such new
Subsidiary owned by any Loan Party (or Subsidiary ceasing to be an Immaterial
Subsidiary), including, without limitation, the execution and delivery by all
necessary persons of Control Agreements and the filing of UCC financing
statements and other filings in such jurisdictions as may be required by the
Security Documents or by law or as may be reasonably requested by the Ad-

 

-83-



--------------------------------------------------------------------------------

ministrative Agent or the Collateral Agent, (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent customary legal
opinions relating to the matters described above and (v) execute and/or deliver
such other documents or provide such other information as the Administrative
Agent or the Collateral Agent may reasonably request with respect to the
foregoing requirements, including delivering documents and taking such other
actions which would have been required under Section 4.01 if such new Subsidiary
were a Loan Party (or, in the case of a Subsidiary ceasing to be an Immaterial
Subsidiary, if such Subsidiary had not been an Immaterial Subsidiary) on the
Closing Date. In addition to the foregoing, in the event any such new Subsidiary
(or Subsidiary ceasing to be an Immaterial Subsidiary) owns or otherwise has
interests in any Real Property or other property with respect to which a
recording in the real property records of an appropriate jurisdiction is
required or advisable in order to perfect a security interest therein, Borrower
shall, or shall cause the other Loan Parties to, take the actions required by
clause (a) of this Section in relation thereto.

(c) With respect to any Immaterial Subsidiary or Unrestricted Subsidiary
created, acquired or designated after the Closing Date by any Loan Party,
promptly (i) execute and deliver to the Administrative Agent, subject to
compliance with applicable Gaming Laws, such amendments to the Security
Agreement or such other documents as the Administrative Agent deems necessary or
advisable in order to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected security interest in the Equity Interests of such
new Immaterial Subsidiary or such Unrestricted Subsidiary that is owned by such
Loan Party; provided that if any such new Immaterial Subsidiary or such
Unrestricted Subsidiary is a Foreign Subsidiary, in no event shall more than 65%
of the total outstanding voting Equity Interests and 100% of the total
outstanding nonvoting Equity Interests of such Subsidiary be required to be so
pledged and (ii) deliver to the Collateral Agent (or the Term Loan Collateral
Agent as bailee for the Collateral Agent pursuant to the First Lien
Intercreditor Agreement) the certificates (if any) representing such Equity
Interests, together with undated stock or similar powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party and take such other
action as may be necessary or, in the opinion of the Administrative Agent or
Collateral Agent advisable to perfect the Lien of the Collateral Agent thereon.

(d) Notwithstanding anything to the contrary in this Section 5.10, the Loan
Parties shall not be required to (i) (A) take the actions necessary to grant a
perfected security interest in, or (B) obtain title and extended coverage
insurance with respect to, any Property acquired after the Closing Date to the
extent that the Administrative Agent has determined in its sole discretion that
the collateral value thereof is insufficient to justify the difficulty, time
and/or expense of taking such actions or obtaining such insurance or
(ii) deliver a Phase I Report with respect to any fee, easement or other
interest in real property acquired after the Closing Date to the extent the
Administrative Agent in its reasonable discretion has determined that the size,
location and proposed use thereof are insufficient to justify the time and
expense of obtaining such reports. Additionally, to the extent any such
acquisition relates to Real Property, the definitions, exhibits and schedules to
this Agreement and any other Loan Document related to descriptions of Real
Property shall be deemed amended to the extent necessary to reflect such
acquisition (and the Administrative Agent is authorized to execute written
amendments to such Loan Documents in connection therewith).

SECTION 5.11 Security Interests; Further Assurances. From time to time execute
and deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may deem necessary or desirable for the continued validity, perfection and
priority of the Lien of the Collateral Agent on the Collateral (or with respect
to any additions thereto or replacements or proceeds or products thereof which
do not constitute Excluded Property, Excluded Real Property or other property
with respect to which the Loan Documents do not require the Collateral Agent to
have a security interest) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent, Collateral Agent or any Secured Party of any power, right,
privilege or remedy

 

-84-



--------------------------------------------------------------------------------

pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority following the occurrence and during the continuance of an Event of
Default, Borrower shall, or shall cause any other applicable Loan Party to,
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, Collateral Agent or such Secured Party may be required
to obtain from Borrower or the applicable Loan Party for such governmental
consent, approval, recording, qualification or authorization. In the event that
a Lien not otherwise permitted under this Agreement shall encumber the Mortgaged
Property, any other item of Collateral or any portion thereof (or a mechanic’s
or materialmen’s claim of lien shall be filed or otherwise asserted against the
Mortgaged Property, any other item of Collateral or any portion thereof), the
relevant Loan Party shall promptly discharge or cause to be discharged by
payment to the lienor or lien claimant or promptly secure removal by bonding or
deposit with the county clerk or otherwise or, at the Administrative Agent’s
option, and if obtainable promptly obtain title insurance against, any such Lien
or mechanics’ or materialmen’s claims of lien filed or otherwise asserted
against the Mortgaged Property or such other item of Collateral or any portion
thereof within 30 days after the date of notice thereof (which period the
Administrative Agent may extend in its sole discretion so long as the relevant
Loan Party is diligently pursuing such actions); provided, that the provisions
of this Section 5.11 (and compliance therewith) shall not be deemed to
constitute a waiver of any of the provisions of Section 6.02. Each of the Loan
Parties shall fully preserve the Lien and the priority (subject to Permitted
Liens) of each of the Mortgages and the other Security Documents without cost or
expense to the Administrative Agent, the Collateral Agent or the Secured
Parties. If any Loan Party fails to promptly discharge, remove or bond off any
Lien on the Collateral which is not a Permitted Lien and which is not being
contested by the applicable Loan Party in good faith by appropriate proceedings
promptly instituted and diligently conducted, within 60 days after the receipt
of notice thereof from the Administrative Agent, then the Administrative Agent
may, but shall not be required to, procure the release and discharge of such
Lien, and in furtherance thereof may, in its sole discretion, effect any
settlement or compromise with the lienor or lien claimant or post any bond or
furnish any security or indemnity as the Administrative Agent, in its sole
discretion, may elect. In settling, compromising or arranging for the discharge
of any Liens or claims of Liens under this Section 5.11, the Administrative
Agent shall not be required to establish or confirm the validity or amount of
the Lien or the claim. Borrower agrees that all costs and expenses reasonably
expended or otherwise incurred pursuant to this Section 5.11 (including
reasonable attorneys’ fees and disbursements) by the Administrative Agent, the
Collateral Agent or any Secured Party shall constitute Obligations and shall be
paid by Borrower in accordance with the terms hereof.

SECTION 5.12 Information Regarding Collateral.

(a) Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
identity or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent prior written notice of
its intention so to do, clearly describing such change and providing such other
information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Collateral Agent with certified Organizational
Documents reflecting any of the changes described in the preceding sentence.

(b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement

 

-85-



--------------------------------------------------------------------------------

or an Officer’s Certificate confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the most recent certificate delivered pursuant to this
Section 5.12(b).

SECTION 5.13 Compliance with Laws, etc.; Permits.

(a) Comply with all Requirements of Law, noncompliance with which would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, and comply in all material respects with its Organizational
Documents.

(b) From time to time obtain, maintain, retain, observe, keep in full force and
effect and comply with the terms, conditions and provisions of all Permits as
shall now or hereafter be necessary under applicable Requirements of Law, except
to the extent the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(c) Borrower will maintain in effect and use reasonable efforts to enforce
policies and procedures designed to ensure compliance by Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.14 Designation of Restricted and Unrestricted Subsidiaries.

(a) Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing, (ii) after
giving pro forma effect to such designation, Borrower shall be in compliance
with Section 6.09 (to the extent then applicable), and, as a condition precedent
to the effectiveness of any such designation, Borrower shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer setting
forth in reasonable detail the calculations demonstrating such compliance,
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Indebtedness that is either
subordinate or junior in right of payment of the Obligations (including
Subordinated Indebtedness) or any other Indebtedness permitted under
Section 6.01(d), and (iv) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by Borrower therein at the date of designation in
an amount equal to the fair market value of Borrower’s (as applicable)
investment therein without duplication in the case of Subsidiaries of persons
designated as Unrestricted Subsidiaries. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time and (ii) a return on and payment in respect of any Investment by
Borrower or any Restricted Subsidiary in Unrestricted Subsidiaries pursuant to
the preceding sentence in an amount equal to the fair market value at the date
of such designation of Borrower’s and its Restricted Subsidiaries’ (as
applicable) Investment in such Subsidiary.

(b) If Borrower designates a Restricted Subsidiary as an Unrestricted Subsidiary
in accordance with this Section 5.14, so long as no Default or Event of Default
exists, (i) the Obligations of such Restricted Subsidiary and its Subsidiaries
under the Loan Documents shall terminate and be of no further force and effect
and all Liens granted by such Restricted Subsidiary and its Subsidiaries under
the applicable Security Documents shall terminate and be released and be of no
further force and effect, and all Liens on the Equity Interests of such
Restricted Subsidiary and its Subsidiaries shall be terminated and released and
of no further force and effect, in each case, without any action required by the
Administrative Agent or the Collateral Agent, and (ii) at Borrower’s request,
the Administrative Agent and the Collateral Agent will execute and deliver any
instrument evidencing such termination and the Collateral

 

-86-



--------------------------------------------------------------------------------

Agent shall take all actions appropriate in order to effect such termination and
release of such Liens and without recourse or warranty by the Collateral Agent
(including the execution and delivery of appropriate UCC termination statements
and such other instruments and releases as may be necessary and appropriate to
effect such release).

SECTION 5.15 Designation of Immaterial Subsidiaries. Within 20 days after any
Immaterial Subsidiary ceases to satisfy the requirements set forth in the
definition of such term, Borrower shall notify the Administrative Agent thereof
and shall take the actions required pursuant to Section 5.10(b) and such
Subsidiary shall cease to be an Immaterial Subsidiary.

SECTION 5.16 In Balance Test. To the extent required thereby, Borrower is in
compliance with and satisfaction of the In-Balance Test (as defined in the Term
Loan Credit Agreement) set forth in Section 5.16 of the Term Loan Credit
Agreement.

SECTION 5.17 Post-Closing Conditions. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the Loan Parties shall
comply with the post-closing requirements set forth on Schedule 5.17 hereto.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, from and after the
Closing Date and until the Revolving Commitments have expired or been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have expired, been terminated or been Cash Collateralized or
supported by “back to back” letters of credit reasonably satisfactory to the
Administrative Agent and all LC Disbursements shall have been reimbursed, unless
the Required Lenders shall otherwise consent in writing, no Loan Party will, nor
will they cause or permit any Restricted Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

(a) Indebtedness (including without limitation Letters of Credit) incurred under
this Agreement and the other Loan Documents;

(b) Indebtedness of any Loan Party to Borrower or any Guarantor; provided, that
in each case such Indebtedness is evidenced by, and subject to the terms and
conditions of, the Intercompany Note;

(c) Indebtedness outstanding on the date hereof and listed on Schedule 6.01(c)
and Permitted Refinancings thereof;

(d) Indebtedness of Borrower (x) incurred pursuant to the Term Loan Credit
Agreement (and any Permitted Refinancings thereof) in an aggregate principal
amount at any time outstanding not to exceed $175,000,000 or (y) incurred
pursuant to one or more Qualified Additional Financings (and any Permitted
Refinancings thereof) in an amount at any time outstanding not to exceed
$400,000,000;

(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations and Attributable Indebtedness in respect of Sale and Leaseback
Transactions and Permitted Refinancings thereof in an aggregate principal amount
not to exceed $15,000,000 at any time outstanding;

 

-87-



--------------------------------------------------------------------------------

(f) [Reserved];

(g) Indebtedness of any Loan Party in respect of performance bonds, municipal
bonds, guaranties, commercial or standby letters of credit, bankers’
acceptances, surety bonds or similar instruments issued by a person other than
any Company for the benefit of a trade creditor of any Loan Party or in respect
of obligations (other than obligations constituting Indebtedness for borrowed
money) of any Loan Party incurred in the ordinary course of business, in an
aggregate amount (with respect to all Loan Parties) not to exceed $10,000,000 at
any time outstanding;

(h) to the extent constituting Indebtedness of the Loan Parties, agreements to
pay service fees to professionals (including architects, engineers and
designers) in furtherance of and in connection with the development of the
Project, in each case to the extent such agreements and related payment
provisions are reasonably consistent with commonly accepted industry practices
(provided that no such agreements shall give rise to Indebtedness for borrowed
money);

(i) Contingent Obligations of the Loan Parties with respect to Indebtedness of
the Loan Parties permitted under this Section 6.01;

(j) Indebtedness consisting of endorsements of instruments for deposit in the
ordinary course of business;

(k) to the extent constituting Indebtedness, agreements for the deferred payment
of premiums or to finance the deferred payment of premiums owing by any Loan
Party under any insurance policies entered into in the ordinary course of
business in connection with a Permitted Business;

(l) Indebtedness under Hedging Agreements with respect to interest rates not
entered into for speculative purposes; provided that (i) such Hedging Agreements
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Loan Documents and (ii) the notional principal amount of such Hedging
Agreements at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Agreements relate;

(m) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five business days of its incurrence;

(n) Indebtedness arising from agreements of Borrower or any of its Subsidiaries
providing for indemnification, adjustments of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary;

(o) the guarantee by Borrower or any of its Restricted Subsidiaries of
Indebtedness of Borrower or a Restricted Subsidiary of Borrower that was
permitted to be incurred by another provision of this Section 6.01;

(p) the guaranty by Borrower of Indebtedness of SBE Hotel Group, LLC under the
Franchise Guaranty in an amount not to exceed $7,500,000 per fiscal year; and

(q) additional Indebtedness of the Loan Parties in an aggregate principal amount
(with respect to all Loan Parties) not to exceed $10,000,000 at any time
outstanding.

 

-88-



--------------------------------------------------------------------------------

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

(a) Liens for Taxes not yet due and payable or due and payable but not yet
delinquent or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect to such Taxes being
contested are maintained on the books of the applicable Loan Party, to the
extent required by GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, suppliers’
repairmen’s, landlord’s or other similar Liens arising in the ordinary course of
business for amounts which are not overdue for a period of more than 60 days or
that are being contested in good faith by appropriate proceedings (in any event,
so long as no foreclosure proceedings have been commenced with respect thereto
or if commenced, such proceedings are stayed during the pendency of such
contest); provided, that adequate reserves with respect to such obligations
contested in good faith are maintained on the books of the applicable Loan
Party, to the extent required by GAAP;

(c) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, old age pensions and social
security benefits or other similar benefits (or to secure letters of credit
issued for such purposes), so long as no foreclosure, sale or similar
proceedings have been commenced with respect thereto;

(d) Liens incurred on deposits made or cash collateral provided (including in
respect of deposits made in the form of letters of credit) to secure the
performance of bids, tenders, trade contracts (other than for borrowed money),
leases, statutory obligations, appeal bonds, indemnities, release bonds, fee and
expense arrangements with trustees and fiscal agents and other obligations of a
like or similar nature incurred in the ordinary course of business;

(e) easements, covenants, rights-of-way, restrictions, subdivisions,
encroachments and other similar encumbrances and other minor defects and
irregularities in title that, in the aggregate, are not substantial in amount
and do not materially detract from the value of the Real Property taken as a
whole or materially interfere with the development, construction or operation of
the Project on the Project Site, including, without limitation, Permitted
Encumbrances;

(f) Liens in existence on the date hereof listed on Schedule 6.02(f) after
giving effect to the transactions contemplated hereby; provided, that no such
Lien is spread to cover any additional property (other than proceeds of the sale
or other disposition thereof and property appurtenant thereto or improvements
thereof) after the Closing Date and that the amount of Indebtedness secured
thereby is not increased; and provided further that no such Lien (i) shall
materially interfere with the development, construction or operation of the
Project on the Project Site, or (ii) result in a Material Adverse Effect or a
foreclosure on any part of the Mortgaged Property;

(g) Liens created pursuant to the Security Documents or otherwise securing the
Obligations (including Liens created thereunder securing Hedging Agreements
entered into with any counterparty that is a Secured Party);

(h) leases and subleases, in each case permitted under Section 6.06, and any
leasehold mortgage granted by a lessee or sublessee in favor of any party
financing the lessee or sublessee under any such lease or sublease; provided,
that (i) no Loan Party is liable for the payment of any principal of, or
interest, premiums or fees on, such financing and (ii) such leasehold mortgage
does not affect or encumber fee title to the property subject to the lease
(other than as a result of the encumbrance of such leasehold interest);

 

-89-



--------------------------------------------------------------------------------

(i) licenses of patents, trademarks, copyrights and other Intellectual Property
rights granted by a Loan Party in the ordinary course of business and, in the
aggregate, not interfering in any material respect with the ability of the Loan
Parties to operate the Project in the ordinary course and licenses permitted
under Section 6.06(h);

(j) subject to the terms of the Existing Intercreditor Agreements, Liens ranking
junior in priority to the Liens securing the Loans securing Indebtedness
permitted under Section 6.01(d)(y);

(k) Liens in respect of an agreement to effect an Asset Sale, to the extent such
Lien extends only to the Property to be disposed of and such Asset Sale is
permitted by Section 6.05 or 6.06;

(l) Liens arising out of judgments, attachments or awards not resulting in a
Default or Event of Default under Section 8.01(i);

(m) [Reserved];

(n) Liens arising from the filing of precautionary UCC financing statements
relating solely to operating leases permitted by this Agreement;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(p) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any Real Property;

(q) Liens securing Indebtedness permitted under Section 6.01(e); provided that
(i) such Liens either exist on the date hereof or are created in connection with
the acquisition, design, installation, construction, repair or improvement of
property financed by such Indebtedness or are created in connection with a
refinancing of Indebtedness incurred under Section 6.01(e) and (ii) such Liens
do not at any time encumber any property other than the property (and proceeds
of the sale or other disposition thereof and the proceeds (including insurance
proceeds), products, rents, profits, accessions and replacements thereof or
thereto) financed by such Indebtedness;

(r) Liens in respect of customary rights of set off, revocation, refund or
chargeback or similar rights under deposit, disbursement or concentration
account agreements or under the UCC or arising by operation of law, of banks or
other financial institutions where any Loan Party maintains deposit,
disbursement or concentration accounts in the ordinary course of a Permitted
Business;

(s) Liens on cash or cash equivalents deposited with, or held for the account
of, any Loan Party securing reimbursement obligations under performance bonds,
municipal bonds, guaranties, commercial or standby letters of credit, bankers’
acceptances, surety bonds or similar instruments permitted under
Section 6.01(g), granted in favor of the issuers of such performance bonds,
guaranties, commercial letters of credit, bankers’ acceptances, surety bonds or
similar instruments, so long as (i) such cash or cash equivalents are segregated
from the Loan Parties’ general cash accounts so that such Liens attach only to
such cash and cash equivalents and (ii) the amount of cash and/or cash
equivalents secured by such Liens does not exceed 110% of the amount of the
obligations secured thereby (ignoring any interest earned or paid on such cash
and any dividends or distributions or other amounts declared or paid in respect
of such cash equivalents);

 

-90-



--------------------------------------------------------------------------------

(t) Liens of sellers of goods to any Loan Party arising under Section 2 of the
UCC or similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

(u) Liens securing Indebtedness permitted under Section 6.01(k), so long as such
Liens attach only to the insurance policies with respect to which such
Indebtedness is incurred, the proceeds thereof, or deposits made as security for
the obligations thereunder;

(v) Liens securing Indebtedness permitted under Section 6.01(d)(x), which may be
secured equally and ratably with the Obligations hereunder subject to the
Obligations hereunder being secured on a “first-out” or “super-priority” basis
relative to such Indebtedness pursuant the First Lien Intercreditor Agreement;

(w) Asset Sales described in Sections 6.06(g) and 6.06(l);

(x) [Reserved];

(y) From and after the lease or sublease of any interest pursuant to
Section 6.06(f), (m) or (n), any reciprocal easement agreement entered into
between a Loan Party and the holder of such interest;

(z) (i) the Master Lease Easements and the Entertainment Venue Easements in
connection with the transactions contemplated under Sections 6.06(m) and (n) and
(ii) any other easements, covenants or rights of way which are not material in
nature and granted to tenants in connection with the leases contemplated under
Section 6.06(f); and

(aa) additional Liens incurred by any Loan Party so long as the obligations
secured by such Liens does not exceed $10,000,000 in the aggregate (with respect
to all Loan Parties) at any time.

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06, (ii) the
Attributable Indebtedness is permitted by Section 6.01 and (iii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.

SECTION 6.04 Investments, Loans and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other securities of,
or any other equity interest in, or make any capital contribution to, any other
person, or purchase or own a futures contract or otherwise become liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract (all of the foregoing, collectively, “Investments”),
except that the following shall be permitted:

(a) extensions of trade credit in the ordinary course of business (including,
without limitation, advances to patrons of the Project’s casino operation
consistent with ordinary course gaming operations and applicable Gaming Laws);

(b) Investments in Cash Equivalents;

 

-91-



--------------------------------------------------------------------------------

(c) to the extent constituting Investments, the incurrence of Indebtedness
permitted by Section 6.01(b);

(d) loans and advances to employees of the Loan Parties in the ordinary course
of business (including, without limitation, for travel, entertainment and
relocation expenses) in an aggregate amount (with respect to all Loan Parties)
not to exceed $500,000 at any one time outstanding;

(e) Investments by any Loan Party in Borrower or any Subsidiary Guarantor;

(f) Investments received in settlement of debt as liabilities owed to the Loan
Parties or in satisfaction of judgments;

(g) to the extent constituting Investments, (i) any Loan Party may consummate a
transaction permitted pursuant to Section 6.05, (ii) any Loan Party may engage
in Asset Sales permitted pursuant to Section 6.06 (including receipt of
consideration constituting Investments), (iii) any Loan Party may make Dividends
permitted pursuant to Section 6.07 and (iv) any Loan Party may take actions
permitted pursuant to Section 6.08;

(h) Investments consisting of pledges or deposits made in the ordinary course of
business, including the investment of such sums as provided in Sections 6.02(d),
(r) and (s);

(i) Investments consisting of debt securities and other non-cash consideration
received as consideration for an Asset Sale permitted by Section 6.06;

(j) prepaid expenses and similar items in the ordinary course of business
pursuant to transactions not otherwise prohibited hereunder;

(k) in addition to Investments otherwise expressly permitted by this
Section 6.04, so long as no Default or Event of Default shall have occurred and
be continuing at the time such Investments are made or would result therefrom,
Investments by the Loan Parties in an aggregate amount (with respect to all Loan
Parties), not to exceed $5,000,000 at any time outstanding;

(l) Investments in Unrestricted Subsidiaries and joint ventures established to
develop or operate restaurants, night clubs, hotel space, entertainment venues,
retail space or other activities within the Project not to exceed $10,000,000 at
any time outstanding, which Investments may be made pursuant to (or in lieu of)
dispositions in the manner contemplated under Section 6.06(n) or received in
consideration for dispositions under Section 6.06(n); and

(m) Investments in an amount (when taken together with any Dividends made
pursuant to Section 6.07(j)) not to exceed the amount of any net cash proceeds
received by the Loan Parties since the Term Loan Closing Date from capital
contributions or issuances of Qualified Capital Stock; provided that after
giving effect pro forma effect to such Investment, (i) the Debt Service Coverage
Ratio shall be greater than 1.50 to 1.00 and (ii) the Minimum Liquidity Test
shall be satisfied; provided further that if the requirements of the foregoing
proviso are not satisfied, Investments made pursuant to this clause (m) (when
taken together with any Dividends made pursuant to Section 6.07(j)) shall not
exceed $10,000,000 in any fiscal year.

The amount of any Investment shall be the initial cost thereof (or, in the case
of Investments under clause (k) (in a form other than cash or Cash Equivalents),
based on the fair market value of the assets contributed on the date of such
contributions), minus all payments received from time to time with respect to
such Investment, whether constituting dividends, distributions, sale proceeds,
interest,

 

-92-



--------------------------------------------------------------------------------

principal or otherwise; and in the case of an Investment which is a Contingent
Obligation, the amount thereof shall be determined as provided in the definition
of Contingent Obligation and shall be reduced as the underlying obligation is
reduced.

SECTION 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, except that
the following shall be permitted:

(a)(i) any Loan Party (other than Holdings) may be merged or consolidated with
or into Borrower or any Subsidiary Guarantor (provided, that in the event any
such merger or consolidation involves Borrower, Borrower shall be the continuing
or surviving entity) and (ii) any Restricted Subsidiary which is not a
Subsidiary Guarantor may be merged or consolidated with or into any Restricted
Subsidiary which is not a Subsidiary Guarantor;

(b) any Subsidiary Guarantor may dispose of any or all of its assets (including,
to the extent permitted hereunder, upon voluntary liquidation, dissolution,
winding up or otherwise) to Borrower or any other Subsidiary Guarantor;

(c) any Subsidiary of Borrower may liquidate, wind up or dissolve if Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of Borrower and its Subsidiaries taken as a whole is not materially
disadvantageous to the Lenders; and

(d) any Loan Party or Subsidiary of a Loan Party may dispose of any of its
property in accordance with Section 6.06.

SECTION 6.06 Asset Sales. Effect any Asset Sale, except that the following shall
be permitted:

(a) the disposition for fair market value of obsolete, surplus or worn out
property or property no longer useful or necessary in the business of the Loan
Parties;

(b) the disposition of cash or Cash Equivalents (in each case in transactions
not prohibited hereunder), Investments permitted pursuant to Section 6.04,
inventory in the ordinary course of business, and receivables (in connection
with the collection thereof and otherwise as customary in businesses of the type
conducted by the Loan Parties);

(c) dispositions permitted by Section 6.05 or Section 6.07;

(d) the sale or issuance of any Loan Party’s Equity Interests (other than
Disqualified Capital Stock) to its direct parent or (except in the case of the
sale or issuance of Borrower’s Equity Interests) to another Loan Party;

(e) dispositions of property having a fair market value not in excess of
$2,500,000 in the aggregate (with respect to all the Loan Parties) in any fiscal
year; provided, that (i) the consideration received for such property shall be
in an amount at least equal to the fair market value thereof (determined as of
the time of execution of a binding agreement with respect to such dispositions);
and (ii) the consideration received therefor shall be at least 75% in cash or
Cash Equivalents; provided that for purposes of this clause (ii), each of the
following shall be deemed to be cash: (A) any liabilities (as shown the most
recent balance sheet of Borrower and its consolidated Subsidiaries provided
hereunder or in the footnotes thereto) of Borrower or such Loan Party, other
than liabilities that are by their terms subordinated to the payment in cash of
the Obligations, that are assumed by the transferee with respect to the
applicable disposition and for which Borrower and the applicable Loan Parties
shall have been validly released and (B)

 

-93-



--------------------------------------------------------------------------------

any securities or instruments received by Borrower or such Loan Party from such
transferee that are converted by Borrower or such Loan Party into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable disposition;

(f) subject to the last paragraph of this Section 6.06, Borrower and its
Restricted Subsidiaries may enter into any leases or subleases with respect to
any of its Real Property (including in order to minimize unrelated business
taxable income to indirect members in Borrower);

(g) the dedication of space or other dispositions of property in connection with
and in furtherance of constructing structures or improvements reasonably related
to the development, construction and operation of the Project; provided, that in
each case such dedication or other dispositions are in furtherance of, and do
not materially impair or interfere with the use or operations (or intended use
or operations) of, the Project;

(h) any Loan Party may (i) license trademarks, trade names, copyrights, patents
and other Intellectual Property in the ordinary course of business, provided
that such licensing, individually or in the aggregate (with respect to all Loan
Parties), does not interfere in any material respect with the ordinary conduct
of the business of the Loan Parties and (ii) abandon any trademarks, trade
names, copyrights, patents or other Intellectual Property no longer necessary in
the business of the Loan Parties;

(i) the incurrence of Liens permitted under Section 6.02; provided, that any
leases (whether or not constituting Permitted Liens) shall be permitted only to
the extent provided in subsection (f) above and the last paragraph of this
Section 6.06;

(j) Asset Sales in connection with or as a result of any Casualty Event;
provided, that the Loan Parties otherwise comply with Sections 2.10 and 2.17, as
applicable;

(k) Asset Sales by any Loan Party to Borrower or any Subsidiary Guarantor;
provided, that in each case each Subsidiary Guarantor shall have taken all
actions required pursuant to Section 5.10 with respect to any property acquired
by it pursuant to this clause (k);

(l) the granting of easements, rights of way and rights of access to
Governmental Authorities, utility providers, cable or other communication
providers and other parties providing services or benefits to the Project, the
Real Property held by the Loan Parties or the public at large that (i) do not in
any case materially detract from the value of the Real Property, taken as a
whole, and (ii) would not reasonably be expected to interfere in any material
respect with the construction, development or operation of the Project or the
Real Property;

(m) subject to applicable Liquor Laws and Gaming Laws and to the extent no
License Revocation could reasonably be anticipated to result therefrom, any Loan
Party may (i) enter into a master lease with respect to any portion of the
Project with a person who shall from time to time directly or indirectly lease
or sublease such property to persons who, either directly or through Affiliates
of such persons, shall operate or manage all or some of the food and beverage or
retail venues within the Project, including without limitation restaurants,
night clubs and bars, or recreation venues within the Project, and (ii) grant
related declarations of covenants, conditions and restrictions and reservation
of easements and common area spaces benefiting the tenants of such lease and
subleases generally (collectively, “Master Lease Easements,” and together with
any such master lease, are referred to collectively as “Master Lease Documents”
and individually as a “Master Lease Document”); provided that (A) no Event of
Default shall exist and be continuing at the time any such Master Lease Document
is entered into or would occur as a result of entering into such Master Lease
Document or sublease permitted pursuant

 

-94-



--------------------------------------------------------------------------------

thereto, (B) the Loan Parties shall be required to maintain control (which may
be through required contractual standards) over the primary aesthetics and
standards of service and quality of the business being operated or conducted in
connection with any such leased or subleased space, and (C) no Master Lease
Document or operations conducted pursuant thereto would be reasonably expected
to materially interfere with, or materially impair or detract from, the
operation of the Project; provided, further, that (x) the Collateral Agent on
behalf of the Secured Parties shall provide the master lessee tenant under any
Master Lease Document and any tenants under any sublease entered into pursuant
to such Master Lease Document with a subordination, non-disturbance and
attornment agreement substantially in the form of Exhibit R hereto or in such
other form as is reasonably satisfactory to the Collateral Agent and the
applicable Loan Party, and (y) unless the Administrative Agent shall otherwise
waive such requirement, with respect to any such lease or sublease having a term
of five years or more and reasonably anticipated annual rents (whether due to
base rent, fixed rents, reasonably anticipated percentage rents or other
reasonably anticipated rental income from such lease or sublease) in excess of
$5,000,000 (other than leases solely between Loan Parties) the applicable Loan
Party shall enter into, and cause the tenant under any such Master Lease
Document to enter into, such subordination, non-disturbance and attornment
agreement;

(n) subject to applicable Liquor Laws and Gaming Laws and to the extent no
License Revocation could reasonably be anticipated to result therefrom the
(i) lease or sublease of, any portion of the Project to persons who, either
directly or through Affiliates of such persons, intend to operate or manage a
night club, bar, restaurant, recreation, spa, pool, exercise or gym facility, or
entertainment or retail venues within the Project and (ii) the grant of related
declarations of covenants, conditions and restrictions and reservation of
easements and common area spaces benefiting such tenants of such lease and
subleases generally (collectively, the “Entertainment Venue Easements,” and
together with any such lease or sublease, are referred to collectively as the
“Entertainment Venue Documents” and individually as an “Entertainment Venue
Document”); provided that (A) no Event of Default shall exist and be continuing
at the time any such Entertainment Venue Document is entered into or would occur
as a result of entering into such Entertainment Venue Document, (B) the Loan
Parties shall be required to maintain control (which may be through required
contractual standards to be determined by the respective Loan Parties in their
sole but reasonable discretion) over the primary aesthetics and standards of
service and quality of the business being operated or conducted in connection
with any such leased or subleased space and (C) no Entertainment Venue Document
or operations conducted pursuant thereto would reasonably be expected to
materially interfere with, or materially impair or detract from, the operation
of the Project; provided further that (x) upon request by Borrower, the
Collateral Agent on behalf of the Secured Parties shall provide the tenant under
any Entertainment Venue Document with a subordination, non-disturbance and
attornment agreement substantially in the form of Exhibit R hereto or in such
other form as is reasonably satisfactory to the Collateral Agent and the
applicable Loan Party, and (y) unless the Administrative Agent shall otherwise
waive such requirement, with respect to any such Entertainment Venue Document
having a term of five years or more and reasonably anticipated annual rents
(whether due to base rent, fixed rents, reasonably anticipated percentage rents
or other reasonably anticipated rental income from such lease or sublease) in
excess of $5,000,000 (other than leases solely between Loan Parties), the
applicable Loan Party shall enter into, and cause the tenant under any such
Entertainment Venue Document to enter into, such subordination, non-disturbance
and attornment agreement; and

(o) Investments permitted under Section 6.04.

Notwithstanding the foregoing provisions of this Section 6.06, subsection
(f) above shall be subject to the additional provisos that: (a) no Event of
Default shall exist and be continuing at the time such transaction, lease or
sublease is entered into, (b) such transaction, lease or sublease would not
reasonably be expected to materially interfere with, or materially impair or
detract from, the operation of the Project, (c) no gaming, hotel or casino
operations (other than hotel operations approved in writing by the Required
Lenders and the operation of arcades and games for minors) may be conducted on
any space

 

-95-



--------------------------------------------------------------------------------

that is subject to such transaction, lease or sublease other than by and for the
benefit of the Loan Parties and (d) no lease or sublease may provide that a Loan
Party subordinate its fee, condominium or leasehold interest to any lessee or
any party financing any lessee; provided, that (x) the Collateral Agent on
behalf of the Secured Parties shall provide the tenant under any such lease or
sublease (at the request of Borrower) with a subordination, non-disturbance and
attornment agreement substantially in the form of Exhibit R hereto with such
changes as the Collateral Agent may approve, which approval shall not be
unreasonably withheld, conditioned or delayed, or in such other form as is
reasonably satisfactory to the Collateral Agent and (y) unless the
Administrative Agent shall otherwise waive such requirement, with respect to any
such lease or sublease having a term of five years or more and reasonably
anticipated annual rents (whether due to base rent, fixed rents, reasonably
anticipated percentage rents or other reasonably anticipated rental income from
such lease or sublease) in excess of $5,000,000 (other than leases solely
between Loan Parties), the applicable Loan Party shall enter into, and cause the
tenant under any such lease or sublease to enter into with the Collateral Agent
for the benefit of the Secured Parties, a subordination, non-disturbance and
attornment agreement, substantially in the form of Exhibit R hereto with such
changes as the Collateral Agent may approve, which approval shall not be
unreasonably withheld, conditioned or delayed.

SECTION 6.07 Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:

(a) to the extent constituting Dividends, (i) any Loan Party may consummate a
transaction permitted pursuant to Section 6.05, (ii) any Loan Party may make
Investments permitted pursuant to Section 6.04 and (iii) any Loan Party may take
actions permitted pursuant to Section 6.08;

(b) any Loan Party may pay Dividends to Borrower or any Subsidiary Guarantor and
any person that is not a Loan Party may pay Dividends on a ratable basis to its
equity owners;

(c) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Loan Parties may pay dividends or
distributions to the other Loan Parties or Borrower to permit such other persons
to (i) repurchase Qualified Capital Stock of Borrower or any Loan Party from
present or former employees (or the estates, family members or heirs) of such
persons upon the death, disability or termination of employment of such
employees or (ii) make payments in respect of Indebtedness issued by Borrower
solely for the purposes described in clause (i); provided, that the aggregate
amount of payments under this subsection (c), will not exceed $5,000,000 during
any fiscal year; provided further that if any portion of such permitted dividend
or distribution is not made in any fiscal year, such portion may be carried over
for dividends or distributions to be made in accordance with clause (i) or
(ii) above in the next succeeding fiscal year (with amounts expended in such
next succeeding fiscal year to be applied first against the amount carried over
and second against the amount set forth above in respect of such succeeding
fiscal year) subject to the aggregate amount of payments under this subsection
(c) (including any amounts carried over) not exceeding $10,000,000 during any
fiscal year;

(d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Loan Parties may pay Dividends not
otherwise permitted under any other subsection of this Section 6.07 in an amount
not to exceed, in the aggregate (with respect to all Loan Parties), $500,000 per
fiscal year;

(e) to the extent constituting Dividends, the Loan Parties may pay Project
Costs;

(f) the making of any Dividend in exchange for, or out of the net cash proceeds
of the substantially concurrent sale (other than to a Subsidiary of Borrower)
of, Equity Interests of Borrower (other than Disqualified Capital Stock), or of
any person that is or becomes, substantially concurrently with such transaction,
a holding company of Borrower, or from the substantially concurrent contribution
of common equity capital to Borrower;

 

-96-



--------------------------------------------------------------------------------

(g) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options or warrants to the extent such Equity Interests represent a
portion of the exercise price of those stock options or warrants;

(h) any termination or cancellation of Equity Interests issued to, or reserved
for issuance to, any director, officer or employee of the Loan Parties or
Borrower, including upon the death, disability or termination of employment of
such director, officer or employee;

(i) Dividends constituting payment in respect of fractional shares relating to
the exercise of stock options or warrants;

(j) Dividends in an amount (when taken together with any Investments made
pursuant to Section 6.04(m)) not to exceed the amount of any net cash proceeds
received by the Loan Parties since the Term Loan Closing Date from capital
contributions or issuances of Qualified Capital Stock; provided that after
giving effect pro forma effect to such Investment, (i) the Debt Service Coverage
Ratio shall be greater than 1.50 to 1.00 and (ii) the Minimum Liquidity Test
shall be satisfied; provided further that if the requirements of the foregoing
proviso are not satisfied, Investments made pursuant to this clause (j) (when
taken together with any Investments made pursuant to Section 6.04(m)) shall not
exceed $10,000,000 in any fiscal year; and

(k) for each taxable period during which Stockbridge/SBE Intermediate Company,
LLC (“Intermediate”) is a partnership for U.S. federal tax purposes, Dividends
to and from Holdings in an amount necessary to permit Intermediate to make a pro
rata distribution on each April 15, June 15, September 15, and January 15 (or
next succeeding Business Day if such date falls on other than a Business Day) of
such taxable period to its owners such that each direct or indirect owner of
Intermediate receives an amount from such pro rata distribution from
Intermediate sufficient to enable such owner to pay its U.S. federal, state
and/or local income taxes (as applicable) attributable to its share of the
taxable income of Intermediate that is attributable to Intermediate’s direct
ownership of Holdings and its indirect ownership of Borrower with respect to
such taxable period (assuming that each owner is subject to income tax at the
highest combined marginal federal, state, and/or local income tax rate
applicable to any owner for such taxable period and taking into account the
deductibility of state and local income taxes for U.S. federal income tax
purposes (and any limitations thereon), the alternative minimum tax, any
cumulative net taxable loss of Intermediate for prior taxable periods ending
after the Closing Date to the extent such loss is of a character that would
allow such loss to be available to reduce taxes in the current taxable period
(taking into account any limitations on the utilization of such loss to reduce
such taxes and assuming such loss had not already been utilized) and the
character (e.g., long-term or short-term capital gain or ordinary or exempt) of
the applicable income) and (ii) Dividends to Holdings and from Holdings in an
amount equal to the Taxes of Holdings and Intermediate and the expenses of
preparing and filing the Tax returns of Holdings and Intermediate, in an amount
not to exceed $250,000 per annum.

SECTION 6.08 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more of its Restricted Subsidiaries), other
than on terms and conditions at least as favorable to such Company as would
reasonably be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

 

-97-



--------------------------------------------------------------------------------

(a) on terms that are not less favorable to the applicable Loan Party than those
that might be obtained at the time in a comparable arm’s length transaction with
persons who are not Affiliates of such Loan Party and the applicable Loan Party
has delivered to the Administrative Agent prior to the consummation of any such
transaction (1) with respect to any transaction or series of related
transactions involving aggregate consideration in excess of $1,000,000, a
resolution of the Board of Directors of the applicable Loan Party certifying
that such transaction or series of related transactions complies with this
Section 6.08 and that such transaction or series of related transactions has
been approved by a majority of the disinterested members of the Board of
Directors of the applicable Loan Party, to the extent there are any such
disinterested members of such Board of Directors and (2) with respect to any
such transaction or series of related transactions that involves aggregate
consideration in excess of $5,000,000, an opinion as to the fairness to the
applicable Loan Party at the time such transaction or series of related
transactions is entered into from a financial point of view issued by an
accounting, appraisal or investment banking firm of national standing;

(b) a disposition permitted pursuant to Section 6.06 (provided, that the
requirements of subsection (a) above shall apply to leases of portions of the
Project permitted pursuant to Section 6.06(f) and dispositions permitted
pursuant to Section 6.06(b) and provided further that dispositions permitted
pursuant to Section 6.06(m) and (n) shall be on terms at least as favorable to
the Loan Parties, taken as a whole and giving effect to all related transactions
and the benefits to the Project expected to result therefrom, as in a comparable
arm’s length transaction), an Investment permitted pursuant to Section 6.04 or a
Dividend permitted pursuant to Section 6.07;

(c) the payment of Project Costs;

(d) customary employment, employee benefit, compensation, indemnification and
insurance arrangements with officers, managers and directors of any Loan Party;

(e) the disposition or issuance by any Loan Party of its Equity Interests (other
than Disqualified Capital Stock) permitted pursuant to Section 6.06 and the
issuance by Borrower of its Equity Interests (other than Disqualified Capital
Stock);

(f) the reimbursement of amounts provided by an Affiliate for application
towards expenditures necessary as a result of a casualty, Event of Eminent
Domain or Taking prior to receipt of Insurance Proceeds or Eminent Domain
Proceeds as the case may be, by the Loan Parties with respect thereto;

(g) transactions contemplated by the Financing Agreements and transactions
entered into in connection with modifications to the Financing Agreements;

(h) transactions with Unrestricted Subsidiaries or joint ventures pursuant to
this Agreement in the manner contemplated under Section 6.06(n) or for the
purpose of developing the assets held by such Unrestricted Subsidiaries or joint
ventures; and

(i) transactions contemplated by agreements existing as of the Closing Date, as
set forth on Schedule 6.08(i), including the Affiliate Documents.

SECTION 6.09 Financial Covenants.

(a) Consolidated First Lien Leverage Ratio. Permit the Consolidated First Lien
Leverage Ratio as of the last day of any Test Period ending on and after the
Initial Calculation Date to exceed the ratio set forth opposite such fiscal
quarter in the table below:

 

-98-



--------------------------------------------------------------------------------

Fiscal Quarter Ending:

   Ratio  

September 30, 2015

     7.25 to 1.00   

December 31, 2015

     5.75 to 1.00   

March 31, 2016

     5.50 to 1.00   

June 30, 2016

     5.50 to 1.00   

September 30, 2016

     5.00 to 1.00   

December 31, 2016

     4.75 to 1.00   

March 31, 2017

     4.75 to 1.00   

June 30, 2017

     4.50 to 1.00   

September 30, 2017

     4.00 to 1.00   

December 31, 2017

     4.00 to 1.00   

March 31, 2018

     3.75 to 1.00   

June 30, 2018 and thereafter

     3.75 to 1.00   

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for the last day of any Test Period ending on and after the
Initial Calculation Date to exceed the ratio set forth opposite such fiscal
quarter in the table below:

 

Fiscal Quarter Ending:

   Ratio  

September 30, 2015

     1.00 to 1.00   

December 31, 2015

     1.00 to 1.00   

March 31, 2016

     1.00 to 1.00   

June 30, 2016

     1.00 to 1.00   

September 30, 2016

     1.00 to 1.00   

December 31, 2016

     1.25 to 1.00   

March 31, 2017

     1.25 to 1.00   

June 30, 2017

     1.25 to 1.00   

September 30, 2017

     1.25 to 1.00   

December 31, 2017

     1.50 to 1.00   

March 31, 2018

     1.50 to 1.00   

June 30, 2018 and thereafter

     1.50 to 1.00   

(c) Capital Expenditures. Permit Capital Expenditures to exceed the amount set
forth below for each of the fiscal years of Borrower set forth below:

 

Twelve Month Period Ending:

   Amount  

December 31, 2015

   $ 12,500,000   

December 31, 2016

   $ 12,500,000   

December 31, 2017 and thereafter

   $ 12,500,000   

provided that the amounts for any period set forth above may be increased by
carrying over in any period set forth above any amount not spent in the
immediately preceding period (with carried-over amounts applied first in any
succeeding year).

 

-99-



--------------------------------------------------------------------------------

SECTION 6.10 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, Etc. Directly or indirectly:

(a) make any optional or voluntary payment, prepayment, repurchase or redemption
of principal on, or otherwise voluntarily or optionally defease, any Qualified
Additional Financing and Subordinated Indebtedness, or segregate funds for any
such payment, prepayment, repurchase, redemption or defeasance, or enter into
any derivative or other transaction with any derivatives counterparty obligating
any Loan Party to make payments to such derivatives counterparty as a result of
any change in market value of such Indebtedness, except with respect to the
prepayment, repurchase, redemption or defeasance (and the segregation of funds
related thereto) of Indebtedness with the proceeds of Permitted Refinancings
thereof or from the proceeds of equity contributions or issuances of Qualified
Capital Stock or in connection with the conversion of Indebtedness to Qualified
Capital Stock of Borrower;

(b) terminate, amend or modify, or permit the termination, modification of its
Organizational Documents if any such termination, amendment or modification
would, individually or in the aggregate, be materially disadvantageous to the
interests of Lenders; provided, however, that in no event shall the consent of
Required Lenders be required for (i) any such termination, amendments or
modifications effected in connection with any transfers permitted by this
Agreement or (ii) any such amendments or modifications or such new agreements
which are required by the Gaming Laws and otherwise not adverse in any material
respect to the interests of the Lenders or in connection with the transactions
permitted under Section 6.04, 6.05 or 6.06;

(c) agree to any amendments to, or assignments, terminations or waivers of, any
of its rights under, any Permits or Material Agreements without in each case
obtaining the prior written consent of the Required Lenders if any such
amendments, assignments, terminations or waivers would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect (taking
into consideration any viable replacements or substitutions therefor at the time
such determination is made) or would, individually or in the aggregate, be
materially disadvantageous to the interests of Lenders; or

(d) amend or otherwise change the terms of any Financing Agreements (other than
the Loan Documents) or make any payment consistent with an amendment thereof or
change thereto if the effect of such amendment or change is to increase the
outstanding principal amount thereunder (other than as a result of interest
payable in kind), increase the interest rate on such Indebtedness so as to cause
such Indebtedness to cease to qualify as Qualified Additional Financing, change
(to earlier dates) any dates upon which payments of principal or interest are
due thereon, change the redemption, prepayment or defeasance provisions thereof
(to require any additional or earlier prepayment) or change the subordination
provisions of any such Indebtedness (or of any guaranty thereof).

SECTION 6.11 Limitation on Certain Restrictions on Subsidiaries. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Loan Party to (a) pay Dividends in respect of any Equity
Interest of such Loan Party held by, or pay or subordinate any Indebtedness owed
to, any other Loan Party, (b) make Investments in any other Loan Party or
(c) transfer any of its assets to any other Loan Party, except for such
encumbrances or restrictions (i) described in Section 6.15, (ii) existing
pursuant to contracts existing as of the Closing Date or (iii) under or by
reason of (A) the Financing Agreements or other Indebtedness permitted
hereunder; provided that, in the case of the Financing Agreements or other
Indebtedness permitted hereunder, the terms and conditions of any such
encumbrances or restrictions are not materially more restrictive, taken as a
whole, than those in effect under this Agreement, (B) Requirements of Law,
including any Gaming Laws, (C) any agreement that has been entered into in
connection with the disposition of all or substantially all of the Equity
Interests or property of a Loan Party or the disposition of property covered by
such restriction, (D) with respect to any property subject to a Lien permitted
in accordance with Section 6.02, an agreement

 

-100-



--------------------------------------------------------------------------------

that has been entered into in connection with the incurrence of such Liens so
long as such restrictions relate solely to the property subject to such Liens
and the proceeds of such property, (E) provisions limiting the disposition or
distribution of assets or property in joint venture agreements, asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements, which limitation is applicable only to the assets that are the
subject of such agreements, (F) restrictions in respect of Equity Interests and
customary provisions with respect to the disposition or distribution of assets
or property in partnership or joint venture agreements, asset sale agreements,
stock sale agreements and other similar agreements entered into in the ordinary
course of business, (G) restrictions with respect to Excluded Property,
(H) other customary nonassignment provisions in leases, licenses and similar
agreements and other contracts and (I) any contractual obligation that is
reasonably determined by Borrower not to materially adversely affect the ability
of any Loan Party to perform its obligations under the Loan Documents.

SECTION 6.12 Limitation on Issuance of Capital Stock.

(a) With respect to Borrower, issue any Equity Interest that is not Qualified
Capital Stock.

(b) With respect to any Subsidiary, issue any Equity Interest (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except (i) for stock splits,
stock dividends and additional issuances of Equity Interests which do not
decrease the percentage ownership of Borrower or any Subsidiary in any class of
the Equity Interest of such Subsidiary; (ii) Subsidiaries of Borrower formed
after the Closing Date may issue Equity Interests to Borrower or the Subsidiary
of Borrower which is to own such Equity Interests; and (iii) for issuance of
nominal directors’ qualifying shares pursuant to Requirements of Law. All Equity
Interests issued in accordance with this Section 6.12(b) shall, to the extent
required by Sections 5.10 and 5.11 or any Security Agreement or if such Equity
Interests are issued by Borrower, subject to compliance with applicable Gaming
Laws, be delivered to the Collateral Agent (or the Term Loan Collateral Agent as
bailee for the Collateral Agent pursuant to the First Lien Intercreditor
Agreement) for pledge pursuant to the applicable Security Agreement. The
relevant Loan Parties shall use their commercially reasonable efforts to obtain
the approval of the Nevada Gaming Commission of the pledge of the Equity
Interests in each Subsidiary that is licensed by or registered with the Nevada
Gaming Commission within 180 days following the date on which the obligation to
pledge such Equity Interests arises (or such longer period as the Administrative
Agent shall agree in its reasonable discretion).

SECTION 6.13 Business; Holding Company Status.

(a) Enter into any material line of business other than Permitted Businesses; or

(b) Permit Holdings to hold title to the Project Site or the principal assets
comprising the Project (except through its Equity Interests in Subsidiaries
which hold title to such assets).

SECTION 6.14 Fiscal Year. Change its fiscal year-end to a date other than
December 31.

SECTION 6.15 No Further Negative Pledge. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of a Loan Party to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure the Obligations
other than (i) agreements existing as of the Closing Date, (ii) as permitted by
Section 6.11 and (iii) (a) this Agreement and the other Financing Agreements,
(b) any agreements governing any Liens permitted hereunder (in each such case,
any prohibition or limitation shall only be effective against the property
financed thereby or subject to such Lien and proceeds thereof), (c) customary

 

-101-



--------------------------------------------------------------------------------

nonassignment provisions contained in leases, licenses and similar agreements,
joint venture arrangements and other contracts (in each case other than those
with respect to Real Property) and so long as such restrictions are limited to
such leases, licenses and similar agreements, joint venture arrangements or
other contracts, or, in the case of leases, licenses and similar agreements, the
property subject thereto), (d) any agreements governing any Excluded Property
(in which case any prohibition or limitation shall only be effective against
such Excluded Property applicable thereto and proceeds thereof), (e) as required
by applicable Law, including any Gaming Law, (f) restrictions on the transfer of
any property subject to a contract with respect to an Asset Sale or other
transfer, conveyance or disposition permitted under this Agreement,
(g) agreements in existence with respect to a Restricted Subsidiary at the time
it is so designated or at the time such person becomes a Restricted Subsidiary,
provided, however, that such agreements are not entered into in anticipation or
contemplation of such designation or of such person becoming a Restricted
Subsidiary, (h) restrictions on deposits made in connection with license
applications or to secure letters of credit or surety or other bonds issued in
connection therewith or deposits made in the ordinary course of business with
respect to insurance premiums, worker’s compensation, statutory obligations,
utility deposits, rental obligations, unemployment insurance, performance of
tenders, surety and appeal bonds and other similar obligations (or to secure
letters of credit or surety or other bonds relating thereto), (i) the
subordination provisions of any Indebtedness owed to Borrower or any of its
Restricted Subsidiaries, (j) any agreements, encumbrances or restrictions
existing on the Closing Date and (k) restrictions in agreements governing
Permitted Refinancing Indebtedness so long as such restrictions are no more
restrictive in any material respect than the restrictions in the agreements
governing the Indebtedness being refinanced.

SECTION 6.16 Anti-Corruption Law; Anti-Money Laundering.

(a) Directly or indirectly, knowingly conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any person described in Section 3.21 (and the Loan Parties shall deliver to
the Lenders any certification or other evidence requested from time to time by
any Lender in its reasonable discretion, confirming the Loan Parties’ compliance
with this Section 6.16).

(b) Borrower will not request any Borrowing or Letter of Credit, and Borrower
shall not use, and shall use reasonable efforts to procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

(c) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

SECTION 6.17 Limitation on Hedge Agreements. Enter into any Hedging Agreement
other than Hedging Agreements entered into in the ordinary course of business
(and not for speculative purposes) to protect against changes in interest rates
or foreign exchange rates.

SECTION 6.18 Limitation on Zoning and Contract Changes and Compliance. Without
the knowledge and written consent of the Administrative Agent, initiate or
consent to any zoning change of the Project Site or seek any material variance
under any existing zoning ordinance, except, in each case, to the extent such
variance or change in zoning would not reasonably be expected to materially and
adversely affect the occupancy, use or operation of all or any material portion
of the Project Site as a hotel and casino.

 

-102-



--------------------------------------------------------------------------------

SECTION 6.19 No Joint Assessment; Separate Lots. Suffer, permit or initiate the
joint assessment of any Mortgaged Property owned by it with real property other
than the Mortgaged Property owned by it or other Loan Parties.

SECTION 6.20 Holdings. Notwithstanding any other provisions hereof, Holdings
shall not engage at any time in any business or business activity other than
(i) ownership of the Equity Interests in Borrower, together with activities
directly related thereto, and Holdings shall own no assets other than such
Equity Interests, its books and records and such Cash as is required to pay its
expenses, (ii) performance of its obligations under and in connection with the
Loan Documents, the Term Loan Documents and the Qualified Additional Financing
Documents and Permitted Refinancings of the foregoing, and Holdings shall incur
no other Obligations (including Indebtedness), liabilities or Liens other than
Obligations and Liens under the Loan Documents, the Qualified Additional
Financing Documents and other customary obligations incidental to its existence
and ownership of the Equity Interests in Borrower (including, without
limitation, guarantees of obligations of Borrower and the Subsidiary Guarantors
in the ordinary course of the operation of Borrower’s or such Subsidiary
Guarantor’s business, to the extent such guaranteed obligations are permitted by
the Loan Documents), (iii) issuance of Equity Interests and (iv) as otherwise
required by law.

ARTICLE VII

GUARANTEE

SECTION 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrower, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Hedging Agreement or Treasury Services Agreement
entered into with a counterparty that is a Secured Party, in each case strictly
in accordance with the terms thereof, in each case excluding any Excluded Swap
Obligation (such obligations, excluding any Excluded Swap Obligation, being
herein collectively called the “Guaranteed Obligations”). The Guarantors hereby
jointly and severally agree that if Borrower or other Guarantor(s) shall fail to
pay in full when due (whether at stated maturity, by acceleration or otherwise)
any of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the

 

-103-



--------------------------------------------------------------------------------

generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any Lender, the
Issuing Bank or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns.

SECTION 7.03 Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expi-

 

-104-



--------------------------------------------------------------------------------

ration and termination of the Revolving Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 7.01, whether by subrogation or otherwise, against Borrower or any
other Guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations, except as provided in Section 7.12 hereof. Any
Indebtedness of any Loan Party permitted pursuant to Section 6.01(b) shall be
subordinated to such Loan Party’s Secured Obligations in the manner set forth in
the Intercompany Note evidencing such Indebtedness.

SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) in connection with the proceeding referenced in Section 8.01(g) or
(h) as against Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by Borrower) shall forthwith become
due and payable by the Guarantors for purposes of Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 7.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) the Equity Interests of any Guarantor are
sold or otherwise transferred such that such Guarantor no longer constitutes a
Restricted Subsidiary (a “Transferred Guarantor”) to a person or persons, none
of which is Borrower or a Restricted Subsidiary, such Transferred Guarantor
shall, upon the consummation of such sale or transfer, be, and (ii) any
Restricted Subsidiary is designated as an Unrestricted Subsidiary, such
Subsidiary be automatically released from its obligations under this Agreement
(including under Section 10.03 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Security Document and the pledge of
such Equity Interests to the Collateral Agent pursuant to the Security Agreement
shall be automatically released, and, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request, the Collateral Agent shall take such actions as are necessary to effect
each release described in this Section 7.09 in accordance with the relevant
provisions of the Security Documents, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request in order to demonstrate compliance with this Agreement.

 

-105-



--------------------------------------------------------------------------------

SECTION 7.10 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment; provided, that such right of
contribution shall not apply with respect to any Excluded Swap Obligation. Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 7.04. The provisions of this Section 7.10 shall in no respect limit
the obligations and liabilities of any Guarantor to the Administrative Agent,
the Issuing Bank and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, the Issuing Bank and the Lenders for the full amount of
Guaranteed Obligations guaranteed by such Guarantor hereunder.

SECTION 7.11 Nevada Specific Provisions and Waivers. In the event of any
inconsistencies between the other terms and conditions of Article VII and this
Section 7.11, the terms and conditions of this Section 7.11 shall control and be
binding. With respect to the foregoing provisions, the following shall apply to
the extent that a court of competent jurisdiction would deem the laws of the
State of Nevada to be applicable to this Article. By executing this Agreement,
each Guarantor (a) to the fullest extent permitted by law, waives and
relinquishes any defense based on any right of subrogation, reimbursement,
contribution or indemnification or any other suretyship defenses it otherwise
might or would have under Nevada law or other applicable law (including, to the
extent permitted by Nevada Revised Statutes (“NRS”) 40.495, any defense or
benefit that may be derived from the one-action rule under NRS 40.430 and any
other statute or judicial decisions to require Collateral Agent to proceed
against or exhaust any security held by Collateral Agent or any Lender at any
time or to pursue any other remedy in Collateral Agent’s or any Lender’s power
before proceeding against any Guarantor) and agrees that it will be fully liable
under this Article VII even though the Collateral Agent may foreclose on the
Collateral or otherwise enforce any of its rights and remedies under this
Agreement, Security Documents or Mortgages, and even though Collateral Agent
forecloses against the real property on which the Project is located or any
portion thereof or the Collateral of any portion thereof; (b) waives any and all
defenses now or hereafter arising or asserted by reason of Guarantor’s rights
under NRS 104.3605, Guarantor specifically agreeing that such waiver shall
constitute a waiver of discharge under NRS 104.3605(9); (c) waives the
provisions of NRS 40.495(4) including, without limitation, the right to a fair
market value hearing pursuant to NRS 40.495(4)(a) and the limitation on the
money judgment set forth in NRS 40.495(4)(b); and (d) to the fullest extent
permitted by law, agrees that such Guarantor will not assert any such defense in
any action or proceeding which the Collateral Agent may commence to enforce this
Article VII.

SECTION 7.12 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee and any security interest
granted under the Security Agreement in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 7.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.12, or otherwise
under this guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 7.12 shall remain
in full force and effect until the Obligations have been paid and performed in
full. Each Qualified ECP Guarantor intends that this Section 7.12 constitute,
and this Section 7.12 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-106-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”), provided in no event shall any
such event that occurs prior to the Closing Date constitute an Event of Default:

(a) default shall be made in the payment of any principal of any Loan or any
reimbursement obligations in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment (whether voluntary or mandatory) thereof or by acceleration
thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by any Loan Party in or
in connection with any Loan Document or Credit Extension hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, or financial statement furnished in connection with or pursuant to
any Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in Section 5.02(d), 5.03(a) or
5.08 or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after receipt by Borrower of written notice of such default from the
Administrative Agent or the Required Lenders to Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory purchase offer by the obligor; provided that it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (i) and (ii) exceeds $25,000,000
at any one time (provided that, in the case of Hedging Obligations, the amount
counted for this purpose shall be the net amount payable by all Companies if
such Hedging Obligations were terminated at such time);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company (other than any Immaterial Subsidiary), or of a
substantial part of the property of any Company (other than any Immaterial
Subsidiary), under Title 11 of the U.S. Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Company (other
than any Imma-

 

-107-



--------------------------------------------------------------------------------

terial Subsidiary) or for a substantial part of the property of any Company
(other than any Immaterial Subsidiary); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h) any Company (other than any Immaterial Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (g) above; (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Company or for a substantial part of the property of any Company (other than
any Immaterial Subsidiary); (iv) make a general assignment for the benefit of
creditors; (v) admit in writing its inability or fail generally to pay its debts
as they become due; or (vi) except as expressly permitted by Section 6.05, wind
up or liquidate;

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount (to the extent not paid or covered by insurance) in excess of
$15,000,000 shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of 30
consecutive days during which execution shall not be effectively stayed;

(j) one or more ERISA Events shall have occurred that, when taken together with
all other such ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect or in the imposition of a material Lien on
any properties of a Company;

(k) with respect to any portion of the Collateral with a fair market value in
excess of $7,500,000, any security interest and Lien purported to be created by
any Security Document shall cease to be in full force and effect, or shall cease
to give the Collateral Agent, for the benefit of the Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Document, taken as a whole (including a perfected security interest in
and Lien on all of the Collateral thereunder with equal and ratable priority
with the security interest and Liens created by the Term Loan Documents (subject
to and after giving effect to the First Lien Intercreditor Agreement) (except as
otherwise provided in this Agreement or in such Security Document and subject to
Permitted Liens)) in favor of the Collateral Agent, or shall be asserted by
Borrower or any other Loan Party not to be a valid, perfected (except as
otherwise provided in any Loan Document) security interest in or Lien on the
Collateral covered thereby with equal and ratable priority with the security
interest and Liens created by the Term Loan Documents (subject to and after
giving effect to the First Lien Intercreditor Agreement); provided that no Event
of Default shall occur under this clause (k) if the Loan Parties cooperate with
the Secured Parties to replace or perfect such security interest and Lien, such
security interest and Lien is replaced and the rights, powers and privileges of
the Secured Parties are not materially adversely affected by such replacement;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party, seeking to establish
the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Loan Party shall repudiate or
deny any portion of its liability or obligation for the Obligations;

(m) there shall have occurred a Change in Control;

(n)(i) the failure to obtain by the Opening Date any of the Gaming Approvals,
Casino Licenses or Liquor Licenses necessary for the ownership, use or operation
of any Gaming Facility or

 

-108-



--------------------------------------------------------------------------------

the Project, (ii) after the Opening Date, the filing of a disciplinary complaint
by any Gaming Authority seeking a License Revocation with respect to any Gaming
Approval, Casino License or Liquor License issued to or held by any Loan Party,
provided, that such Loan Party shall have 90 days from the date of filing of
such disciplinary complaint (or such longer period of time expressly permitted
by any Gaming Authority not to exceed 180 days from the date of filing of the
disciplinary complaint) to cure any issue or deficiency giving rise to the
filing of such disciplinary complaint such that the complaint is ultimately
dismissed or settled without a revocation, non-renewal, denial or suspension of
any such Permit, (iii) after the Opening Date, the occurrence of a License
Revocation that continues for 10 or more consecutive Business Days prohibiting
gaming operations accounting for 10% or more of the consolidated gross revenues
(calculated in accordance with GAAP) of the Loan Parties related to gaming
operations, or (iv) after the Opening Date, any Loan Party or any of its
operators, managers or agents cease to conduct gaming activities or operate any
portion of the casino at any Gaming Facility for any reason whatsoever (other
than temporary cessation in connection with alterations permitted hereunder or
restoration following a Casualty Event) which cessation continues for five or
more Business Days and accounts for 10% or more of the consolidated gross
revenues (calculated in accordance with GAAP) of the Loan Parties related to
gaming operations; and

(o) any Permit or any material provision thereof shall be suspended, revoked,
cancelled, terminated or materially and adversely modified or failed to be
renewed or to be in full force and effect, if any such failure, violation,
breach, suspension, revocation, cancellation, termination, modification or
non-renewal, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the written request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Revolving Commitments and (ii) declare the Loans and reimbursement obligations
in respect of any LC Disbursement then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans and
reimbursement obligations in respect of any LC Disbursement so declared to be
due and payable, together with accrued interest thereon and any unpaid accrued
Fees and all other Obligations of Borrower accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower and the Guarantors, anything contained herein or in
any other Loan Document to the contrary notwithstanding; and in any event, with
respect to Borrower described in paragraph (g) or (h) above, the Revolving
Commitments shall automatically terminate and the principal of the Loans and
reimbursement obligations in respect of any LC Disbursement then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding. In addition, following the occurrence
of and during the continuance of an Event of Default hereunder, the
Administrative Agent and the Collateral Agent shall take all such actions under
the Loan Documents and/or with respect to the Collateral as the Required Lenders
may direct.

SECTION 8.02 Rescission. If at any time after termination of the Revolving
Commitments or acceleration of the maturity of the Loans, Borrower shall pay all
arrears of interest and all payments on account of principal of the Loans owing
by it that shall have become due otherwise than by acceleration (with interest
on principal and, to the extent permitted by law, on overdue interest, at the
rates specified herein) and all Defaults (other than non-payment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Sec-

 

-109-



--------------------------------------------------------------------------------

tion 10.02, then upon the written consent of the Required Lenders and written
notice to Borrower, the termination of the Revolving Commitments or the
acceleration and their consequences may be rescinded and annulled; but such
action shall not affect any subsequent Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders to a decision that may be made at the election of the
Required Lenders, and such provisions are not intended to benefit Borrower and
do not give Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

SECTION 8.03 Application of Proceeds. Subject to the terms of the First Lien
Intercreditor Agreement, the proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Collateral Agent of its
remedies shall be applied, in full or in part, together with any other sums then
held by the Collateral Agent pursuant to this Agreement, promptly by the
Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith and all
amounts for which the Administrative Agent and Collateral Agent is entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal, reimbursement
obligations in respect of LC Disbursements and obligations to Cash Collateralize
Letters of Credit) and any fees, premiums and scheduled periodic payments due
under Hedging Agreements or Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon, in each case equally and ratably
in accordance with the respective amounts thereof then due and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations (including reimbursement obligations in respect of LC
Disbursements and obligations to Cash Collateralize Letters of Credit) and any
premium thereon and any breakage, termination or other payments under Hedging
Agreements and Treasury Services Agreements constituting Secured Obligations and
any interest accrued thereon; and

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not a Qualified ECP Guarantor shall not be applied to the
Obligations that are Excluded Swap Obligations.

 

-110-



--------------------------------------------------------------------------------

SECTION 8.04 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, in the
event Borrower fails to comply with any Financial Performance Covenant with
respect to a period of four consecutive fiscal quarters, then Borrower may elect
to include the net cash proceeds of any Equity Contribution made prior to the
expiration of the tenth day after the date on which financial statements are
required to be delivered with respect to the last fiscal quarter of such four
fiscal quarter period in Consolidated EBITDA with respect to such applicable
quarter (which Equity Contribution shall increase Consolidated EBITDA by the
amount of such net cash proceeds); provided that such net cash proceeds (i) are
actually received by Borrower (including through a capital contribution of such
net cash proceeds) no later than 15 days after the date on which financial
statements are required to be delivered with respect to such fiscal quarter
hereunder and (ii) do not exceed the aggregate amount necessary for purposes of
complying (by addition to Consolidated EBITDA) with such Financial Performance
Covenant for such period. The parties hereby acknowledge and agree that
notwithstanding anything to the contrary contained elsewhere in this Agreement,
this Section 8.04(a) (and any Equity Contribution or the proceeds thereof) may
not be relied on for purposes of calculating any financial ratios (other than as
applicable to the Financial Performance Covenants for purposes of increasing
Consolidated EBITDA as provided herein) or any available basket or thresholds
under this Agreement.

(b) The parties hereto agree that (i) in each period of four consecutive fiscal
quarters, there shall be at least two fiscal quarters in which no Equity
Contribution is made, (ii) during the term of this Agreement, no more than four
Equity Contributions related to this Section 8.04 will be made and (iii) if a
Notice of Intent to Cure has been delivered, no remedies with respect to a
Default or Event of Default relating to the Financial Performance Covenant that
is to be cured may be exercised, unless such cure does not occur by the period
required above.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 9.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as
the Administrative Agent and the Collateral Agent hereunder and under the other
Loan Documents and authorizes such Agents to take such actions on its behalf and
to exercise such powers as are delegated to such Agents by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article (other than Section 9.06 and
Section 9.10 which benefit, and may be enforced by, the Loan Parties) are solely
for the benefit of the Administrative Agent, the Collateral Agent, the Issuing
Bank, and the Lenders, and neither Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

SECTION 9.02 Rights as a Lender. Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, own equity interests in, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if such person were not
an Agent hereunder and without any duty to account therefor to the Lenders.

 

-111-



--------------------------------------------------------------------------------

SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrower, a
Lender or the Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that such service provider will be deemed to be acting
at the request and on behalf of Borrower and the other Loan Parties. No Agent
shall be liable for any action taken or not taken by such service provider.

SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or

 

-112-



--------------------------------------------------------------------------------

other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub agents appointed by such Agent. Each Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of
each Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

SECTION 9.06 Resignation/Removal of Agent.

(a) Each Agent may at any time give notice of its resignation to the Lenders,
the Issuing Bank and Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, so long as no Default has occurred
and is continuing, with the consent of Borrower (such consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above, provided that if the Agent shall notify Borrower
and the Lenders that no qualifying person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments and communications
provided to be made by, to or through an Agent shall instead be made by or to
each Lender and the Issuing Bank directly (and any determinations to be made by
the Collateral Agent shall instead by made by the Required Lenders), until such
time as the Required Lenders appoint a successor Agent as provided for above in
this paragraph. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor. The predecessor Agent
shall pay to the successor the pro rata portion of any annual administration fee
paid in advance by Borrower for the portion of the year between the time of the
successor Agent’s acceptance of its appointment as the Agent and the following
anniversary date of this Agreement. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 10.03 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as Agent.

 

-113-



--------------------------------------------------------------------------------

(b) Any resignation by JPMorgan Chase Bank, N.A., as Administrative Agent
pursuant to Section 9.06(a) shall, unless JPMorgan Chase Bank, N.A. gives notice
to Borrower otherwise, also constitute its resignation as Issuing Bank and as
Swingline Lender, and such resignation as Issuing Bank and Swingline Lender
shall become effective simultaneously with the discharge of the Administrative
Agent from its duties and obligations as set forth in the immediately preceding
paragraph (except as to already outstanding Letters of Credit and LC
Disbursements and Swingline Loans, as to which the Issuing Bank and the
Swingline Lender shall continue in such capacities until the LC Exposure
relating thereto shall be reduced to zero and such Swingline Loans shall have
been repaid, as applicable, or until the successor Administrative Agent shall
succeed to the roles of Issuing Bank and Swingline Lender in accordance with the
next sentence and perform the actions required by the next sentence). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
unless JPMorgan Chase Bank, N.A. and such successor give notice to Borrower
otherwise, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender and (ii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit. At the time any such resignation of the Issuing Bank
shall become effective, Borrower shall pay all unpaid fees accrued for the
account of the retiring Issuing Bank pursuant to Section 2.06(d).

SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has reviewed
each document made available to it on the Platform in connection with this
Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof. Each Lender and the Issuing Bank also acknowledges
that it will, independently and without reliance upon any Agent, the Issuing
Bank or any other Lender and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

SECTION 9.08 Withholding Tax. To the extent required by any applicable law (as
determined by the Administrative Agent), the Administrative Agent may deduct or
withhold from any payment to any Lender under any Loan Document an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the Loan
Parties pursuant to Sections 2.12 and 2.15 and without limiting any obligation
of the Loan Parties to do so pursuant to such Sections) fully for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document

 

-114-



--------------------------------------------------------------------------------

against any amount due to the Administrative Agent under this Section 9.08. The
agreements in this Section 9.08 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Revolving Commitments and the repayment,
satisfaction or discharge of all other Obligations. For the avoidance of doubt,
the term “Lender” shall, for purposes of this Section 9.08, include any Issuing
Bank and any Swingline Lender.

SECTION 9.09 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Sole Bookrunner, Arranger or Documentation Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, the Issuing Bank or a Lender hereunder.

SECTION 9.10 Collateral Matters. The Lenders and the Agents irrevocably agree
that any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent and the Guarantees provided by the Loan Parties under any
Loan Document shall be automatically terminated and released (i) upon payment in
full of all Secured Obligations (other than (x) Hedging Obligations not yet due
and payable, (y) obligations under Treasury Services Agreements not yet due and
payable and (z) contingent indemnification obligations not yet accrued and
payable), (ii) at the time the property subject to such Lien is transferred or
to be transferred as part of or in connection with any transfer permitted
hereunder or under any other Loan Document (and the Administrative Agent or
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry) to
any person other than a Loan Party, (iii) subject to Section 10.02, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee pursuant to Section 7.09.

The Agents shall, upon the request of Borrower, and is hereby irrevocably
authorized by the Lenders to:

(i) release or subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(q), to the extent required by the
terms of the obligations secured by such Liens;

(ii) consent to and enter into (and execute documents permitting the filing and
recording, where appropriate) (x) the grant of easements and covenants,
conditions, restrictions and declarations and (y) subordination, non-disturbance
and attornment agreements, in each case in favor of the ultimate purchasers, or
tenants under leases or subleases of any portion of the Project, as applicable,
in connection with the transactions contemplated by Sections 6.06(f), (l),
(m) and (n); and

(iii) subordinate any Mortgage to any reciprocal easement agreements, covenants,
conditions and restrictions and other similar rights reasonably acceptable to
the Administrative Agent which are requested by the Loan Parties pursuant to the
transactions contemplated by Sections 6.06(l), (m) and (n).

In each case as specified in this Section 9.10, the Administrative Agent will
(and each Lender irrevocably authorizes the Administrative Agent to), at
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the security interest granted under the Security
Documents or any such consents or subordination agreements or intercreditor
agreements to effectuate the matters referenced above, in each case in
accordance with the terms of the Loan Documents, Section 7.09 and this
Section 9.10.

 

-115-



--------------------------------------------------------------------------------

SECTION 9.11 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent, or as the Required Lenders may require
or otherwise direct, for the benefit of all the Lenders and the Issuing Bank;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the Issuing Bank or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank or Swingline Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with, and subject to, the terms of this Agreement, or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
bankruptcy or insolvency law.

SECTION 9.12 First Lien Intercreditor Agreement and Collateral Matters. The
Lenders and the Issuing Bank hereby agree to the terms of the First Lien
Intercreditor Agreement and acknowledge that JPMorgan Chase Bank, N.A. (and any
successor Collateral Agent under the Security Documents) will be serving as
Collateral Agent for the Secured Parties pursuant to the Security Documents and
the First Lien Intercreditor Agreement. Each Lender and the Issuing Bank hereby
consents to JPMorgan Chase Bank, N.A. and any successor serving in such capacity
and agrees not to assert any claim (including as a result of any conflict of
interest) against JPMorgan Chase Bank, N.A., or any such successor, arising from
the role of the Collateral Agent under the Security Documents or the First Lien
Intercreditor Agreement so long as the Collateral Agent is either acting in
accordance with the express terms of such documents or otherwise has not engaged
in gross negligence or willful misconduct.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i) if to any Loan Party, to Borrower at:

Stockbridge/SBE Holdings, LLC

c/o Stockbridge Real Estate Partners II, LLC

4 Embarcadero Center, Suite 3300

San Francisco, CA 94111

Attention: Controller

Facsimile: (415) 658-3433

Email: controller@sbfund.com

 

-116-



--------------------------------------------------------------------------------

with a copy to:

SBE Entertainment Group

5900 Wilshire Blvd, 31st Floor

Los Angeles, CA 90036

Attention: Chief Financial Officer / General Counsel

Facsimile: (323) 655-8001

Email: richard.acosta@sbe.com

with a copy to:

SLS Las Vegas

2780 Las Vegas Blvd., South

Las Vegas, NV 89109

Attention: Vice President of Finance

Facsimile: (702) 207-4860

Email: gabef@slshotels.com

with a copy to:

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071

Attention: Farshad E. Morè

Facsimile: (213) 229-6947

Email: (213) 229-7947

(ii) if to the Administrative Agent, the Collateral Agent, the Swingline Lender
or the Issuing Bank, to it at:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

Attention: Mohammad Hasan

Facsimile: (646) 534-0574

Email: mohammad.s.hasan@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attention: Nathan Parmenter

Facsimile: (302) 634-4712

Email: LAS_-_Real_Estate@jpmchase.com

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

 

-117-



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to Section 10.01(d)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Collateral Agent or Borrower may, in their discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it (including as set forth in Section 10.01(d));
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
covenant.compliance@jpmchase.com and mohammad.s.hasan@jpmorgan.com or at such
other e-mail address(es) provided to Borrower from time to time or in such other
form, including hard copy delivery thereof, as the Administrative Agent shall
require. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall require. Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Lender or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent shall require.

 

-118-



--------------------------------------------------------------------------------

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s bad
faith, gross negligence or willful misconduct or breach of this Agreement.

(e) Public/Private. Each Loan Party hereby authorizes the Administrative Agent
to distribute (i) to Private Siders all Communications, including any
Communication that Borrower identifies in writing is to be distributed to
Private Siders only (“Private Side Communications”), and (ii) to Public Siders
all Communications other than any Private Side Communication. Borrower
represents and warrants that no Communication (other than Private Side
Communications) contains any MNPI. Borrower agrees to designate as Private Side
Communications only those Communications or portions thereof that it reasonably
believes in good faith constitute MNPI and agrees to use all commercially
reasonable efforts not to designate any Communications provided under
Section 5.01(a), (b), (c) and (d) as Private Side Communications. “Private
Siders” shall mean Lenders’ employees and representatives who have declared that
they are authorized to receive MNPI. “Public Siders” shall mean Lenders’
employees and representatives who have not declared that they are authorized to
receive MNPI; it being understood that Public Siders may be engaged in
investment and other market-related activities with respect to Borrower’s or its
affiliates’ securities or loans. “MNPI” shall mean Projections and other
material non-public information (within the meaning of United States federal
securities laws) with respect to Borrower, its subsidiaries and any of their
respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.

Each Lender acknowledges that circumstances may arise that require it to refer
to Private Side Communications that may contain MNPI. Accordingly, each Lender
agrees that it will use commercially reasonable efforts to designate at least
one individual to receive Private Side Communications on its behalf in
compliance with its procedures and applicable law and identify such designee
(including such designee’s contact information) on such Lender’s Administrative
Questionnaire. Each Lender agrees to notify the Administrative Agent in writing
from time to time of such Lender’s designee’s e-mail address to which notice of
the availability of Private Side Communications may be sent by electronic
transmission.

 

-119-



--------------------------------------------------------------------------------

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.

SECTION 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent, the Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, the Issuing Bank or any Lender may
have had notice or knowledge of such Default at the time. No notice or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.

(b) Required Consents. Subject to Section 10.02(c) and (e), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Administrative Agent or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent,
the Collateral Agent (in the case of any Security Document, the Existing
Intercreditor Agreements or the First Lien Intercreditor Agreement), and the
Loan Party or Loan Parties that are party thereto, in each case with the written
consent of the Required Lenders; provided that no such agreement shall be
effective if the effect thereof would:

(i) increase the Revolving Commitment of any Lender without the written consent
of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the Revolving Commitment of any
Lender);

(ii) reduce the principal amount or premium, if any, of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than interest
pursuant to Section 2.07(c)) or reduce any Fees payable hereunder, or change the
form or currency of payment of any Obligation, without the written consent of
each Lender directly affected thereby (it being understood that (A) any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(ii) and (B) no consent of any other person other than such Lender directly
affected thereby shall be required in connection with such actions);

 

-120-



--------------------------------------------------------------------------------

(iii)(A) change the scheduled final maturity of any Loan, (B) postpone the date
for payment of any LC Reimbursement Obligation or any interest, premium or fees
payable hereunder, (C) change the amount of, waive or excuse any such payment
(other than waiver of any increase in the interest rate pursuant to
Section 2.07(c)), or (D) postpone the scheduled date of expiration of any
Revolving Commitment beyond the Revolving Commitment Termination Date, in any
case, without the written consent of each Lender directly affected thereby (and
no consent of any other person shall be required);

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender
(provided that a merger or consolidation that is otherwise permitted by the Loan
Documents (regardless of which person is the survivor thereof) shall not be
considered an assignment or delegation);

(vi) release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Article VII), or limit liability of all or
substantially all the Guarantors in respect of their Guarantee, without the
written consent of each Lender;

(vii) release all or substantially all of the Collateral from the Liens of the
Security Documents or alter the relative priorities of the Secured Obligations
entitled to the Liens of the Security Documents, in each case without the
written consent of each Lender (it being understood that Indebtedness consented
to by the Required Lenders may be equally and ratably secured by the Collateral
with the then existing Secured Obligations under the Security Documents);

(viii) change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Section 2.02(a), without the
written consent of each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or (c), without the written
consent of each Lender directly affected thereby (except for additional
restrictions on amendments or waivers for Indebtedness consented to by the
Required Lenders);

(x) change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, other than to increase such percentage or
number or to give any additional Lender or group of Lenders such right to waive,
amend or modify or make any such determination or grant any such consent;

(xi) change or waive any obligation of the Lenders relating to the issuance of
or purchase of participations in Letters of Credit, without the written consent
of the Administrative Agent and the Issuing Bank;

(xii) change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Revolving Commitment”), without the
written consent of the Swingline Lender; or

 

-121-



--------------------------------------------------------------------------------

(xiii) change or waive any provision of Article IX as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent.

Notwithstanding anything to the contrary herein, (i)(A) any Loan Document may be
waived, amended, supplemented or modified pursuant to an agreement or agreements
in writing entered into by Borrower and the Administrative Agent (without the
consent of any Lender) solely to cure a defect or error, or to grant a new Lien
for the benefit of the Secured Parties or extend an existing Lien over
additional property or to make modifications which are not materially adverse to
the Lenders and are required by Gaming Authorities and (B) such amendment shall
become effective without any further consent of any other party to such Loan
Document, (ii) additional extensions of credit consented to by Required Lenders
shall be permitted hereunder on a ratable basis with the existing Loans
(including as to proceeds of, and sharing in the benefits of, Collateral and
sharing of prepayments) and (iii) no Defaulting Lender shall have any right to
approve or disapprove of any amendment, waiver or consent hereunder, except to
the extent the consent of such Lender would be required under clause (i),
(ii) or (iii) of the proviso of the first sentence of this Section 10.02(b).

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument (including consents to assignments with
third parties), to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties (including consents to
assignments), or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable Requirements of Law
or to terminate any Control Agreements which are not required under the Security
Documents and to enter into Control Agreements with respect to accounts created
after the Closing Date, to the extent required under the Loan Documents.

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so replaced) with one or more persons pursuant to Section 2.16(b) so
long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination.

(e) Notwithstanding anything in this Section 10.02 to the contrary, (i) in
connection with the incurrence by any Loan Party or any Subsidiary thereof of
additional Indebtedness, including pursuant to Section 6.01(d), each of the
Administrative Agent and the Collateral Agent agree to execute and deliver any
amendments, amendments and restatements, re-statements or waivers of or
supplements to or other modifications to, any Security Document, and to make or
consent to any filings or take any other actions in connection therewith,
including the entry into the intercreditor agreement referred to in
Section 6.01(d), as may be reasonably deemed by Borrower to be necessary or
reasonably desirable for any Lien on the assets of any Loan Party permitted to
secure such additional Indebtedness to become a valid, perfected lien (with such
priority as may be designated by the relevant Loan Party or Subsidiary, to the
extent such priority is permitted by the Loan Documents) pursuant to the
Security Document being so amended, amended and restated, restated, waived,
supplemented or otherwise modified or otherwise and (ii) the Agents are
authorized by the Lenders to enter into the agreements and instruments permitted
under Section 6.06 and Section 9.10.

 

-122-



--------------------------------------------------------------------------------

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable and documented out
of pocket expenses incurred by the Administrative Agent, the Collateral Agent,
each Arranger and their respective Affiliates (including the reasonable fees,
charges and disbursements of one counsel plus local counsel in each relevant
jurisdiction for the Administrative Agent and/or the Collateral Agent) in
connection with the syndication of the credit facilities provided for herein
(including the obtaining and maintaining of CUSIP numbers for the Loans), the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made and including any costs and
expenses of the service provider referred to in Section 9.03, (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank (provided that any such legal expenses shall be limited to the fees,
disbursements and other charges of one counsel to all Secured Parties plus local
counsel in each relevant jurisdiction), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.03, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), the Collateral Agent (and any sub-agent
thereof), the Arranger, each Lender, the Issuing Bank and each Related Party of
any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all reasonable and
documented, out-of-pocket losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of one counsel plus
local counsel in each relevant jurisdiction for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any party hereto or any third
party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release or threatened Release of Hazardous Materials on,
at, under or from, or any Environmental Claim related in any way to any Real
Property, or any liability under Environmental Law related in any way to any
Loan Party, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Borrower or any other
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available
(i) to the extent that such losses, claims, damages, liabilities or related
expenses that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or any of its Related Parties, (ii) from a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, or (iii) to the extent arising from any claim, litigation,
investigation or proceeding that is brought by an Indemnitee against any other
Indemnitee. For the avoidance of doubt, this Section 10.03(b) shall not apply
with respect to any Tax-related matter, except to the extent of any Taxes that
represent losses, damages, etc. resulting from a non-Tax claim.

 

-123-



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), the Issuing Bank, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Issuing Bank, the Swingline
Lender, or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (such indemnity shall be effective
whether or not the related losses, claims, damages, liabilities and related
expenses are incurred or asserted by any party hereto or any third party);
provided (i) that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any sub-agent thereof), the Issuing Bank or the Swingline Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or the Collateral Agent (or
any sub-agent thereof) in connection with such capacity or (ii) such indemnity
for the Swingline Lender or the Issuing Bank shall not include losses incurred
by the Swingline Lender or the Issuing Bank due to one or more Lenders
defaulting in their obligations to purchase participations of Swingline Exposure
under Section 2.17(c) or LC Exposure under Section 2.18(d) or to make Revolving
Loans under Section 2.18(e) (it being understood that this proviso shall not
affect the Swingline Lender’s or the Issuing Bank’s rights against any
Defaulting Lender). The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.14. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the
outstanding Loans and unused Revolving Commitments at the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent any such
damages incurred by a Loan Party are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or material
breach of any Loan Document by such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable not later than
3 Business Days after demand therefor.

SECTION 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Swingline Lender and each Lender (it being understood that a merger or
consolidation that is otherwise permitted by the Loan Documents shall not
constitute such an assignment or transfer) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except, (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this
Section 10.04, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 10.04 or (iii) by way of

 

-124-



--------------------------------------------------------------------------------

pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section 10.04 (and any other attempted assignment or
transfer by Borrower or any Lender shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 10.04 and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it); provided that except in the case of an assignment to a
Lender, an Affiliate of the assigning Lender or an Approved Fund, any such
assignment shall be subject to the following conditions:

(i) except in the case of any assignment made in connection with the primary
syndication of the Revolving Commitment and Loans by the Arranger to persons
identified by the Administrative Agent to Borrower on or prior to the Closing
Date and made within 30 days of the Closing Date or in connection with the
Disqualification of a Lender, (A) the consent (not to be unreasonably withheld
or delayed) of the Administrative Agent, the Issuing Bank, the Swingline Lender
and Borrower shall be required (provided that no consent of Borrower shall be
required during the continuance of an Event of Default under Section 8.01(a),
(b), (f) or (h)) and (B) the aggregate amount of the Revolving Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Revolving Commitment is not then in effect, the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Revolving Commitment assigned; and

(iii) the Lenders (other than the Arranger or any Affiliate thereof) party to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (except that simultaneous assignments by or to two or more Funds under
common management shall require the payment of only a single processing and
recordation fee), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section 10.04, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.

 

-125-



--------------------------------------------------------------------------------

(d) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at one of its offices in New
York, New York a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments of, and principal amounts (and related interest amounts)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower, the Administrative Agent, the
Issuing Bank and the Lenders shall treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, the Issuing Bank, the Swingline Lender,
the Collateral Agent and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice.

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower, the Administrative Agent, the Issuing Bank or the Swingline
Lender, sell participations to any person (other than a Competitor or a natural
person or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent, the Lenders and the Issuing Bank
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to the requirements and limitations of those Sections and Section 2.16,
and it being understood that the documentation required under Section 2.15(e)
shall be delivered solely to the participating Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 2.16(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender. In addition, each Lender selling a participation to one or more
Participants under this Section 10.04(e) shall, acting as a non-fiduciary agent
of Borrower, keep a register, specifying the name and address of each
Participant and each such Participant’s entitlement to payments of principal
(and related interest amounts) with respect to such participation (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and Borrower and the Lenders shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary; provided that no Lender shall have the obligation to disclose all
or a portion of the Participant Register (including the identity of the
Participant or any information relating to a Participant’s interest in any Loans
or other obligations under any Loan Document) to any person except to the extent
that such disclosure is necessary in connection with a Tax audit or other Tax
proceeding to establish that any loans are in registered form for U.S. federal
income tax purposes.

(f) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent that the
Participant’s right to a greater payment results from a Change in Law after the
Participant became a Participant.

 

-126-



--------------------------------------------------------------------------------

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

(h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.15, 9.10, 10.09, 10.10, and 10.12 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the payment of the
LC Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Revolving Commitments or the termination of this Agreement or any
provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier or other electronic transmission (i.e., a “pdf” or “tif” document)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

-127-



--------------------------------------------------------------------------------

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and the Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender or the Issuing Bank to or for the credit or the account of Borrower or
any other Loan Party against any and all of the obligations of Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and the Issuing Bank
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or Issuing Bank may have. Each Lender and the
Issuing Bank agrees to notify Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

(b) Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

-128-



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

SECTION 10.10 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10. 12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) pursuant to the order of
any court or to the extent requested by any Governmental Authority or regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar compulsory legal
process, (d) to the extent that such information is independently developed by
the Administrative Agent or any Lender without use of any Information or any
derivative thereof, (e) to the extent that such Information becomes publicly
available other than by reason of disclosure by Administrative Agent and the
Lenders, any of their affiliates or any of their representatives in breach of
this agreement, (f) to any other party hereto, (g) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (h) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(I) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (other
than any Competitor), (II) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations (other than any Competitor) or (III) any rating agency for the
purpose of obtaining a credit rating applicable to any Lender, (h) with the
consent of Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a non-confidential basis from a source other than Borrower that is
not to the knowledge of the Administrative Agent or such Lender subject to
confidentiality obligations to Borrower or otherwise prohibited from furnishing
or making available such information to the Administrative Agent or any Lender
by a contract, legal or fiduciary obligation. For purposes of this Section,
“Information” shall mean all information received from Borrower or any of its
Subsidiaries relating to Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent,

 

-129-



--------------------------------------------------------------------------------

any Lender or the Issuing Bank on a non-confidential basis prior to disclosure
by Borrower or any of its Subsidiaries; provided that, in the case of
information received from Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.

SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and record information that identifies Borrower,
which information includes the name, address and tax identification number of
Borrower and other information regarding Borrower that will allow such Lender or
the Administrative Agent, as applicable, to identify Borrower in accordance with
the Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective as to the Lenders and the Administrative Agent.

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10. 15 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

 

-130-



--------------------------------------------------------------------------------

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

SECTION 10.16 Waiver of Immunity. To the extent that Borrower or any of the
other Loan Parties has, or hereafter may be entitled to claim or may acquire,
for themselves, any Collateral or other assets of the Loan Parties, any immunity
(whether sovereign or otherwise) from suit, jurisdiction of any court or from
any legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution or otherwise) with respect to
themselves, any Collateral or any other assets of the Loan Parties, Borrower and
the other Loan Parties hereby waive such immunity in respect of its obligations
hereunder and under any promissory notes evidencing the Loans hereunder and any
other Loan Document to the fullest extent permitted by applicable Requirements
of Law and, without limiting the generality of the foregoing, agrees that the
waivers set forth in this Section 10.16 shall be effective to the fullest extent
now or hereafter permitted under the Foreign Sovereign Immunities Act of 1976
(as amended, and together with any successor legislation) and are, and are
intended to be, irrevocable for purposes thereof.

SECTION 10.17 Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the U.S. To the extent any
Security Document requires or provides for the pledge of promissory notes issued
by, or Equity Interests in, any person organized under the laws of a
jurisdiction outside the United States, it is acknowledged that, as of the
Closing Date, no actions have been required to be taken to perfect, under local
law of the jurisdiction of the person who issued the respective promissory notes
or whose Equity Interests is pledged, under the Security Documents.

SECTION 10.18 Certain Matters Affecting Lenders.

(a) In the event that any Lender is a Disqualified Lender, the Administrative
Agent shall have the right (but not the duty) to designate bank(s) or other
financial institution(s) (in each case, a “Substitute Lender”) that agree to
become a substitute lender and to assume the rights and obligations of the
Disqualified Lender, subject to receipt by the Administrative Agent of evidence
that such Substitute Lender (if not a Lender or Affiliate or Affiliated Fund of
a Lender) is an Eligible Assignee and subject to any other requirements of
Gaming Authorities. The Substitute Lender shall assume the rights and
obligations of the Disqualified Lender under this Agreement. In the event a
Disqualified Lender is replaced by a Substitute Lender in accordance with this
Section 10.18(a), Borrower and the Substitute Lender shall pay to the
Disqualified Lender all amounts that would have been required to be paid
pursuant to Section 2.16 had such Disqualified Lender been replaced in
accordance with such provisions.

(b) Notwithstanding the provisions of subsection (a) of this Section 10.18, if
any Lender becomes a Disqualified Lender, and if the Administrative Agent fails
to find a Substitute Lender pursuant to subsection (a) of this Section 10.18
within any time period specified by the appropriate Gaming Authority for the
withdrawal of a Disqualified Lender (the “Withdrawal Period”), such Lender shall
execute and deliver an Assignment and Assumption with respect to the outstanding
Loans of such Lender in favor of one or more Eligible Assignees that is not an
Affiliate of such Lender, which Eligible Assignee shall be designated by
Borrower with the Administrative Agent’s consent (which consent shall not be
unreasonable withheld or delayed), for an amount equal to the then unpaid
principal amount Loans of such Lender, plus any accrued and unpaid interest,
fees and costs payable under this Agreement through the date of the Assignment
and Assumption. Alternatively, Borrower may immediately prepay in full the
outstanding amount of all Loans of such Disqualified Lender, together with
accrued interest thereon to the earlier of (x) the date of payment or (y) the
last day of the applicable Withdrawal Period, and any other amounts that would
have been required to be paid to such Disqualified Lender pursuant to
Section 2.16 had such Disqualified Lender been replaced in accordance with such
provision, and all unfunded commitments of such Disqualified Lender shall expire
and terminate upon such prepayment. This clause (b) shall supersede any
provisions of Section 2.14 or 10.02.

 

-131-



--------------------------------------------------------------------------------

(c) Upon the prepayment of all amounts owing to any Lender in accordance with
this Section 10.18, such Disqualified Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Lender to
indemnification hereunder shall survive as to such Lender.

(d) The interests, with respect to this Agreement, of any Disqualified Lender
shall be subject to the regulatory jurisdiction of all Gaming Authorities.

SECTION 10.19 Gaming Authorities and Liquor Laws. Each party to this Agreement
hereby acknowledges that the Loan Documents and consummation of the transactions
contemplated by the Loan Documents are subject to applicable Gaming Laws. The
Arranger, the Agents and each Lender agree to cooperate reasonably with the
Gaming Authorities and Liquor Authorities in connection with the administration
of their regulatory jurisdiction over the Loan Parties and their Subsidiaries,
including the provision of such documents or other information as may be
requested by such Gaming Authorities and Liquor Authorities relating to the Loan
or Loan Documents. Notwithstanding any other provision of this Agreement,
Borrower and each Loan Party hereby consent to any such cooperation and
disclosure by the Arranger, the Agents and each Lender to any such Gaming
Authorities or Liquor Authorities and releases such parties from any liability
for any such cooperation or disclosure. Once any of the Loan Parties is licensed
by or registered with the Gaming Authorities, the rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of the Gaming Laws and Liquor
Laws and if prior approval of any Gaming Authorities or Liquor Authorities is
required therefor, such approval shall be obtained.

SECTION 10.20 Incurrence of Secured Obligations. Each Loan Party hereby
represents and agrees that the Secured Obligations incurred pursuant to this
Agreement are incurred under Section 6.01(f) and Section 6.02(v) of the Term
Loan Credit Agreement. Each Loan Party hereby represents and agrees that the
Secured Obligations incurred pursuant to this Agreement are not to constitute
Revolving Credit Obligations (as defined in the Security Agreement (as defined
in the Term Loan Credit Agreement) under the Security Agreement (as defined in
the Term Loan Credit Agreement).

[Signature Pages Follow]

 

-132-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

STOCKBRIDGE/SBE HOLDINGS, LLC,

a Delaware limited liability company, as Borrower

BY: STOCKBRIDGE/SBE VOTECO COMPANY, LLC,

its manager

    By:   /s/ Darren Drake   Name: Darren Drake   Title: Authorized Signatory

STOCKBRIDGE/SBE INVESTMENT COMPANY, LLC,

a Delaware limited liability company, as a Guarantor

BY: STOCKBRIDGE/SBE VOTECO COMPANY, LLC,

its class A member

    By:   /s/ Darren Drake   Name: Darren Drake   Title: Authorized Signatory

SB GAMING, LLC

a Nevada limited liability company, as a Guarantor

BY: STOCKBRIDGE/SBE HOLDINGS, LLC,

its manager

 

BY: STOCKBRIDGE/SBE VOTECO COMPANY, LLC,

its manager

          By:   /s/ Darren Drake     Name: Darren Drake     Title: Authorized
Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and a
Lender By:   /s/ Mohammad S Hasan   Name: Mohammad S Hasan   Title: Vice
President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

EAST WEST BANK., as a Lender By:   /s/ Janet Chao   Name: Janet Chao   Title:
Senior Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANC OF CALIFORNIA, NATIONAL ASSOCIATION, a Lender By:   /s/ Nelson Arteaga  
Name: Nelson Arteaga   Title: Vice President

 

[Signature Page to Revolving Credit Agreement]